[ex101executedmadrynfo344001.jpg]
EXECUTION VERSION FOURTH AMENDMENT TO CREDIT AGREEMENT THIS FOURTH AMENDMENT TO
CREDIT AGREEMENT (this “Agreement”) dated as of August 5, 2020 (the “Fourth
Amendment Effective Date”) is entered into among ESTABLISHMENT LABS HOLDINGS
INC., a BVI business company, limited by shares and incorporated under the laws
of the British Virgin Islands (the “Borrower”), the Guarantors party hereto, the
Lenders party hereto and MADRYN HEALTH PARTNERS, LP, a Delaware limited
partnership, as Administrative Agent. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Existing Credit Agreement (as defined below) or the Amended Credit Agreement (as
defined below). RECITALS WHEREAS, the Borrower, the Guarantors party thereto,
the Lenders party thereto and the Administrative Agent have entered into that
certain Credit Agreement dated as of August 24, 2017 (as amended by that certain
First Amendment to Credit Agreement dated as of October 31, 2017, that certain
Second Amendment to Credit Agreement and Waiver dated as of June 15, 2018, that
certain Third Amendment to Credit Agreement and Waiver dated as of June 17, 2019
and as further amended, restated, supplemented or modified from time to time
prior to the date hereof, the “Existing Credit Agreement”); WHEREAS, the
Borrower has requested that the Existing Credit Agreement be amended to provide
for certain modifications of the terms of the Existing Credit Agreement, and
that, as so amended, the Existing Credit Agreement for ease of reference be
restated (after giving effect to this Agreement) in the form of Schedule 1
hereto; and WHEREAS, the Lenders are willing to amend the Existing Credit
Agreement subject to the terms and conditions hereof; NOW, THEREFORE, in
consideration of the premises and the mutual covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows: 1. Amendments.
Effective as of the Fourth Amendment Effective Date: (a) The Existing Credit
Agreement is hereby amended by this Agreement and for ease of reference restated
(after giving effect to this Agreement) in the form of Schedule 1 hereto (the
Existing Credit Agreement, as so amended by this Agreement, being referred to as
the “Amended Credit Agreement”). (b) Exhibit E to the Existing Credit Agreement
is hereby amended and restated to read, in its entirety, as set forth on
Schedule 2 hereto. Except as expressly set forth above, all Exhibits and
Schedules to the Existing Credit Agreement will continue in their present forms
as Exhibits or Schedules, as applicable, to the Amended Credit Agreement. 2.
Conditions Precedent. This Agreement shall be effective upon satisfaction of the
following conditions precedent: (a) Executed Agreement. Receipt by the
Administrative Agent of counterparts of this Agreement duly executed by the Loan
Parties (including the Additional Loan Parties (as defined below)), the Lenders
and the Administrative Agent; 1



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344002.jpg]
(b) Joinder Documentation. Receipt by the Administrative Agent of counterparts
of all documentation required under Section 7.12 of the Amended Credit
Agreement, in each case in form and substance satisfactory to the Administrative
Agent, for (i) Motiva Implants UK Limited, (ii) Motiva Implants France SAS,
(iii) Motiva Germany GmbH and (iv) Motiva Implants Spain, S.L. (collectively,
the “Additional Loan Parties”); (c) Additional Collateral Documentation. Receipt
by the Administrative Agent of all documentation required under Section 7.14 of
the Amended Credit Agreement with respect to the Additional Loan Parties (other
than Motiva Implants Spain, S.L.), in each case in form and substance
satisfactory to the Administrative Agent; (d) Organization Documents,
Resolutions, Etc. Receipt by the Administrative Agent of documents of the types
described in Sections 5.02(f) and (g) of the Amended Credit Agreement as
applicable to each Additional Loan Party, each of which shall be originals or
facsimiles (followed promptly by originals) in form and substance reasonably
satisfactory to the Administrative Agent and including but not limited to: (i)
where required pursuant to the Organization Documents or the applicable Law of
the jurisdiction of incorporation of the relevant Additional Loan Party, a copy
of a resolution signed by all the holders of the issued shares of each
Additional Loan Party, approving the terms of, and the transactions contemplated
in connection with this Agreement and the other Loan Documents to which such
Additional Loan Party is a party on and from the date of this Agreement; (ii) in
relation to a German Loan Party, (A) an up-to-date electronic excerpt from the
commercial register (elektronischer Abruf aus dem Handelsregister), (B) a copy
of the articles of association (Satzung) or partnership agreement
(Gesellschaftsvertrag) and (C) (if applicable) an up-to-date shareholder's list;
(iii) in relation to each French Loan Party, a copy of the statuts and an
original extrait K-bis, certificat de non-faillite and état des inscriptions,
dated not more than fifteen (15) days prior to the date of this Agreement; (iv)
in relation to each Spanish Guarantor, (A) a certificate from the Commercial
Registry (certificación literal parcial del Registro Mercantil) regarding due
incorporation and existence (existencia y vigencia), solvency and no winding up
or dissolution (solvencia y ausencia de disolución o liquidación), management
body (órgano de administración), no insolvency (no insolvencia) and including up
to date and consolidated by-laws (estatutos actualizados y consolidados) of the
Spanish Loan Party, and (B) copies of any documents which are pending
registration with the relevant Commercial Registry (if any); and (v) [reserved]
(e) Attorney Costs. The Borrower shall have paid all reasonable and documented
fees, charges and disbursements of counsel to the Administrative Agent incurred
to the Fourth Amendment Effective Date. 3. Conditions Subsequent. 2
CHAR1\1707888v7



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344003.jpg]
(a) Motiva Implants Spain, S.L. As soon as reasonably practicable from the date
of this Agreement, and in any event within 30 Business Days (or such later date
as the Administrative Agent may agree in its sole discretion), Motiva Implants
Spain, S.L. and the Borrower shall: (i) enter into all documentation required
under Section 7.14 of the Amended Credit Agreement with respect to Motiva
Implants Spain, S.L. before a Spanish notary, in each case in form and substance
satisfactory to the Administrative Agent; and (ii) raise the status of this
Agreement and the Joinder Agreement entered into on or about the date of this
Agreement by Motiva Implants Spain, S.L. to the status of Spanish Public
Document in the form of “escritura pública”. It is understood and agreed that
the requirements in Section 7.14 of the Amended Credit Agreement with respect to
Motiva Implants Spain, S.L. shall be subject to this Section 3(a). (b) Motiva
Italy S.r.l. As soon as reasonably practicable from the date of this Agreement,
and in any event within 10 Business Days (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrower shall
ensure that Motiva Italy S.r.l. becomes a Guarantor by executing and delivering
to the Administrative Agent a Joinder Agreement and such other documents as the
Administrative Agent shall reasonably request for such purpose, including,
without limitation: (i) a good standing certificate (certificato di vigenza),
indicating that as at a date not earlier than five (5) Business Days before the
execution date of the Joinder Agreement and Collateral Documents delivered
pursuant to clause (ii) below executed by Motiva Italy S.r.l., it is not subject
to any procedura concorsuale; and (ii) all documentation required under Section
7.14 of the Amended Credit Agreement with respect to Motiva Italy S.r.l., in
each case in form and substance satisfactory to the Administrative Agent. 4.
Reaffirmation. Each of the Loan Parties acknowledges and reaffirms (a) that it
is bound by all of the terms of the Investment Documents to which it is a party
and (b) that it is responsible for the observance and full performance of all
Obligations, including without limitation, the repayment of the Loans.
Furthermore, the Loan Parties acknowledge and confirm (i) that the
Administrative Agent and the Lenders have performed fully all of their
obligations under the Existing Credit Agreement and the other Investment
Documents and (ii) that by entering into this Agreement, the Administrative
Agent and the Lenders do not, except as expressly set forth herein, waive or
release any term or condition of the Amended Credit Agreement or any of the
other Investment Documents or any of their rights or remedies under such
Investment Documents or any applicable Law or any of the obligations of the Loan
Parties thereunder. The Loan Parties confirm for the benefit of the
Administrative Agent and the Lenders that it is not the intention of the parties
hereto that the amendments to the Existing Credit Agreement set forth herein
result in a Belgian law novation (novatie) (within the meaning of Articles 1271
et seq. of the Belgian Civil Code) (a “Novation”) of the Existing Credit
Agreement, it being specified that in the event this Agreement would be deemed
to constitute a Novation, the Administrative Agent and the Lenders expressly
preserve the benefit of the Liens created under any Loan Documents in accordance
with Article 1278 of the Belgian Civil Code and each Loan Party acknowledges and
agrees to such preservation. 5. Miscellaneous. 3 CHAR1\1707888v7



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344004.jpg]
(a) The Existing Credit Agreement and the obligations of the Loan Parties
thereunder and under the other Investment Documents, except as expressly
modified by this Agreement, are hereby ratified and confirmed and shall remain
in full force and effect according to their terms. This Agreement is a Loan
Document. (b) Each Guarantor (i) acknowledges and consents to all of the terms
and conditions of this Agreement, (ii) affirms all of its obligations under the
Loan Documents and (iii) agrees that this Agreement and all documents executed
in connection herewith do not operate to reduce or discharge its obligations
under the Existing Credit Agreement or the Loan Documents. (c) The Loan Parties
hereby represent and warrant as follows: (i) each Loan Party has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of this Agreement. (ii) this Agreement has been duly
executed and delivered by each Loan Party party hereto and constitutes a legal,
valid and binding obligation of each such Loan Party, enforceable against each
such Loan Party in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting enforceability of
creditors’ rights generally and to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
(iii) no approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement. (iv) (A) the
representations and warranties of the Borrower and each other Loan Party
contained in Article VI of the Amended Credit Agreement or any other Investment
Document, or which are contained in any document furnished at any time under or
in connection therewith, are true and correct in all material respects (and in
all respects if any such representation and warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation and
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date and (B) no event has occurred and is continuing
which constitutes a Default or an Event of Default. (d) Each of the Loan Parties
hereby affirms the Liens created and granted in the Loan Documents in favor of
the Administrative Agent, for the benefit of the Secured Parties, and agrees
that this Agreement does not adversely affect or impair such liens and security
interests in any manner. (e) This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. 4 CHAR1\1707888v7



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344005.jpg]
(f) If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. (g) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. [SIGNATURE PAGES FOLLOW] 5 CHAR1\1707888v7



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344006.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written. BORROWER: ESTABLISHMENT LABS
HOLDINGS INC., a BVI business company incorporated under the laws of the British
Virgin Islands By: /s/ Juan José Chacón Quiros Name: Juan José Chacón Quiros
Title: Director GUARANTORS: ESTABLISHMENT LABS SOCIEDAD ANONIMA, a Costa Rica
corporation By: /s/ Juan José Chacón Quiros Name: Juan José Chacón Quiros Title:
Secretary EUROPEAN DISTRIBUTION CENTER MOTIVA BVBA, a Belgium besloten
vennootschap met beperkte aansprakelijkheid By: /s/ Juan José Chacón Quiros
Name: Juan José Chacón Quiros Title: Manager ESTABLISHMENT LABS BRASIL PRODUTOS
PARA SAUDE LTDA., a Brazil limited liability company By: /s/ Eddie de Oliveira
Name: Eddie de Oliveira Title: Manager JAMM TECHNOLOGIES, INC., a Delaware
corporation By: /s/ Juan José Chacón Quiros Name: Juan José Chacón Quiros Title:
President ESTABLISHMENT LABS HOLDINGS INC. FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344007.jpg]
MOTIVA USA LLC, a Delaware limited liability company By: ESTABLISHMENT LABS
HOLDINGS INC. its Sole Member By: /s/ Juan José Chacón Quiros Name: Juan José
Chacón Quiros Title: Director MOTIVA IMPLANTS UK LIMITED, a UK Private Limited
Company By: /s/ Juan José Chacón Quiros Name: Juan José Chacón Quiros Title:
Director MOTIVA IMPLANTS FRANCE SAS, a French Société par Actions Simplifiée By:
/s/ Juan José Chacón Quiros Name: Juan José Chacón Quiros Title: President
MOTIVA GERMANY GMBH, a German Gesellschaft mit beschränkter Haftung By: /s/ Juan
José Chacón Quiros Name: Juan José Chacón Quiros Title: Director MOTIVA IMPLANTS
SPAIN, S.L., a Spanish Sociedad Limitada By: /s/ Paloma Moreno de la Santa Name:
Paloma Moreno de la Santa Title: Attorney in fact ESTABLISHMENT LABS HOLDINGS
INC. FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344008.jpg]
ADMINISTRATIVE AGENT: MADRYN HEALTH PARTNERS, LP By: MADRYN HEALTH ADVISORS, LP,
its General Partner By: MADRYN HEALTH ADVISORS GP, LLC, its General Partner By:
/s/ Avinash N. Amin Name: Avinash N. Amin Title: Member ESTABLISHMENT LABS
HOLDINGS INC. FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344009.jpg]
LENDERS: MADRYN HEALTH PARTNERS, LP By: MADRYN HEALTH ADVISORS, LP, its General
Partner By: MADRYN HEALTH ADVISORS GP, LLC, its General Partner By: /s/ Avinash
N. Amin Name: Avinash N. Amin Title: Member MADRYN HEALTH PARTNERS (CAYMAN
MASTER), LP By: MADRYN HEALTH ADVISORS, LP, its General Partner By: MADRYN
HEALTH ADVISORS GP, LLC, its General Partner By: /s/ Avinash N. Amin Name:
Avinash N. Amin Title: Member ESTABLISHMENT LABS HOLDINGS INC. FOURTH AMENDMENT
TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344010.jpg]
SCHEDULE 1 AMENDED CREDIT AGREEMENT See Attached. CHAR1\1707888v7



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344011.jpg]
SCHEDULE 1 CREDIT AGREEMENT Dated as of August 24, 2017 among ESTABLISHMENT LABS
HOLDINGS INC., as the Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER, as the
Guarantors, MADRYN HEALTH PARTNERS, LP, as the Administrative Agent and THE
LENDERS FROM TIME TO TIME PARTY HERETO CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344012.jpg]
TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
..................................................................... 1 1.01
Defined Terms.
...................................................................................................................
1 1.02 Other Interpretive Provisions.
...........................................................................................
40 1.03 Accounting Terms.
............................................................................................................
41 1.04 Times of Day.
...................................................................................................................
42 1.05 Belgian Terms.
..................................................................................................................
42 1.06 French Terms.
...................................................................................................................
43 1.07 German Terms.
.................................................................................................................
43 1.08 Spanish Terms.
..................................................................................................................
44 ARTICLE II. THE COMMITMENTS
.......................................................................................................
46 2.01 Commitments.
...................................................................................................................
46 2.02
Borrowings........................................................................................................................
47 2.03 Prepayments.
.....................................................................................................................
48 2.04 Termination or Reduction of Commitments.
.................................................................... 50 2.05
Repayment of Loans.
........................................................................................................
51 2.06 Interest.
.............................................................................................................................
51 2.07 Fees.
..................................................................................................................................
51 2.08 Computation of Interest.
...................................................................................................
51 2.09 Evidence of Debt.
.............................................................................................................
51 2.10 Payments Generally.
.........................................................................................................
52 2.11 Sharing of Payments by Lenders.
.....................................................................................
52 2.12 Defaulting Lenders.
..........................................................................................................
53 2.13 Right of First Offer.
..........................................................................................................
54 2.14 Term C Facility.
................................................................................................................
54 ARTICLE III. TAXES
................................................................................................................................
55 3.01 Taxes.
................................................................................................................................
55 3.02 Increased Costs.
................................................................................................................
57 3.03 Mitigation Obligations; Replacement of Lenders.
............................................................ 59 3.04 Illegality.
...........................................................................................................................
59 3.05 Three-Month LIBOR Unavailability Period.
.................................................................... 59 3.06
Survival.
............................................................................................................................
60 ARTICLE IV. GUARANTY
......................................................................................................................
60 4.01 The Guaranty.
...................................................................................................................
60 4.02 Obligations Unconditional.
...............................................................................................
61 4.03 Reinstatement.
...................................................................................................................
61 4.04 Certain Additional Waivers.
.............................................................................................
62 4.05 Remedies.
..........................................................................................................................
62 4.06 Rights of Contribution.
.....................................................................................................
62 4.07 Guarantee of Payment; Continuing Guarantee.
................................................................ 62 4.08
Limitations Applicable to Belgian Loan Parties.
.............................................................. 62 4.09
Limitations Applicable to French Guarantors.
.................................................................. 63 4.10
Limitations Applicable to Spanish Guarantors.
................................................................ 64 4.11
Limitations Applicable to Italian
Guarantors....................................................................
64 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344013.jpg]
ARTICLE V. CONDITIONS PRECEDENT TO BORROWINGS
........................................................... 68 5.01 Condition to
Effectiveness.
...............................................................................................
68 5.02 Conditions to Initial Extensions of Credit.
....................................................................... 68 5.03
Conditions to all Borrowings.
...........................................................................................
72 5.04 Additional Conditions to Term C Borrowing.
.................................................................. 73 ARTICLE
VI. REPRESENTATIONS AND WARRANTIES
................................................................... 73 6.01
Existence, Qualification and Power.
.................................................................................
74 6.02 Authorization; No Contravention.
....................................................................................
74 6.03 Governmental Authorization; Other Consents.
................................................................. 74 6.04
Binding Effect.
..................................................................................................................
74 6.05 Financial Statements; No Material Adverse
Effect........................................................... 74 6.06
Litigation.
..........................................................................................................................
75 6.07 No
Default.........................................................................................................................
75 6.08 Ownership of Property; Liens.
..........................................................................................
75 6.09 Environmental Compliance.
.............................................................................................
76 6.10 Insurance.
..........................................................................................................................
77 6.11 Taxes.
................................................................................................................................
77 6.12 ERISA Compliance.
..........................................................................................................
77 6.13 Subsidiaries and Capitalization.
........................................................................................
78 6.14 Margin Regulations; Investment Company
Act................................................................ 79 6.15
Disclosure.
........................................................................................................................
79 6.16 Compliance with Laws.
....................................................................................................
79 6.17 Intellectual Property; Licenses, Etc.
.................................................................................
80 6.18
Solvency............................................................................................................................
83 6.19 Perfection of Security Interests in the Collateral.
............................................................. 83 6.20 Business
Locations.
..........................................................................................................
83 6.21 Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act; Anti-Money
Laundering Laws.
.............................................................................................................
84 6.22 Material Contracts.
............................................................................................................
84 6.23 Regulatory Approvals.
......................................................................................................
85 6.24 Labor Matters.
...................................................................................................................
86 6.25 EEA Financial Institutions.
...............................................................................................
87 6.26 Representations as to Foreign Loan Parties.
..................................................................... 87 6.27
Royalty and Other Payments.
...........................................................................................
88 6.28 Non-Competes.
.................................................................................................................
88 6.29 Internal Controls.
..............................................................................................................
88 ARTICLE VII. AFFIRMATIVE COVENANTS
.......................................................................................
88 7.01 Financial Statements.
........................................................................................................
88 7.02 Certificates; Other Information.
........................................................................................
89 7.03 Notices.
.............................................................................................................................
92 7.04 Payment of Obligations.
...................................................................................................
93 7.05 Preservation of Existence, Etc.
.........................................................................................
93 7.06 Maintenance of Properties.
...............................................................................................
93 7.07 Maintenance of Insurance.
................................................................................................
94 7.08 Compliance with Laws.
....................................................................................................
94 7.09 Books and Records.
..........................................................................................................
94 7.10 Inspection Rights.
.............................................................................................................
94 7.11 Use of Proceeds.
...............................................................................................................
95 iii CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344014.jpg]
7.12 Additional Subsidiaries.
....................................................................................................
95 7.13 ERISA Compliance.
..........................................................................................................
96 7.14 Pledged Assets.
.................................................................................................................
96 7.15 Compliance with Material Contracts.
...............................................................................
97 7.16 Maintenance of Regulatory Approvals, Contracts, IP Rights, Etc.
................................... 97 7.17 Anti-Corruption Laws.
......................................................................................................
98 7.18 Cash Management.
............................................................................................................
98 7.19 Post-Closing Obligations.
.................................................................................................
98 7.20 Compliance with Securities Laws.
....................................................................................
99 ARTICLE VIII. NEGATIVE COVENANTS
............................................................................................
99 8.01 Liens.
................................................................................................................................
99 8.02 Investments.
....................................................................................................................
101 8.03
Indebtedness....................................................................................................................
102 8.04 Fundamental Changes.
....................................................................................................
104 8.05 Dispositions.
...................................................................................................................
105 8.06 Restricted Payments.
.......................................................................................................
105 8.07 Change in Nature of Business.
........................................................................................
106 8.08 Transactions with Affiliates and
Insiders........................................................................
106 8.09 Burdensome Agreements.
...............................................................................................
106 8.10 Use of Proceeds.
.............................................................................................................
107 8.11 Payment of Other Indebtedness.
.....................................................................................
107 8.12 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity; Certain Amendments.
............................................................................ 107
8.13 Ownership of Subsidiaries.
.............................................................................................
108 8.14 Sale Leasebacks.
.............................................................................................................
108 8.15 Sanctions; Anti-Corruption Laws.
..................................................................................
108 8.16 Minimum Product
Revenues...........................................................................................
108 8.17
Liquidity..........................................................................................................................
109 8.18 Modifications and Terminations of Material Contracts.
................................................. 110 8.19 Inbound and Outbound
Licenses.
...................................................................................
110 ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES
................................................................... 110 9.01
Events of Default.
...........................................................................................................
110 9.02 Remedies Upon Event of Default.
..................................................................................
114 9.03 Application of Funds.
.....................................................................................................
115 ARTICLE X. ADMINISTRATIVE AGENT
...........................................................................................
115 10.01 Appointment and Authority.
...........................................................................................
115 10.02 Rights as a Lender.
..........................................................................................................
119 10.03 Exculpatory Provisions.
..................................................................................................
119 10.04 Reliance by Administrative Agent.
.................................................................................
120 10.05 Delegation of Duties.
......................................................................................................
120 10.06 Resignation of Administrative Agent.
............................................................................ 121
10.07 Non-Reliance on Administrative Agent and Other Lenders.
.......................................... 121 10.08 Administrative Agent May
File Proofs of Claim.
........................................................... 121 10.09 Collateral
and Guaranty Matters.
....................................................................................
122 ARTICLE XI. MISCELLANEOUS
.........................................................................................................
123 11.01 Amendments, Etc.
...........................................................................................................
123 11.02 Notices and Other Communications; Facsimile Copies.
................................................ 124 iv CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344015.jpg]
11.03 No Waiver; Cumulative Remedies; Enforcement.
.......................................................... 125 11.04 Expenses;
Indemnity; and Damage Waiver.
................................................................... 126 11.05
Payments Set Aside.
.......................................................................................................
128 11.06 Successors and Assigns.
.................................................................................................
128 11.07 Treatment of Certain Information; Confidentiality.
........................................................ 132 11.08 Set-off.
............................................................................................................................
133 11.09 Interest Rate Limitation.
.................................................................................................
133 11.10 Counterparts; Integration; Effectiveness.
........................................................................ 134
11.11 Survival of Representations and Warranties.
.................................................................. 134 11.12
Severability.
....................................................................................................................
134 11.13 Replacement of Lenders.
................................................................................................
134 11.14 Governing Law; Jurisdiction; Etc.
..................................................................................
135 11.15 Waiver of Right to Trial by Jury.
....................................................................................
137 11.16 Electronic Execution of Assignments and Certain Other Documents.
........................... 138 11.17 USA PATRIOT Act.
.......................................................................................................
138 11.18 No Advisory or Fiduciary Relationship.
......................................................................... 138
11.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
.................... 139 11.20 Funding
Date...................................................................................................................
139 11.21 Parallel Debt.
..................................................................................................................
139 11.22 Enforcement Through Administrative Agent Only.
....................................................... 140 v CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344016.jpg]
SCHEDULES 2.01 Commitments and Applicable Percentages 7.19 Post-Closing
Obligations 11.02 Certain Addresses for Notices EXHIBITS A Form of Loan Notice
B-1 Form of Term A Note B-2 Form of Term B-1 Note B-3 Form of Term B-2 Note B-4
Form of Term B-3 Note B-5 Form of Term B-4 Note B-6 Form of Term C Note C Form
of Joinder Agreement D Form of Assignment and Assumption E Form of Compliance
Certificate vi CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344017.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT is entered into as of August 24, 2017
among ESTABLISHMENT LABS HOLDINGS INC., a BVI business company, limited by
shares and incorporated under the laws of the British Virgin Islands (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein) and
MADRYN HEALTH PARTNERS, LP, a Delaware limited partnership, as the
Administrative Agent. The Borrower has requested that the Lenders make term loan
facilities available to the Borrower and certain equity investments in the
Borrower, and the Lenders are willing to do so on the terms and conditions set
forth herein. In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows: ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement,
the following terms shall have the meanings set forth below: “510(k)” means (a)
any premarket notification and corresponding FDA clearance for a Device pursuant
to FDA regulations and all substantially equivalent or similar notifications,
applications and clearances with respect to any other non-U.S. Regulatory
Authority, including the EMA, and (b) all amendments, supplements and other
additions and modifications thereto, and all documents, data and information
which are necessary for, filed with, incorporated by reference in or otherwise
support any of the foregoing. “Acquisition” means the acquisition, whether
through a single transaction or a series of related transactions, of (a) a
majority of the Voting Stock or other controlling ownership interest in another
Person (including the purchase of an option, warrant or convertible or similar
type security to acquire such a controlling interest at the time it becomes
exercisable by the holder thereof), whether by purchase of such equity or other
ownership interest or upon the exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest, (b)
assets of another Person which constitute all or substantially all of the assets
of such Person or of a division, line of business or other business unit of such
Person or (c) any Product. “Act” has the meaning set forth in Section 11.17.
“Administrative Agent” means Madryn Health Partners, LP, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent. “Administrative Agent’s Office” means the Administrative
Agent’s address and, as appropriate, account as set forth on Schedule 11.02 or
such other address or account as the Administrative Agent may from time to time
notify the Loan Parties and the Lenders. “Affiliate” means, with respect to a
specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344018.jpg]
“Agreement” means this Credit Agreement. “All-In-Yield” means, with respect to
any Indebtedness, the all-in-yield thereof, and taking into account the interest
rate (but without duplication of any applicable interest rate floor), interest
rate margin, interest rate floors, original issue discount and upfront fees paid
generally to all Persons providing such Indebtedness (with original issue
discount and upfront fees being equated to interest (as reasonably determined by
the Administrative Agent in a manner consistent with customary financial
practice) based on a four year life to maturity), but exclusive of any
arrangement, structuring, underwriting or similar fee paid to any Person in
connection therewith that is not shared generally with all Persons providing
such Indebtedness. “Anti-Money Laundering Laws” has the meaning set forth in
Section 6.21(d). “Applicable Foreign Loan Party Documents” has the meaning set
forth in Section 6.26(a). “Applicable Margin” means eight percent (8.00%) per
annum. “Applicable Percentage” means, with respect to any Lender at any time,
(a) in respect of the Term A Facility, with respect to any Term A Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term A
Facility represented by (i) on or prior to the Funding Date, such Term A
Lender’s Term A Commitment at such time and (ii) thereafter, the outstanding
principal amount of such Term A Lender’s Term A Loans at such time, (b) in
respect of the Term B-1 Facility, with respect to any Term B-1 Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term B-1
Facility represented by (i) at any time during the Term B-1 Availability Period,
such Term B-1 Lender’s Term B-1 Commitments at such time and (ii) thereafter,
the outstanding principal amount of such Term B-1 Lender’s Term B-1 Loans at
such time, (c) in respect of the Term B-2 Facility, with respect to any Term B-2
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term B-2 Facility represented by (i) at any time during the Term B-2
Availability Period, such Term B-2 Lender’s Term B-2 Commitments at such time
and (ii) thereafter, the outstanding principal amount of such Term B-2 Lender’s
Term B-2 Loans at such time, (d) in respect of the Term B-3 Facility, with
respect to any Term B-3 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B-3 Facility represented by (i) at any time
during the Term B-3 Availability Period, such Term B-3 Lender’s Term B-3
Commitments at such time and (ii) thereafter, the outstanding principal amount
of such Term B-3 Lender’s Term B-3 Loans at such time, (e) in respect of the
Term B-4 Facility, with respect to any Term B-4 Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term B-4 Facility
represented by (i) at any time during the Term B-4 Availability Period, such
Term B-4 Lender’s Term B-4 Commitments at such time and (ii) thereafter, the
outstanding principal amount of such Term B-4 Lender’s Term B-4 Loans at such
time and (f) in respect of the Term C Facility, with respect to any Term C
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term C Facility represented by (i) at any time after the Term C Commitments
have been established pursuant to Section 2.14, such Term C Lender’s unfunded
Term C Commitment at such time plus the outstanding principal amount of such
Term C Lender’s Term C Loans at such time and (ii) thereafter, the outstanding
principal amount of such Term C Lender’s Term C Loans at such time. If the
Commitments of all of the Lenders to make Loans have been terminated pursuant to
Section 9.02, or if the Commitments have expired, then the Applicable Percentage
of each Lender in respect of the applicable Facility shall be determined based
on the Applicable Percentage of such Lender in respect of such Facility most
recently in effect, giving effect to any subsequent assignments. The Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable. “Applicable
Quarter” has the meaning set forth in Section 8.16(b)(i)(A). 2 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344019.jpg]
“Appropriate Lender” means, at any time, with respect to any Facility, a Lender
that has a Commitment with respect to such Facility or holds a Loan under such
Facility at such time. “Approved Fund” means any Fund that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender. “Approved Strategic
Investment” means an Acquisition or Investment designated by the Borrower as an
“Approved Strategic Investment,” which designation must be approved by the
Administrative Agent in its sole and absolute discretion; provided, that, if the
Borrower would like to designate an Acquisition or Investment as an “Approved
Strategic Investment,” the Borrower shall provide written notice to the
Administrative Agent to that effect (including such other documents and
certificates as the Administrative Agent shall require in connection therewith)
and within ten (10) Business Days after receipt thereof, the Administrative
Agent shall inform the Borrower by written notice whether it approves such
Acquisition or Investment as an “Approved Strategic Investment.” “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
Eligible Assignee (with the consent of any party whose consent is required by
Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent. “Attributable Indebtedness” means, on any date, (a) in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease of any Person, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease and (c)
in respect of any Securitization Transaction of any Person, the outstanding
principal amount of such financing, after taking into account reserve accounts
and making appropriate adjustments, determined by the Administrative Agent in
its reasonable judgment. “Audited Financial Statements” means the audited
consolidated balance sheet of the Borrower and its Subsidiaries for the fiscal
year ended December 31, 2016, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP. “Auditor’s Determination” has the meaning set forth in
Section 4.12(f). “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Banco Davivienda” means Banco
Davivienda (Costa Rica) S.A. “Banco Davivienda Documents” means, collectively,
(a) that certain letter agreement dated as of May 26, 2017 between Establishment
Labs Sociedad Anonima and Banco Davivienda, (b) that certain Mobile Guarantee on
Inventories dated as of May 26, 2017 between Establishment Labs Sociedad 3
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344020.jpg]
Anonima and Banco Davivienda, (c) that certain Bill of Exchange dated as of May
26, 2017 executed by Establishment Labs Sociedad Anonima in favor of Banco
Davivienda and (d) all other certificates, agreements, documents and instruments
related to the foregoing. “Belgian Companies Code” means the Belgian Wetboek van
Vennootschappen/Code des Sociétés, as amended from time to time. “Belgian Loan
Party” means any Loan Party that is organized under the laws of the Kingdom of
Belgium. “Belgian Share Pledge Agreement” means that certain share pledge
agreement dated as of the Funding Date executed by the Administrative Agent, for
the benefit of the Secured Parties, Establishment Labs Sociedad Anonima and the
Borrower. “Belgian Receivables Pledge Agreement” means that certain receivables
pledge agreement dated as of the Funding Date executed by the Administrative
Agent, for the benefit of the Secured Parties, and each of the Belgian Loan
Parties. “Blocking Law” means: (a) any provision of Council Regulation (EC) No
2271/1996 of 22 November 1996 (or any law or regulation implementing such
regulation in any member state of the European Union or the United Kingdom); (b)
section 7 of the German Foreign Trade Regulation (Außenwirtschaftsverordnung);
(c) any similar blocking or anti-boycott law in the United Kingdom; or (d) any
similar blocking or anti-boycott law in France (whether existing now or enacted
from time to time). “Board of Directors” means (a) with respect to a
corporation, the board of directors of the corporation or any committee thereof
duly authorized to act on behalf of such board, (b) with respect to a
partnership, the Board of Directors of the general partner of the partnership,
(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof or if not
member-managed, the managers thereof or any committee of managing members or
managers thereof duly authorized to act on behalf of such Persons, and (d) with
respect to any other Person, the board or committee of such Person serving a
similar function. “Borrower” has the meaning set forth in the introductory
paragraph hereto. “Borrowing” means a Term A Borrowing, a Term B-1 Borrowing, a
Term B-2 Borrowing, a Term B-3 Borrowing, a Term B-4 Borrowing or a Term C
Borrowing, as the context may require, in each case, pursuant to Section 2.01.
“Brazilian Guarantor” means any Guarantor that is organized under the laws of
the Federative Republic of Brazil. “Brazilian Loan Party” means any Loan Party
that is organized under the laws of the Federative Republic of Brazil. 4
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344021.jpg]
“Brazilian Share Pledge Agreement” means that certain quota pledge agreement
dated as of the Funding Date, as amended as of the Third Amendment Effective
Date, executed by the Administrative Agent, for the benefit of the Secured
Parties, each of the Brazilian Loan Parties and each Loan Party that owns Equity
Interests in any Brazilian Loan Party. “Brazilian Receivables Pledge Agreement”
means that certain receivables pledge agreement dated as of the Funding Date, as
amended as of the Third Amendment Effective Date, executed by the Administrative
Agent, for the benefit of the Secured Parties, and each of the Brazilian Loan
Parties. “Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks are authorized to close under the Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Loan, means any such day that is also a day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market. “Business IP Rights” means, at any time of
determination, IP Rights owned by, licensed to, or otherwise authorized for use
by any of the Loan Parties or any of their Subsidiaries at such time including,
without limitation, the IP Rights listed on Schedule 6.17(b) to the Disclosure
Letter. “Businesses” means, at any time, a collective reference to the
businesses operated by the Borrower and its Subsidiaries at such time. “Business
Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.
“BVI Loan Party” means any Loan Party that is organized under the laws of the
British Virgin Islands. “Capital Impairment” has the meaning set forth in
Section 4.12(b). “Capital Lease” means, as applied to any Person, any lease of
any property by that Person as lessee which, in accordance with GAAP, is
required to be accounted for as a capital lease on the balance sheet of that
Person. “Cash Equivalents” means any of the following types of Investments, to
the extent owned by the Borrower or any of its Subsidiaries free and clear of
all Liens (other than Permitted Liens): (a) readily marketable obligations
issued or directly and fully guaranteed or insured by the United States or any
agency or instrumentality thereof having maturities of not more than three
hundred sixty days (360) days from the date of acquisition thereof; provided,
that, the full faith and credit of the United States is pledged in support
thereof; (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is organized under the laws of the
United States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia, and is a member of
the Federal Reserve System, (ii) issues (or the parent of which issues)
commercial paper rated as described in clause (c) of this definition and (iii)
has combined capital and surplus of at least $1,000,000,000, in each case with
maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof; 5 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344022.jpg]
(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof; (d) Investments, classified in accordance with GAAP as
current assets of the Borrower or any of its Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition; (e) other short-term investments
utilized by Foreign Subsidiaries in accordance with normal investment practices
for cash management in investments of a type analogous to the foregoing; and (f)
solely with respect to any Foreign Subsidiary, non-Dollar denominated (i)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business, provided such country is (x) a member of the Organization for
Economic Cooperation and Development or (y) the British Virgin Islands, the
Republic of Costa Rica, or the Federative Republic of Brazil, and, in each case,
whose short-term commercial paper rating is at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P (any such bank being an “Approved Foreign Bank”) and maturing within one
hundred eighty (180) days of the date of acquisition and (ii) equivalents of
demand deposit accounts which are maintained with an Approved Foreign Bank.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Change of Control” means the occurrence of any of the
following events: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934), other than the
Holders, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of Equity Interests representing 35% or more of the
aggregate ordinary voting power in the election of the Board of Directors of the
Borrower represented by the issued and outstanding Equity Interests of the 6
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344023.jpg]
Borrower on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or (b) during any period of twelve (12) consecutive months, a majority
of the members of the Board of Directors of the Borrower cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election, appointment or nomination to that Board of
Directors was approved by individuals referred to in clause (i) above
constituting at the time of such election, appointment or nomination at least a
majority of that Board of Directors or (iii) whose election, appointment or
nomination to that Board of Directors was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election,
appointment or nomination at least a majority of that Board of Directors; or (c)
any “Change of Control” (or any comparable term) shall occur under any Permitted
Senior Revolving Credit Document or any document or other agreement evidencing
any Indebtedness with an aggregate principal amount in excess of the Threshold
Amount; or (d) except as otherwise permitted under this Agreement, the Borrower
shall cease to own and control, directly or indirectly, beneficially and of
record, one hundred percent (100%) of the issued and outstanding Equity
Interests (other than directors’ qualifying shares or Equity Interests that are
required to be held by another person in order to satisfy a foreign requirement
of Law prescribing an equity owner resident in the local jurisdiction) of each
of its Subsidiaries, free and clear of all Liens except Liens created by the
Collateral Documents. “Collateral” means a collective reference to all real and
personal property (other than, for the avoidance of doubt, Excluded Property)
with respect to which Liens in favor of the Administrative Agent (including as
parallel debt creditor), for the benefit of the Secured Parties, are purported
to be granted pursuant to and in accordance with the terms of the Collateral
Documents. “Collateral Access Agreement” means an agreement in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
a lessor of real property on which Collateral is stored or otherwise located, or
a warehouseman, processor or other bailee of inventory or other property owned
by any Loan Party, acknowledges the Liens of the Administrative Agent and waives
(or, if approved by the Administrative Agent, subordinates) any Liens held by
such Person on such property, and permits the Administrative Agent access to any
Collateral stored or otherwise located thereon. “Collateral Documents” means a
collective reference to the Security Agreements, the Pledge Agreements, the
Qualifying Control Agreements, the Collateral Access Agreements, the Mortgages,
the Real Property Security Documents and other security documents as may be
executed and delivered by the Loan Parties pursuant to the terms of Section
7.14. “Commitment” means a Term A Commitment, a Term B-1 Commitment, a Term B-2
Commitment, a Term B-3 Commitment, a Term B-4 Commitment or a Term C Commitment,
as the context may require. “Compliance Certificate” means a certificate
substantially in the form of Exhibit E. “Contract” means any contract, license,
lease, agreement, obligation, promise, undertaking, understanding, arrangement,
document, commitment, entitlement or engagement under which a Person has, or
will have, any liability or contingent liability (in each case, whether written
or oral, express or 7 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344024.jpg]
implied, and whether in respect of monetary or payment obligations, performance
obligations or otherwise). “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent. “Controlled Account” has the meaning set
forth in Section 7.18(a). “Controlled Investment Affiliate” means, as to any
Person, any other Person which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such first Person (or any other Person controlling such first Person) primarily
for making equity investments in the Borrower or any other portfolio companies
in the ordinary course of business. “Convertible Indebtedness” means
Indebtedness having a feature which entitles the holder thereof to convert or
exchange all or a portion of such Indebtedness into or by reference to Equity
Interests of the Borrower. “Copyrights” means, collectively, all copyrights
(whether statutory or common law, whether established or registered in the
United States or any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished), all tangible
embodiments of the foregoing and all copyright registrations and applications,
together with any and all (a) rights and privileges arising under applicable Law
and international treaties and conventions with respect to the use of such
copyrights, (b) reissues, renewals, continuations and extensions thereof and
amendments thereto, (c) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (d) rights
corresponding thereto throughout the world and (e) rights to sue for past,
present or future infringements thereof. “Corresponding Debt” has the meaning
set forth in Section 11.21. “Costa Rican Loan Party” means any Loan Party that
is organized under the laws of the Republic of Costa Rica. “Costa Rican IP
Security Agreement” means the Costa Rican intellectual property pledge
agreement/mobile guaranty dated as of the Funding Date, as amended as of the
Third Amendment Effective Date, executed in favor of the Administrative Agent,
for the benefit of the Secured Parties, by Establishment Labs Sociedad Anonima,
a Costa Rica corporation, with respect to its Costa Rican intellectual property.
“Costa Rican Security Trust Agreement” means that certain security trust
agreement (which, for the avoidance of doubt, shall include a pledge of the
Equity Interests of each Subsidiary that is organized under the laws of the
Republic of Costa Rica) dated as of the Funding Date, as amended as of the Third
Amendment Effective Date, by and among the Borrower, the Administrative Agent,
each of the Costa Rican Loan Parties and the Trustee, for the benefit of the
Secured Parties. “Crown Predator” means CPH TU, LP, a Delaware limited
partnership. 8 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344025.jpg]
“Crown Predator Convertible Indebtedness” means the Indebtedness owing by the
Borrower to Crown Predator pursuant to that certain Note and Warrant Purchase
Agreement dated as of August 28, 2015 between the Borrower and Crown Predator,
as amended, modified, extended, restated, replaced or supplemented from time to
time, and as evidenced by (a) that certain Amended and Restated Convertible
Secured Promissory Note dated as of September 14, 2016 executed by the Borrower
in favor of Crown Predator in the original principal amount of $10,000,000, (b)
that certain Amended and Restated Convertible Secured Promissory Note dated as
of September 14, 2016 executed by the Borrower in favor of Crown Predator in the
original principal amount of $3,000,000, (c) that certain Amended and Restated
Convertible Secured Promissory Note dated as of September 14, 2016 executed by
the Borrower in favor of Crown Predator in the original principal amount of
$5,000,000, (d) that certain Amended and Restated Convertible Secured Promissory
Note dated as of September 14, 2016 executed by the Borrower in favor of Crown
Predator in the original principal amount of $1,840,000 and (e) that certain
Convertible Secured Promissory Note dated as of September 14, 2016 executed by
the Borrower in favor of Crown Predator in the original principal amount of
$4,408,076.71. “Cure Period” has the meaning set forth in Section 8.16(b)(i).
“Cure Right” has the meaning set forth in Section 8.16(b)(i). “Debt Issuance”
means the issuance by any Loan Party or any Subsidiary of any Indebtedness other
than Indebtedness permitted under Section 8.03. “Debt Issuance Notice” has the
meaning set forth in Section 2.13(a). “Debtor Relief Laws” means (a) the
Bankruptcy Code of the United States, (b) the Insolvency Act, 2003 of the
British Virgin Islands, (c) the Commercial Code, Civil Code and Civil Procedure
Code, in each case, of the Republic of Costa Rica and (d) all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, the British Virgin Islands, the
Republic of Costa Rica, the Kingdom of Belgium, the Federative Republic of
Brazil, England and Wales, the French Republic, the Federal Republic of Germany
or other applicable jurisdictions from time to time in effect. “Default” means
any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default. “Default Rate” has the meaning set forth in Section 2.06(b).
“Defaulting Lender” means, subject to Section 2.12(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including with respect to any Term B-1 Commitment, Term
B-2 Commitment, Term B-3 Commitment, Term B-4 Commitment or Term C Commitment,
within three (3) Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations hereunder or (c) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority. 9
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344026.jpg]
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction. “Device” means any medical
instrument, apparatus, implement, machine, contrivance, implant, in vitro
reagent or other similar or related item, including any component, part or
accessory, that (a) is intended for use in the diagnosis of disease, malady or
other conditions or in the cure, mitigation, treatment or prevention of disease
or malady, in man or other animals, or is intended to affect the structure or
any function of the body of man or other animals, (b) does not achieve its
primary intended purpose or purposes through chemical action within or on the
body of man or other animals and (c) is not dependent upon being metabolized for
the achievement of its primary intended purpose or purposes. “Device Clearance
Application” means any premarket approval application submitted under Section
515 of the FDCA (21 U.S.C. § 360e) (a “PMA”), any de novo request submitted
under Section 513(f) of the FDCA (21 U.S.C. § 360c(f)), or any 510(k) submitted
under Section 510(k) of the FDCA (21 U.S.C. § 360(k)) seeking clearance from the
FDA for a Device that is substantially equivalent to a legally marketed
predicate Device, as defined in the FDCA, or any corresponding non-U.S.
application in any other non-U.S. jurisdiction, including, with respect to the
European Union, any equivalent submission to a Standard Body pursuant to an
applicable directive of the European Council with respect to CE marking (or, if
applicable, a self-certification of conformity with respect to any such
directive through a “declaration of conformity”). “Disclosure Letter” means that
certain disclosure letter dated as of the Effective Date containing certain
schedules delivered by the Loan Parties to the Administrative Agent (for the
benefit of the Lenders) (as such schedules are supplemented from time to time in
accordance with Section 7.02(a)). “Disposition” or “Dispose” means the sale,
transfer, license, lease, issuance or other disposition (including (x) any Sale
and Leaseback Transaction and (y) any issuance by any Subsidiary of its Equity
Interests, but excluding any issuance by the Borrower of its Equity Interests)
of any property by any Loan Party or any Subsidiary, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding the following: (a) the sale, lease, license, transfer or other
disposition of inventory in the ordinary course of business, including pursuant
to exclusive distribution arrangements consistent with past practice, (b) the
sale, lease, license, transfer or other disposition in the ordinary course of
business of surplus, obsolete or worn out property no longer used or useful in
the conduct of business of any Loan Party and its Subsidiaries, (c) any sale,
lease, license, transfer or other disposition of property to any Loan Party or
any Subsidiary; provided, that, (i) if the transferor of such property is a
Qualified Loan Party, (A) the transferee thereof must be a Qualified Loan Party
or (B) to the extent such transaction constitutes an Investment, such
transaction is permitted under Section 8.02, and (ii) if the transferor of such
property is a Loan Party that is not a Qualified Loan Party, (A) the transferee
thereof must be a Loan Party or (B) to the extent such transaction constitutes
an Investment, such transaction is permitted under Section 8.02, (d) granting
licenses of intellectual property permitted by Section 8.19(b), (e) any
Involuntary Disposition, (f) the sale, transfer, issuance or other disposition
of a de minimis number of shares of the Equity Interests of a Foreign Subsidiary
in order to qualify members of the governing body of such Subsidiary if required
by applicable Law, (g) the abandonment or other disposition of IP Rights that
are not material and are no longer used or useful in any material respect in the
business of the Borrower and its Subsidiaries, (h) licenses, sublicenses, leases
or subleases (in each case, other than with respect to IP Rights or intellectual
property) granted to third parties in the ordinary course of business and not
interfering with the business of the Borrower and its Subsidiaries, (i)
dispositions of cash and Cash Equivalents, (j) to the extent constituting
Dispositions, transactions permitted by Sections 8.02, 8.04 and 8.06 and Liens
permitted by Section 8.01, (k) discounts of or forgiveness of accounts
receivable or in connection with the collection or 10 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344027.jpg]
compromise thereof, in each case, in the ordinary course of business and (l)
Permitted Sale and Leaseback Transactions. “Disqualified Capital Stock” means
any Equity Interest which, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, prior to the one hundred eighty-first
(181st) day after the Maturity Date, (b) requires the payment of any cash
dividends at any time prior to the one hundred eighty-first (181st) day after
the Maturity Date, (c) contains any repurchase obligation which may come into
effect prior to the Facility Termination Date, or (d) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in clause (a), (b) or (c)
above, at any time prior to the one hundred eighty-first (181st) day after the
Maturity Date; provided, that, (x) any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
are convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem or repurchase such Equity Interests upon the occurrence of a
change in control or an asset sale occurring prior to the one hundred
eighty-first (181st) day after the Maturity Date shall not constitute
Disqualified Capital Stock to the extent that such Equity Interests provide that
the issuer thereof will not redeem or repurchase any such Equity Interests
pursuant to such provisions prior to the Facility Termination Date and (y) only
the portion of Equity Interests which so matures or is mandatorily redeemable,
is so redeemable at the option of the holder thereof, has such cash dividend,
has such repurchase obligation or is so convertible or exchangeable, in each
case, prior to the one hundred eighty-first (181st) day after the Maturity Date
will be deemed to be Disqualified Capital Stock; provided, further, however,
that if such Equity Interest is issued to any current or former employee,
director or consultant or to any plan for the benefit of current or former
employees, directors or consultants of the Borrower or any Subsidiary or by any
such plan to such current or former employees, directors or consultants such
Equity Interest will not constitute Disqualified Capital Stock solely because it
may be required to be repurchased by the Borrower or any Subsidiary in order to
satisfy applicable statutory or regulatory obligations, including tax
withholding, or as a result of such current or former employee’s, director’s or
consultant’s termination, death or disability. “Dollar” and “$” mean lawful
money of the United States. “Domestic Subsidiary” means any Subsidiary that is
organized under the laws of any state of the United States or the District of
Columbia. “DPTA” has the meaning set forth in Section 4.12(g)(ii). “Earn Out
Obligations” means, with respect to an Acquisition, all obligations of the
applicable Loan Party or any Subsidiary to make earn out or other contingency
payments (including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the aggregate
consideration paid for an Acquisition at the time of such Acquisition, the
amount of any Earn Out Obligations shall be deemed to be the maximum amount of
the earn-out payments in respect thereof as specified in the documents relating
to such Acquisition. For purposes of determining the amount of any Earn Out
Obligations to be included in the definition of Funded Indebtedness, the amount
of Earn Out Obligations shall be deemed to be the aggregate liability in respect
thereof, as determined in accordance with GAAP. “EEA Financial Institution”
means (a) any credit institution or investment firm established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity 11 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344028.jpg]
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition or (c) any financial institution
established in an EEA Member Country which is a Subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means August 24, 2017. “Eligible Assets”
means fixed or capital assets that are used or useful in the same or a similar
line of business as the Borrower and its Subsidiaries were engaged in on the
Effective Date (or any reasonable extension or expansions thereof). “Eligible
Assignee” means any Person that meets the requirements to be an assignee under
Section 11.06(b)(iii) and (v) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)). “EMA” means the European Medicines Agency
or any successor entity. “Employee Benefit Non-U.S. Plan” means any plan, fund
(including, without limitation, any superannuation fund) or other similar
program established, contributed to (regardless of whether through direct
contributions or through employee withholdings) or maintained outside the United
States by the Borrower or any of its Subsidiaries primarily for the benefit of
employees of the Borrower or any of its Subsidiaries residing outside the United
States, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement, or
payments to be made upon termination of employment, and which plan is not
subject to ERISA. “Employee Benefit Non-US Plan Event” means (a) a failure to
meet any minimum funding standards, pay any required installment or make any
required contribution under any Employee Benefit Non-U.S. Plan, (b) the
withdrawal or termination of any Employee Benefit Non-U.S. Plan resulting in
material liability to the Borrower or any of its Subsidiaries, (c) the
institution by any Governmental Authority of proceedings to terminate any
Employee Benefit Non-U.S. Plan, (d) the imposition of material liability on the
Borrower or any of its Subsidiaries due to the failure to comply with any
applicable Law relating to any Employee Benefit Non-U.S. Plan, (e) the
withdrawal by the Borrower or any of its Subsidiaries from any Employee Benefit
Non-U.S. Plan resulting in material liability to the Borrower or any of its
Subsidiaries, (f) any imposition by any Governmental Authority of any material
tax, fine or penalty against the Borrower or any of its Subsidiaries due to the
failure to comply with laws and regulations applicable to any Employee Benefit
Non-U.S. Plan, (g) the assertion of any material claim against the Borrower or
any of its Subsidiaries with respect to any Employee Benefit Non-U.S. Plan or
(h) the imposition of any Lien on the assets of the Borrower or any of its
Subsidiaries to secure obligations under any Employee Benefit Non-U.S. Plan.
“Enforcement Notice” has the meaning set forth in Section 4.12(d).
“Environmental Laws” means any and all federal, state, provincial, territorial,
local, foreign and other applicable statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, 12 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344029.jpg]
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems. “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing. “Equity Interests” means, with respect to
any Person, all of the shares of capital stock of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member, membership or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination; provided, however, that
Equity Interests shall not include Convertible Indebtedness. “ERISA” means the
United States Employee Retirement Income Security Act of 1974, as amended, and
the regulations promulgated thereunder from time to time. “ERISA Affiliate”
means any trade or business (whether or not incorporated) under common control
with the Borrower within the meaning of Section 414(b) or (c) of the Internal
Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code for
purposes of provisions relating to Section 412 of the Internal Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to any Pension Plan, (b)
the withdrawal of the Borrower or any ERISA Affiliate from any Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan (within the meaning of Sections 4203 and
4205 of ERISA, respectively) or notification that a Multiemployer Plan is
insolvent (within the meaning of Section 4245 of ERISA), (d) the filing of a
notice of intent to terminate or the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, (e) the institution by the
PBGC of proceedings to terminate a Pension Plan, (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan, (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Internal Revenue Code or Sections 303, 304 and 305 of ERISA, or (h) the
imposition of any liability under Title IV of ERISA, other than for any PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate with respect to any Pension Plan. “EU Bail-In Legislation
Schedule” means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time. 13
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344030.jpg]
“Event of Default” has the meaning set forth in Section 9.01. “Exchange Act”
means the Securities Exchange Act of 1934. “Excluded Property” means, with
respect to any Loan Party, including any Person that becomes a Loan Party after
the Effective Date as contemplated by Section 7.12, (a) any real property which
is located outside of the United States unless requested by the Administrative
Agent or the Required Lenders, (b) (i) any leasehold interest of any Loan Party
in real property and (ii) any fee owned real property which is subject to a Lien
of the type described in Section 8.01(n), (c) solely with respect to any U.S.
Loan Party, any personal property (including, without limitation, motor
vehicles) of such U.S. Loan Party in respect of which perfection of a Lien is
not either (i) governed by the Uniform Commercial Code or (ii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, unless
requested by the Administrative Agent or the Required Lenders, (d) any property
which, subject to the terms of Section 8.09, is subject to a Lien of the type
described in Section 8.01(i) pursuant to documents which prohibit such Loan
Party from granting any other Liens in such property, (e) any United States
intent-to-use trademark or service mark application to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark or
service mark application under federal law, (f) any Equity Interests in any
Person that is not a Wholly Owned Subsidiary of a Loan Party, to the extent that
the granting of a Lien thereon, or a security interest therein, is prohibited or
requires the consent of another Person (that is not the Borrower or any
Affiliate thereof), in each case, pursuant to the Organization Documents of such
Person that is not a Wholly Owned Subsidiary; provided, that, in the event of
the termination or elimination of any such prohibition or requirement for
consent, to the extent sufficient to permit any such Equity Interests to become
Collateral, or upon the granting of any such consent, or waiving or terminating
any requirement for such consent, a security interest in such Equity Interests
shall be automatically and simultaneously granted under the applicable
Collateral Document and such Equity Interests shall be included as Collateral,
(g) solely with respect to any U.S. Loan Party, any General Intangible (as
defined in the Uniform Commercial Code), permit, lease, license, contract or
other Instrument (as defined in the Uniform Commercial Code) of such U.S. Loan
Party to the extent the grant of a security interest in such General Intangible
(as defined in the Uniform Commercial Code), permit, lease, license, contract or
other Instrument (as defined in the Uniform Commercial Code) in the manner
contemplated by the Collateral Documents, under the terms thereof or under
applicable Law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
alter such U.S. Loan Party’s rights, titles and interests thereunder (including
upon the giving of notice or the lapse of time or both); provided, that, (i) any
such limitation described in this clause (g) on the security interests granted
under the Collateral Documents shall only apply to the extent that any such
prohibition or right to terminate or accelerate or alter a U.S. Loan Party’s
rights could not be rendered ineffective pursuant to the Uniform Commercial Code
or any other applicable Law or principles of equity and (ii) in the event of the
termination or elimination of any such prohibition or right or the requirement
for any consent contained in any applicable Law, General Intangible (as defined
in the Uniform Commercial Code), permit, lease, license, contract or other
Instrument (as defined in the Uniform Commercial Code), to the extent sufficient
to permit any such item to become Collateral, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible (as defined in the Uniform Commercial Code),
permit, lease, license, contract or other Instrument (as defined in the Uniform
Commercial Code) shall be automatically and simultaneously granted under the
applicable Collateral Documents and such items shall be included as Collateral,
(h) assets to the extent that pledges thereof, and security interests therein,
are prohibited by applicable Law; provided, that, (i) any such limitation
described in this clause (h) on the security interests granted under the
Collateral Documents shall only apply to the extent that any such prohibition
could not be rendered ineffective pursuant to the Uniform Commercial Code or any
other applicable Law or principles of equity and (ii) in the event of the
termination or elimination of any such prohibition contained in any applicable
Law, a security interest in 14 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344031.jpg]
such assets shall be automatically and simultaneously granted under the
applicable Collateral Documents and such assets shall be included as Collateral
and (i) any real or personal property as to which (i) the Administrative Agent
and the Borrower agree in writing that the costs or other consequences of
obtaining a security interest or perfection thereof are excessive in view of the
benefits to be obtained by the Secured Parties therefrom or (ii) the
Administrative Agent and the Borrower agree in writing that obtaining a security
interest or perfection thereof would result in material adverse tax consequences
to the Borrower or its Subsidiaries. “Excluded Subsidiary” means (a) any Foreign
Subsidiary, the perfected grant of a security interest in the assets of such
Subsidiary in support of, and the guaranteeing of, the Obligations (i) would be
prohibited by applicable Law in the jurisdiction of formation or incorporation
of such Subsidiary (as reasonably determined by the Borrower with the consent of
the Administrative Agent) or (ii) would result in material adverse tax
consequences to the Borrower or its Subsidiaries (as reasonably determined by
the Borrower with the consent of the Administrative Agent), (b) any other
Foreign Subsidiary with respect to which (in the reasonable judgment of the
Administrative Agent), the cost or other consequences of such Foreign Subsidiary
guaranteeing the Obligations are excessive in view of the benefits to be
obtained by the Secured Parties therefrom or (c) any Immaterial Subsidiary.
“Exclusivity Period” has the meaning set forth in Section 2.13(b). “Existing
Credit Agreement” means that certain Credit Agreement and Guaranty dated as of
September 19, 2016 by and among the Borrower, certain of the Borrower’s
subsidiaries from time to time party thereto and the lenders from time to time
party thereto, as amended or modified from time to time. “Extraordinary
Receipts” means any cash received by or paid to or for the account of any Person
not in the ordinary course of business, including tax refunds, pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments; provided, that, “Extraordinary
Receipts” shall not include (x) cash payments received by or paid to or for the
account of any Loan Party pursuant to a judgment, claim (including an insurance
claim), settlement, cause of action or indemnification claim, to the extent such
payments are in respect of any obligations owed by such Loan Party to a third
party that is not an Affiliate of a Loan Party with respect to the underlying
claim for which such judgment, claim, settlement, cause of action or
indemnification claim arose and are applied to pay (or reimburse such Loan Party
for payment on account of) such obligations and (y) any purchase price
adjustment (other than working capital purchase price adjustments) pursuant to
any acquisition agreement entered into after the Effective Date in connection
with a Permitted Acquisition to the extent that the purchase price of such
Permitted Acquisition was paid solely with Qualified Capital Stock or with the
proceeds from the issuance of Qualified Capital Stock by the Borrower or a
capital contribution to the Borrower. “Facility” means the Term A Facility, the
Term B-1 Facility, the Term B-2 Facility, the Term B-3 Facility, the Term B-4
Facility or the Term C Facility, as the context may require. “Facility
Termination Date” means the date as of which all of the following shall have
occurred: (a) all of the Commitments have terminated and (b) all Obligations
have been paid in full in cash (other than contingent indemnification
obligations for which no claim has been asserted). “FATCA” means Sections 1471
through 1474 of the Internal Revenue Code as of the Effective Date (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with) and any current or future regulations thereunder,
official interpretations thereof, 15 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344032.jpg]
any agreement entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code and any intergovernmental agreements entered into thereunder. “FDA”
means the U.S. Food and Drug Administration and any successor entity. “FDCA”
means the U.S. Food, Drug and Cosmetic Act of 1938 (or any successor thereto),
as amended from time to time, and the rules, regulations, guidelines, guidance
documents and compliance policy guides issued or promulgated thereunder.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that, if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement “Fee Letter”
means that certain Amended and Restated Fee Letter dated as of the Third
Amendment Effective Date, by and among the Borrower and the Administrative
Agent. “Flood Hazard Property” has the meaning set forth in the definition of
“Real Property Security Documents”. “Foreign Lender” has the meaning set forth
in Section 3.01(c)(ii). “Foreign Loan Party” means each Loan Party that is not a
U.S. Loan Party. “Foreign Subsidiary” means any Subsidiary that is not a
Domestic Subsidiary. “FRB” means the Board of Governors of the Federal Reserve
System of the United States. “French Guarantor” means any Guarantor that is
organized under the laws of France. “French Loan Party” means any Loan Party
that is organized under the laws of France. “French Transaction Security
Documents” has the meaning set forth in Section 10.01(e)(i). “Fund” means any
Person (other than a natural Person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities. “Funded
Indebtedness” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP: (a) all obligations, whether current or long-term, for
borrowed money (including the Obligations) and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all purchase money Indebtedness; (c) the principal portion of
all obligations under conditional sale or other title retention agreements
relating to property purchased by such Person or any Subsidiary thereof 16
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344033.jpg]
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (d) all obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (e) all
obligations in respect of the deferred purchase price of property or services
(other than (x) trade accounts payable in the ordinary course of business and
(y) obligations under deferred compensation plans), including, without
limitation, any Earn Out Obligations; (f) the Attributable Indebtedness of
Capital Leases, Securitization Transactions and Synthetic Leases; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Disqualified Capital Stock in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; (h) all Funded Indebtedness of others secured by (or for which
the holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed; (i) all Guarantees with respect
to Funded Indebtedness of the types specified in clauses (a) through (h) above
of another Person; and (j) all Funded Indebtedness of the types referred to in
clauses (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or joint venturer, except to the extent
that Funded Indebtedness is expressly made non-recourse to such Person. For
purposes hereof, the amount of any direct obligation arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder. “Funding Date” means the date on which the
conditions set forth in Section 5.02 have been satisfied. “GAAP” means generally
accepted accounting principles in the United States set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, consistently applied and as in effect from
time to time. “German Guarantor” means a Guarantor incorporated in Germany.
“German Loan Party” means any Loan Party which is organized under the laws of
Germany. “German Person” means any Person with its centre of main interest (as
that term is used in article 3(1) of the Regulation) in the Federal Republic of
Germany. 17 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344034.jpg]
“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certification, accreditation, registration,
clearance, exemption, filing or notice that is issued or granted by or from (or
pursuant to any act of) or required by any Governmental Authority, including any
application or submission related to any of the foregoing. “Governmental
Authority” means the government of the United States, the British Virgin
Islands, the Kingdom of Belgium, the Republic of Costa Rica, the Federative
Republic of Brazil, the United Kingdom, the Federal Republic of Germany, the
Republic of France, the Italian Republic, the Kingdom of Spain or any other
nation, or of any political subdivision thereof, whether state, provincial,
territorial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank). “Guarantee” means, as to any
Person, (a) any obligation, contingent or otherwise, of such Person guaranteeing
or having the economic effect of guaranteeing any Indebtedness or other
obligation payable or performable by another Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guarantors” means (a) each Subsidiary identified as a
“Guarantor” on the signature pages hereto and (b) each other Person that joins
as a Guarantor pursuant to Section 7.12, together with their successors and
permitted assigns; provided, that, in no event shall any Excluded Subsidiary be
a Guarantor. “Guaranty” means the Guaranty made by the Guarantors in favor of
the Secured Parties pursuant to Article IV. “Hazardous Materials” means all
explosive or radioactive substances or wastes and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law. “Healthcare
Laws” means, collectively, all Laws applicable to the business of any Loan Party
regulating the manufacturing, labeling, promotion and provision of and payment
for healthcare products, items and services, including the Health Insurance
Portability and Accountability Act of 1996, Section 1128B(b) of the Social
Security Act, as amended; 42 U.S.C. § 1320a-7b (Criminal Penalties Involving 18
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344035.jpg]
Medicare or State Health Care Programs), commonly referred to as the “Federal
Anti-Kickback Statute;” Section 1877 of the Social Security Act, as amended and
similar state laws; 42 U.S.C. § 1395nn (Limitation on Certain Physician
Referrals), commonly referred to as “Stark Statute;” U.S. Federal Food, Drug,
and Cosmetic Act, as amended from time to time (21 U.S.C. § 301 et seq.); all
applicable Good Manufacturing Practice requirements addressed in the FDA’s
Quality System Regulation (21 C.F.R. Part 820); the Medical Devices Regulations,
21 C.F.R. Part 812, and Parts 50, 54, and 56; all applicable labeling
requirements addressed in the FDA’s Device Labeling Regulation (21 C.F.R. Part
801); all regulations with respect to the provision of Medicare and Medicaid
programs and services (42 C.F.R. Chapter IV et seq.); and all regulations
promulgated under or pursuant to any of the foregoing. “HMT” has the meaning set
forth in the definition of “Sanctions”. “Holders” means, collectively, (a) the
Persons set forth on Schedule 1.01(b) to the Disclosure Letter, (b) each natural
relative who is a rightful heir of any of the foregoing holders described in
clause (a) of this definition, (c) any trust maintained by or for the benefit of
any of the foregoing holders and rightful heirs described in clauses (a) or (b)
of this definition and (d) each Controlled Investment Affiliate of any holder
specified in clause (a) of this definition. “IDE” means an application,
including an application filed with any Regulatory Authority, for authorization
to commence human clinical studies with respect to any Device, including (a) an
Investigational Device Exemption as defined in the FDCA or any successor
application or procedure filed with the FDA, (b) an abbreviated Investigational
Device Exemption as specified in FDA regulations in 21 C.F.R. § 812.2(b), (c)
any equivalent of any of the foregoing pursuant to or under any non-U.S. country
or regulatory jurisdiction, (d) all amendments, variations, extensions and
renewals of any of the foregoing that may be filed with respect thereto and (e)
all documents and correspondence with Institutional Review Boards, whether U.S.
or non-U.S., or equivalent. “Immaterial Subsidiary” means any Subsidiary that,
as of any date of determination (a) for the four consecutive fiscal quarter
period most recently ended prior to such date for which financial statements
have been delivered to the Administrative Agent pursuant to Sections 7.01(a) or
(b)(i), did not (together with its Subsidiaries) (i) generate Product Revenues
in excess of five percent (5%) of Product Revenues (for the avoidance of doubt,
for the Borrower and its Subsidiaries on a consolidated basis) for such four
consecutive fiscal quarter period or (ii) together with all other Immaterial
Subsidiaries at such time, generate Product Revenues in excess of ten percent
(10%) of Product Revenues (for the avoidance of doubt, for the Borrower and its
Subsidiaries on a consolidated basis) for such four consecutive fiscal quarter
period and (b) did not have (together with its Subsidiaries) (i) total assets in
excess of five percent (5%) of the consolidated total assets of the Borrower and
its Subsidiaries at such date or (ii) together with all other Immaterial
Subsidiaries at such time, total assets in excess of ten percent (10%) of
consolidated total assets of the Borrower and its Subsidiaries at such date;
provided, that, notwithstanding anything herein to the contrary, (x) in no event
shall any Subsidiary that owns material Business IP Rights be deemed to be an
Immaterial Subsidiary and (y) in no event shall any Subsidiary that has become a
Guarantor in accordance with the terms of this Agreement be deemed to be an
Immaterial Subsidiary. “Indebtedness” means, as to any Person at a particular
time, without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP: (a) all Funded
Indebtedness; (b) the Swap Termination Value of any Swap Contract; 19
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344036.jpg]
(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and (d) all
Indebtedness of the types referred to in clauses (a) through (c) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person or a Subsidiary
thereof is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person or such Subsidiary. “Indemnitee” has
the meaning set forth in Section 11.04(b). “Information” has the meaning set
forth in Section 11.07. “InsO” has the meaning set forth in Section 9.01(g).
“Interest Payment Date” means, (a) the last day of each March, June, September
and December; provided, that, if any such last day is not a Business Day, the
applicable “Interest Payment Date” shall be the first Business Day immediately
preceding such last day of such month; and (b) the Maturity Date. “Interest
Period” means, with respect to any Loan, (a) the period commencing on (and
including) the applicable borrowing date of such Loan and ending on (and
including) the last day of the calendar quarter in which such borrowing date
occurs; provided, that, if any such last day is not a Business Day, the
applicable Interest Period shall end on the first Business Day immediately
preceding such last day of such quarter, and (b) thereafter, the period
beginning on (and including) the first day following the end of the preceding
Interest Period and ending on the earlier of (and including) (x) the last day of
the calendar quarter following the calendar quarter in which the preceding
Interest Period ended; provided, that, if any such last day is not a Business
Day, the applicable Interest Period shall end on the first Business Day
immediately preceding such last day of such quarter, and (y) the Maturity Date.
Notwithstanding the foregoing, each Interest Period in effect as of the Second
Amendment Effective Date shall end on (and include) the last day of the calendar
quarter in which the Second Amendment Effective Date occurs; provided, that, if
such last day is not a Business Day, each applicable Interest Period shall end
on the first Business Day immediately preceding such last day of such quarter.
“Interest Rate” means, for any Interest Period, the sum of (a) the Applicable
Margin plus (b) Three-Month LIBOR for such Interest Period; provided, that, at
all times when a LIBOR Unavailability Period shall exist and be continuing, the
“Interest Rate” shall equal the sum of (i) the total of (x) the Applicable
Margin minus (y) one percent (1.00%) plus (ii) the Prime Rate. “Interim
Financial Statements” means the unaudited consolidated financial statements of
the Borrower and its Subsidiaries for the fiscal quarter ended March 31, 2017,
including balance sheets and statements of income or operations, shareholders’
equity and cash flows. “Internal Revenue Code” means the United States Internal
Revenue Code of 1986. “Internal Revenue Service” means the United States
Internal Revenue Service. “Invention” means any novel, inventive or useful art,
apparatus, method, process, machine (including any article or Device),
manufacture or composition of matter, or any novel, inventive and useful
improvement in any art, method, process, machine (including article or Device),
manufacture or composition of matter. 20 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344037.jpg]
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment. “Investment Documents” means, collectively, the Loan
Documents, the Share Purchase Agreement and the ROFR Side Letter. “Involuntary
Disposition” means any loss of, damage to or destruction of, or any condemnation
or other taking for public use of, any property of any Loan Party or any of its
Subsidiaries. “IP Rights” means all Patents, Trademarks, Copyrights and
Technical Information, whether registered or not, U.S. or non-U.S., Device
Clearance Applications, Product Agreements, Product Authorizations or Regulatory
Approvals, including (without limitation) all of the following: (a) applications
or registrations relating to such IP Rights; (b) rights and privileges arising
under any applicable Law with respect to such IP Rights; (c) rights to sue for
past, present or future infringements of such IP Rights; and (d) rights of the
same or similar effect or nature in any jurisdiction corresponding to such IP
Rights throughout the world. “Italian Civil Code” means the Italian civil code,
enacted by Royal Decree No. 262 of 16 March 1942, as subsequently amended and
supplemented. “Italian Guarantor” means any Guarantor that is organized under
the laws of Italy. “Italian Law Security Documents” has the meaning set forth in
Section 10.01(k)(i). “Italian Usury Law” has the meaning set forth in Section
4.11(c). “Joinder Agreement” means a joinder agreement substantially in the form
of Exhibit C executed and delivered by a Subsidiary in accordance with the
provisions of Section 7.12. “JW Opportunities Warrant” means that certain
Warrant Certificate dated as of September 30, 2016 issued by the Borrower in
favor of JW Opportunities Master Fund, Ltd. “JW Partners Warrant” means that
certain Warrant Certificate dated as of September 30, 2016 issued by the
Borrower in favor of JW Partners, LP. “Laws” means, collectively, all
international, foreign, federal, state, provincial, territorial and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof or determinations thereunder by any
Governmental Authority charged with the enforcement, interpretation or
administration 21 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344038.jpg]
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case having the force of law. “Lenders” means each of the
Persons identified as a “Lender” on the signature pages hereto and their
respective successors and assigns. “Lending Office” means, as to any Lender, the
office address of such Lender and, as appropriate, account of such Lender set
forth on Schedule 11.02 or such other address or account as such Lender may from
time to time notify the Borrower and the Administrative Agent. “LIBOR Screen
Rate” has the meaning set forth in the definition of “Three-Month LIBOR”. “LIBOR
Successor Rate” has the meaning set forth in Section 3.05. “LIBOR Successor Rate
Conforming Changes” means, with respect to any proposed LIBOR Successor Rate,
any conforming changes to the definition of Interest Period, Interest Rate or
Three-Month LIBOR, the timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower). “LIBOR Unavailability Period” means a period, commencing on the date
on which any of the events set forth in clauses (a), (b), (c) or (d) below occur
and continuing through the earlier to occur of (x) the date on which no such
conditions continue to exist and (y) the date on which a LIBOR Successor Rate is
established: (a) adequate and reasonable means do not exist for ascertaining the
LIBOR Screen Rate, including, without limitation, because the LIBOR Screen Rate
is not available or published on a current basis and such circumstances are
unlikely to be temporary, or (b) the administrator of the LIBOR Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBOR Screen
Rate shall no longer be made available, or used for determining the interest
rate of loans, or (c) loans currently being executed, or that include language
similar to that contained in this definition and Section 3.05, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the LIBOR Screen Rate, or (d) for any reason the LIBOR
Screen Rate with respect to any Loan does not adequately and fairly reflect the
cost to the Lenders of funding such Loan. “Lien” means any mortgage, land
charge, pledge, hypothecation, assignment, security transfer of assets, deposit
arrangement, encumbrance, lien (statutory or other), charge or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing). 22
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344039.jpg]
“Liquidity” means, as of any date, an amount equal to Unrestricted Cash as of
such date. “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Term A Loan, a Term B-1 Loan, a Term B-2 Loan, a
Term B-3 Loan, a Term B-4 Loan or a Term C Loan. “Loan Documents” means this
Agreement, each Note, each Joinder Agreement (or such other documents as the
Administrative Agent shall reasonably request pursuant to Section 7.12 for such
purpose), each Collateral Document, the Disclosure Letter, the Fee Letter, any
intercreditor agreement entered into in connection with Permitted Senior
Revolving Credit Indebtedness, each agreement entered into in accordance with
the terms of Section 2.14 and any other agreement, instrument or document
designated by its terms as a “Loan Document”; provided, that, for the avoidance
of doubt, the Share Purchase Agreement, the ROFR Side Letter and any document
related to the Share Purchase Agreement or the ROFR Side Letter (for the
avoidance of doubt, other than any document described in the text preceding this
proviso), in each case, shall not be “Loan Documents”. “Loan Notice” means a
notice of a Borrowing of Loans pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A. “Loan Parties” means, collectively, the
Borrower and each Guarantor. “Management Determination” has the meaning set
forth in Section 4.12(d)(ii). “Master Agreement” has the meaning set forth in
the definition of “Swap Contract”. “Material Adverse Effect” means (a) a
material adverse change in, or a material adverse effect upon, the business,
financial performance or condition, operations (including the financial results
thereof), assets or properties of the Borrower and its Subsidiaries taken as a
whole, (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document to which it is a
party or a material impairment in the perfection, value or priority of the
Administrative Agent’s security interests in the Collateral, (c) an impairment
of the ability of any Loan Party to perform its material obligations under any
Loan Document to which it is a party or (d) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party. “Material Contracts” means all (a)
employment agreements covering the management of any Loan Party or any
Subsidiary, (b) collective bargaining agreements or other labor agreements
covering any employees of any Loan Party or any Subsidiary, (c) agreements for
managerial, consulting or similar services to which any Loan Party or any
Subsidiary is a party or by which it is bound, (d) agreements regarding any Loan
Party or any Subsidiary, its assets or operations or any investment therein to
which any of its equityholders is a party or by which it is bound, (e) real
estate leases, licenses of IP Rights or other lease or license agreements to
which any Loan Party or any Subsidiary is a party, either as lessor or lessee,
or as licensor or licensee (other than licenses arising from the purchase of
“off the shelf” products), (f) customer, sales, distribution or supply
agreements to which any Loan Party or any Subsidiary is a party, in each case
with respect to the preceding clauses (a), (c), (d) and (e) requiring payment of
more than $500,000 in any year, and with respect to the preceding clause (f),
requiring payment of more than $750,000 in any year, (g) any other Contract to
which any Loan Party or any Subsidiary is a party that (i) relates to any
Product or any Product Commercialization and Development Activity and (ii) is
reasonably expected to (A) result in payments or receipts (including royalty,
licensing or similar payments) made to any Loan Party or any of its Subsidiaries
in an aggregate amount in excess of $750,000 in any period of twelve (12)
consecutive months or (B) require payments or expenditures 23 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344040.jpg]
(including royalty, licensing or similar payments) made by any Loan Party or any
of its Subsidiaries in an aggregate amount in excess of $750,000 in any period
of twelve (12) consecutive months or (h) any other agreements or instruments to
which any Loan Party or any Subsidiary is a party, and the breach,
nonperformance, termination or cancellation of which, or the failure of which to
renew, could reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect. “Material IP Rights” means all Business IP
Rights, whether owned or licensed as of the Effective Date, or acquired,
developed or otherwise licensed or obtained by a Loan Party or any of their
respective Subsidiaries after the Effective Date (x) the loss of which could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect or (y) that has a fair market value in excess of
$750,000. “Maturity Date” means September 30, 2025; provided, that, if such date
is not a Business Day, the Maturity Date shall be the first Business Day
immediately preceding such date. “Maximum French Guaranteed Amount” has the
meaning set forth in Section 4.09(a)(ii). “Maximum Rate” has the meaning set
forth in Section 11.09. “Moody’s” means Moody’s Investors Service, Inc. and any
successor thereto. “Mortgages” means the mortgages, deeds of trust or deeds to
secure debt that purport to grant to the Administrative Agent, for the benefit
of the Secured Parties, a security interest in the fee interest of any Loan
Party in real property (other than Excluded Property). “Multiemployer Plan”
means any employee benefit plan of the type described in Section 4001(a)(3) of
ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or during the preceding five plan years, has made or been
obligated to make contributions. “Multiple Employer Plan” means any Plan which
has two or more contributing sponsors (including the Borrower or any ERISA
Affiliate) at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA. “Net Cash Proceeds” means the aggregate cash
or Cash Equivalents proceeds received by any Loan Party or any Subsidiary in
respect of any Disposition, Debt Issuance, Involuntary Disposition or
Extraordinary Receipts, net of (a) reasonable direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof, (c) in the case of any Disposition, the amount necessary to
retire any Indebtedness secured by a Permitted Lien (ranking senior to any Lien
of the Administrative Agent) on the related property and (d) in the case of any
Extraordinary Receipt consisting of insurance and condemnation proceeds, such
proceeds to the extent applied to the repair or replacement of the applicable
property within one (1) year after receipt thereof; it being understood that
“Net Cash Proceeds” shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by any Loan Party or any Subsidiary in any Disposition,
Debt Issuance, Involuntary Disposition or Extraordinary Receipt. “Non-Consenting
Lender” means any Lender that does not approve any consent, waiver or amendment
that (a) requires the approval of all Lenders or all affected Lenders in
accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders. 24 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344041.jpg]
“Note” or “Notes” means the Term A Notes, the Term B-1 Notes, the Term B-2
Notes, the Term B-3 Notes, the Term B-4 Notes or the Term C Notes, individually
or collectively, as appropriate. “Obligations” means (a) all advances to, and
all debts, liabilities, obligations, covenants and duties of, any Loan Party
arising under any Loan Document or otherwise with respect to any Loan and (b)
all costs and expenses incurred in connection with enforcement and collection of
the foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. “OFAC” means the Office of Foreign Assets Control of the United
States Department of the Treasury. “Organization Documents” means, (a) with
respect to any corporation, the certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction), (b) with respect to any BVI business company, the
certificate of incorporation and the memorandum and articles of association of
such company, (c) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement or limited
liability company agreement (or equivalent or comparable documents with respect
to any non-U.S. jurisdiction), and (d) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Outstanding Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date. “Parallel Debt”
has the meaning set forth in Section 11.21. “Participant” has the meaning set
forth in Section 11.06(d). “Patents” means, collectively, all patents and all
patent applications and registrations (whether issued, established or registered
or recorded in the United States or any other country or any political
subdivision thereof) and all tangible embodiments of the foregoing, together
with any and all (a) rights and privileges arising under applicable Law and
international treaties and conventions with respect to the use of any patents,
(b) Inventions and improvements described and claimed therein, (c) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, (d) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (e) rights corresponding thereto throughout the world and (f) rights to
sue for past, present or future infringements thereof. “PBGC” means the Pension
Benefit Guaranty Corporation or any successor thereto. “Pension Funding Rules”
means the rules of the Internal Revenue Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set 25 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344042.jpg]
forth in Sections 412, 430, 431, 432 and 436 of the Internal Revenue Code and
Sections 302, 303, 304 and 305 of ERISA. “Pension Plan” means any employee
pension benefit plan (including a Multiple Employer Plan or a Multiemployer
Plan) that is maintained or is contributed to by the Borrower and any ERISA
Affiliate and is either covered by Title IV of ERISA or is subject to minimum
funding standards under Section 412 of the Internal Revenue Code. “Perceptive
Warrant” means that certain Warrant Certificate dated as of September 30, 2016
issued by the Borrower in favor of Perceptive Credit Holdings, LP. “Permitted
Acquisition” means an Investment consisting of an Acquisition by a Loan Party
whether by purchase, merger or otherwise (whether in one or a series of related
transactions); provided, that: (a) immediately prior to, and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would reasonably be expected to result therefrom; (b) all transactions in
connection therewith shall be consummated, in all material respects, in
accordance with all applicable Law and in conformity with all applicable
governmental, shareholder and third party consents and approvals; (c) in the
case of an acquisition of Equity Interests of another Person, all of such Equity
Interests shall be owned one hundred percent (100%) by such Loan Party or a
Wholly Owned Subsidiary of such Loan Party, and such Loan Party shall take, or
cause to be taken, each of the actions set forth in Section 7.12 and Section
7.14, if applicable, within the applicable time periods set forth therein; (d)
in the case of the Acquisition of assets, all assets acquired shall be owned by
a Loan Party and such Loan Party shall take, or cause to be taken, within the
time periods set forth in Section 7.14 and/or in the Collateral Documents, all
necessary actions to comply with Section 7.14(b); (e) such acquired Person (in
the case of an Acquisition of Equity Interests) or assets (in the case of an
Acquisition of assets, a Product or a line of business or division) (i) shall be
engaged or used, as the case may be, in (A) a similar or reasonably related
business or line of business or (B) a business or line of business that is
reasonably related or similar to those in which the Loan Parties and their
respective Subsidiaries are engaged as of the Effective Date or (ii) shall have
a reasonably related or similar customer base as the Loan Parties and their
respective Subsidiaries; (f) on a Pro Forma Basis after giving effect to such
Acquisition, the Loan Parties and their respective Subsidiaries shall be in
compliance with the financial covenants set forth in Sections 8.16 and 8.17 as
of the last day of the four fiscal quarter period most recently ended for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 7.01(a) or (b)(i); (g) in the case of an Acquisition of the Equity
Interests of another Person, the Board of Directors of such other Person shall
have duly approved such Acquisition; 26 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344043.jpg]
(h) the purchase price (or equivalent consideration) for such Acquisition shall
be paid only in cash or Qualified Capital Stock of the Borrower and (i) to the
extent such purchase price is paid in cash, when taken together with all other
Acquisitions consummated or effected for cash consideration since the Effective
Date, does not exceed $5,000,000 in the aggregate, or (ii) to the extent such
purchase price is paid in Qualified Capital Stock of the Borrower, when taken
together with all other Acquisitions consummated or effected for Qualified
Capital Stock consideration since the Effective Date, does not exceed the fair
market value of $10,000,000 (with fair market value being determined in good
faith by the Borrower’s Board of Directors at the time of the applicable
Acquisition) in the aggregate; and (i) the Loan Parties shall have provided the
Administrative Agent with at least ten (10) Business Days’ prior written notice
of any such Acquisition, together with summaries, prepared in reasonable detail,
of all due diligence conducted by or on behalf of the Loan Parties or their
respective Subsidiaries, as applicable, prior to such Acquisition, and the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower (prepared in reasonable detail) disclosing the Borrower’s
reasonable, good faith belief as to any contingent liabilities and prospective
research and development costs associated with the Person or assets being
acquired. “Permitted Liens” means, at any time, Liens in respect of property of
any Loan Party or any of its Subsidiaries permitted to exist at such time
pursuant to the terms of Section 8.01. “Permitted Refinancing” means, with
respect to any Indebtedness, any extensions, renewals and replacements of such
Indebtedness; provided, that, such extension, renewal or replacement (a) shall
not increase the outstanding principal amount of such Indebtedness (other than
by the aggregate amount of any fees and expenses incurred in connection with
such refinancing and any reasonable premium paid in connection with such
refinancing), (b) contains terms relating to outstanding principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole no less favorable in any material respect
to the Loan Parties and their respective Subsidiaries or the Secured Parties
than the terms of any agreement or instrument governing such existing
Indebtedness, (c) shall have an applicable interest rate or equivalent yield
which does not exceed the interest rate or equivalent yield of the Indebtedness
being extended, renewed or replaced, (d) shall not contain any new requirement
to grant any Lien or to give any Guarantee that was not an existing requirement
of the Indebtedness being extended, renewed or replaced and (e) after giving
effect to such extension, renewal or replacement, no Default or Event of Default
shall have occurred (or would reasonably be expected to occur) as a result
thereof. “Permitted Sale and Leaseback Transaction” means, with respect to any
Loan Party or any Subsidiary, any Sale and Leaseback Transaction whereby such
Loan Party or such Subsidiary shall sell fixed assets to any Person and
thereafter rent or lease such fixed assets for the same or a similar purpose, in
each case, entered into in connection with the incurrence by such Loan Party or
Subsidiary of Indebtedness permitted by Section 8.03(e); provided, that, (a)
such Sale and Leaseback Transaction shall be consummated within six (6) months
of the purchase of the applicable fixed asset(s) (or, in the case of any such
fixed assets owned by such Loan Party or such Subsidiary as of the Effective
Date, within six (6) months of the Effective Date) and (b) the fixed assets that
are the subject of such Sale and Leaseback Transaction shall be financed with
Indebtedness incurred in reliance on Section 8.03(e). “Permitted Senior
Revolving Credit Documents” means each agreement, instrument and document
entered into by Establishment Labs Sociedad Anonima in connection with any
Permitted Senior Revolving Credit Indebtedness, in each case in form and
substance satisfactory to the Administrative Agent, as the same may be amended,
modified, extended, restated, replaced or 27 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344044.jpg]
supplemented from time to time subject to the terms and provisions of the
intercreditor agreement entered into by the Administrative Agent in connection
therewith. “Permitted Senior Revolving Credit Indebtedness” means senior secured
Indebtedness of Establishment Labs Sociedad Anonima which satisfies the
following requirements: (a) the Loan Parties shall have delivered to the
Administrative Agent and the Lenders the applicable Permitted Senior Revolving
Credit Documents prior to incurrence of the Permitted Senior Revolving Credit
Indebtedness thereunder, in each case certified by a Responsible Officer of
Establishment Labs Sociedad Anonima, (b) the Administrative Agent shall have
approved the financial institution providing such Permitted Senior Revolving
Credit Indebtedness (each such financial institution, a “Permitted Senior
Revolving Credit Lender”) and (c) no Loan Party nor any Subsidiary of a Loan
Party (in each case, other than Establishment Labs Sociedad Anonima) shall
Guarantee, or provide a Lien with respect to, such Indebtedness. “Permitted
Senior Revolving Credit Lender” has the meaning set forth in the definition of
“Permitted Senior Revolving Credit Indebtedness.” “Permitted Senior Revolving
Credit Priority Collateral” has the meaning set forth in Section 8.03(g).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA (including a Pension Plan), and public or private,
statutory or in addition to statutory requirements, maintained for employees of
the Borrower or any of its Subsidiaries or any of their respective Affiliates,
or any ERISA Affiliate or any such Plan to which the Borrower or any of its
Subsidiaries or any of their respective Affiliates or any ERISA Affiliate is
required to contribute, sponsor, maintain, or contribute on behalf of any of its
employees. “Pledge Agreements” means, collectively, the U.S. Pledge Agreements,
the Brazilian Share Pledge Agreement and the Belgian Share Pledge Agreement.
“PMA” has the meaning set forth in the definition of “Device Clearance
Application”. “Prime Rate” means, with respect to any Interest Period, the
fluctuating rate per annum equal to the highest rate published in the “Money
Rates” section of The Wall Street Journal as the “prime rate” then in effect
(or, if such source is not available for any reason, such alternative source as
determined by the Administrative Agent) on the first Business Day of such
Interest Period; provided, that, the “Prime Rate” initially shall be set on the
first Business Day of the applicable LIBOR Unavailability Period for the
Interest Period in which such LIBOR Unavailability Period commences. “Pro Forma
Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in respect of a
Specified Transaction, that such Specified Transaction and the following
transactions in connection therewith (to the extent applicable) shall be deemed
to have occurred as of the first day of the applicable period for the applicable
covenant or requirement: (a)(i) with respect to any Disposition, Involuntary
Disposition or sale, transfer or other disposition that results in a Person
ceasing to be a Subsidiary, income statement and cash flow statement items
(whether positive or negative) attributable to the Person or property disposed
of shall be excluded and (ii) with respect to any Acquisition or Investment,
income statement and cash flow statement items (whether positive or negative)
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to 28 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344045.jpg]
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and is Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent, (b) any retirement of Indebtedness and
(c) any incurrence or assumption of Indebtedness by any Loan Party or any
Subsidiary (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided, that, Pro Forma Basis, Pro Forma Compliance and Pro
Forma Effect in respect of any Specified Transaction shall be calculated in a
reasonable and factually supportable manner and certified by a Responsible
Officer of the Borrower. “Product” means (a) those Devices set forth (and
described in reasonable detail) on Schedule 1.01(a) to the Disclosure Letter and
(b) any current or future Device developed, manufactured, licensed, marketed,
sold or otherwise commercialized by any Loan Party or any Subsidiary, including
any such Device currently in development. “Product Agreement” means, with
respect to any Product, any contract, license, document, instrument, interest
(equity or otherwise) or the like under which one or more Persons grants or
receives (a) any right, title or interest with respect to any Product
Commercialization and Development Activities in respect of such Product or (b)
any right to exclude any other Person from engaging in, or otherwise restricting
any right, title or interest as to, any Product Commercialization and
Development Activities with respect to such Product, including any contract with
suppliers, manufacturers, distributors, clinical research organizations,
hospitals, group purchasing organizations, wholesalers, pharmacies or any other
Person related to such entity. “Product Assets” means, with respect to any
Product, (a) any and all rights, title and interest of any Loan Party or any
Subsidiary in any assets relating to such Product or any Product
Commercialization and Development Activities with respect to such Product, (b)
all Product Related Information with respect to such Product or any related
Product Commercialization and Development Activities, (c) any Product Agreement
related to such Product or any such Product Commercialization and Development
Activities, (d) any IP Rights, Regulatory Approvals and similar assets with
respect to such Product or any such Product Commercialization and Development
Activities and (e) all rights, title and interests in any other property,
tangible or intangible, manifesting or otherwise in respect of such Product or
any such Product Commercialization and Development Activities, including,
without limitation, inventory, accounts receivable or similar rights to receive
money or payment pertaining thereto and all proceeds of the foregoing. “Product
Authorizations” means any and all Regulatory Approvals (including all applicable
IDEs, PMAs, 510(k)s, Device Clearance Applications, Product Standards,
supplements, amendments, pre- and post- approvals, governmental price and
reimbursement approvals and approvals of applications for regulatory
exclusivity), clearances, licenses, notifications, registrations or
authorizations of or required by any applicable Regulatory Authority in each
case necessary for the ownership, use or commercialization of any Product or for
any Product Commercialization and Development Activities with respect thereto in
any country or jurisdiction, whether U.S. or non-U.S. “Product Commercialization
and Development Activities” means, with respect to any Product, any combination
of research, development, manufacture, import, use, sale, licensing,
importation, storage, labeling, marketing, promotion, supply, distribution,
testing, packaging, purchasing or other commercialization activities, receipt of
payment in respect of any of the foregoing (including, without limitation, in
respect of licensing, royalty or similar payments), or any similar or other
activities the purpose of which is to commercially exploit such Product. 29
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344046.jpg]
“Product Related Information” means, with respect to any Product, all materials
and information owned or possessed by the Loan Parties or any of their
respective Subsidiaries that is necessary or required for any Product
Commercialization and Development Activities relating to such Product, including
(a) brand materials, packaging and other trade dress, customer targeting and
other marketing, promotion and sales materials and information, referral,
customer, supplier and other contact lists and information, product, business,
marketing and sales plans, research, studies and reports, sales, maintenance and
production records, training materials and other marketing, sales and
promotional information, (b) clinical data, information included or supporting
any Product Authorization or other Regulatory Approval, any regulatory filings,
updates, notices and correspondence (including adverse event and other
pharmacovigilance and other post-marketing reports and information, etc.),
technical information, product development and operational data and records, and
all other documents, records, files, data and other information relating to
product development, manufacture and use, (c) litigation and dispute records,
and accounting records, (d) all documents, records and files relating to IP
Rights, including all correspondence from and to third parties (including IP
Rights counsel and patent, trademark and other intellectual property registries,
including the United States Patent and Trademark Office) and (e) all other
information, techniques and know-how necessary or required in connection with
the Product Commercialization and Development Activities for any Product.
“Product Revenues” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, all amounts paid to and received by the Borrower and
its Subsidiaries in the ordinary course of business that, in accordance with
GAAP, would be classified as net revenue, excluding upfront payments,
milestones, royalties and other similar one-time payments received by the
Borrower and its Subsidiaries that are not related to the sale of products or
services; provided, that, “Product Revenues” shall exclude the revenues
generated by any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of the income resulting
from such revenues is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary. “Product
Standards” means all safety, quality and other specifications and standards
applicable to any Product, including all medical device and other standards
promulgated by Standards Bodies. “Proposed Term Sheet” has the meaning set forth
in Section 2.13(b). “Proposed Terms” has the meaning set forth in Section
2.13(b). “Qualified Capital Stock” of any Person means any Equity Interests of
such Person that are not Disqualified Capital Stock. “Qualified Loan Party”
means (a) any BVI Loan Party, (b) any Costa Rican Loan Party, (c) any U.S. Loan
Party or (d) any Loan Party (other than any BVI Loan Party, Costa Rican Loan
Party or U.S. Loan Party), that is organized in a jurisdiction (as designated by
the Administrative Agent to the Borrower in writing): (i) that permits such Loan
Party to grant to the Administrative Agent, for the benefit of the Secured
Parties, Liens that are first priority and perfected in substantially all of the
assets of such Loan Party (other than Excluded Property), pursuant to Section
7.14 and the Collateral Documents and (ii) the Laws of which, in the reasonable
determination of the Administrative Agent, provide the Administrative Agent with
the ability to enforce such Liens in a manner that is substantially equivalent
to the ability to enforce Liens against a U.S. Loan Party. “Qualifying Control
Agreement” means an agreement among a Loan Party, a depository institution or
securities intermediary and the Administrative Agent (or the Trustee), for the
benefit of the Secured Parties, which agreement is in form and substance
reasonably satisfactory to the Administrative 30 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344047.jpg]
Agent and which provides the Administrative Agent (or the Trustee, as
applicable) with “control” (as such term is used in Article 9 of the Uniform
Commercial Code) or dominion over the deposit account(s) or securities
account(s) described therein. “Real Property Security Documents” means with
respect to the fee interest of any Loan Party in any real property (other than
Excluded Property): (a) a fully executed and notarized Mortgage encumbering the
fee interest of such Loan Party in such real property; (b) if requested by the
Administrative Agent in its sole discretion, maps or plats of an as-built survey
of the sites of such real property certified to the Administrative Agent and the
title insurance company issuing the policies referred to in clause (c) of this
definition in a manner satisfactory to each of the Administrative Agent and such
title insurance company, dated a date satisfactory to each of the Administrative
Agent and such title insurance company by an independent professional licensed
land surveyor, which maps or plats and the surveys on which they are based shall
be sufficient to delete any standard printed survey exception contained in the
applicable title policy and be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the American Congress on Surveying and
Mapping in 2011 with items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a),
13, 14, 16,17, 18 and 19 on Table A thereof completed; (c) ALTA mortgagee title
insurance policies issued by a title insurance company acceptable to the
Administrative Agent with respect to such real property, assuring the
Administrative Agent that the Mortgage covering such real property creates a
valid and enforceable first priority mortgage lien on such real property, free
and clear of all defects and encumbrances except Permitted Liens, which title
insurance policies shall otherwise be in form and substance satisfactory to the
Administrative Agent and shall include such endorsements as are requested by the
Administrative Agent; (d) evidence as to (i) whether such real property is in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards (a “Flood Hazard Property”) and (ii) if such real
property is a Flood Hazard Property, (A) whether the community in which such
real property is located is participating in the National Flood Insurance
Program, (B) the applicable Loan Party’s written acknowledgment of receipt of
written notification from the Administrative Agent (1) as to the fact that such
real property is a Flood Hazard Property and (2) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (C) copies of insurance policies or
certificates of insurance of the Borrower and its Subsidiaries evidencing flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent and its successors and/or assigns as sole loss payee on behalf of the
Secured Parties; (e) if requested by the Administrative Agent in its sole
discretion, an environmental assessment report, as to such real property, in
form and substance and from professional firms acceptable to the Administrative
Agent; (f) if requested by the Administrative Agent in its sole discretion,
evidence reasonably satisfactory to the Administrative Agent that such real
property, and the uses of such real property, are in compliance in all material
respects with all applicable zoning laws (the evidence submitted as to which
should include the zoning designation made for such real 31 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344048.jpg]
property, the permitted uses of such real property under such zoning designation
and, if available, zoning requirements as to parking, lot size, ingress, egress
and building setbacks); and (g) if requested by the Administrative Agent in its
sole discretion, an opinion of legal counsel to the Loan Party granting the
Mortgage on such real property, addressed to the Administrative Agent and each
Lender, in form and substance reasonably acceptable to the Administrative Agent.
“Recipient” means the Administrative Agent, any Lender, and any other recipient
of any payment by or on account of any obligation of any Loan Party under any
Loan Document. “Referral Source” has the meaning set forth in Section 6.16(b).
“Register” has the meaning set forth in Section 11.06(c). “Regulation” means
Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May
2015 on insolvency proceedings. “Regulatory Approval” means any Governmental
Approval relating to any Product or any Product Commercialization and
Development Activities, including any Product Authorizations with respect
thereto. “Regulatory Authority” means any Governmental Authority, whether U.S.
or non-U.S., that is concerned with or has regulatory or supervisory oversight
with respect to any Product or any Product Commercialization and Development
Activities, including the FDA and all equivalent Governmental Authorities,
whether U.S. or non-U.S. “Related Parties” means, with respect to any Person,
such Person’s Affiliates and the partners, directors, officers, employees,
agents, trustees, administrators, managers, advisors, sub-advisors and
representatives of such Person and of such Person’s Affiliates. “Relativity
Warrant” means that certain Warrant Certificate dated as of September 30, 2016
issued by the Borrower in favor of Relativity Healthcare Fund, LLC. “Reportable
Event” means any of the events set forth in Section 4043(c) of ERISA, other than
events for which the thirty-day notice period has been waived. “Required
Lenders” means, at any time, Lenders having Total Credit Exposures representing
more than fifty percent (50%) of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. “Responsible Officer” means a
director, the chief executive officer, president, chief legal officer, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of certificates pursuant to Sections
5.02 or 7.12, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. “Restricted” means, when referring to cash or Cash
Equivalents of the Loan Parties, that such cash or Cash Equivalents (a) appear
(or would be required to appear) as “restricted” on a consolidated 32
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344049.jpg]
balance sheet of the Borrower and its Subsidiaries as determined in accordance
with GAAP, or (b) are subject to any Lien in favor of any Person (other than
bankers’ liens and rights of setoff) other than the Administrative Agent for the
benefit of the Secured Parties. “Restricted Payment” means (a) any dividend or
other distribution, direct or indirect, on account of any shares (or equivalent)
of any class of Equity Interests of any Loan Party or any of its Subsidiaries,
now or hereafter outstanding, (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares (or equivalent) of any class of Equity Interests of any Loan Party or
any of its Subsidiaries, now or hereafter outstanding, (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Equity Interests of any Loan
Party or any of its Subsidiaries, now or hereafter outstanding and (d) any
payment made in cash to holders of Convertible Indebtedness in excess of the
original principal (or notional) amount thereof and interest thereon (and, to
the extent not permissible to be satisfied with shares of common stock,
customary redemption, mandatory conversion or similar premiums, if any). “ROFR
Side Letter” means that certain letter agreement dated as of the Funding Date by
and between the Borrower and the Lenders from time to time party thereto with
respect to the purchase of certain Equity Interests of the Borrower in
connection with a sale of the Equity Interests of the Borrower. “S&P” means
Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto. “Sale and Leaseback Transaction”
means, with respect to any Loan Party or any Subsidiary, any arrangement,
directly or indirectly, with any Person whereby such Loan Party or such
Subsidiary shall sell or transfer any property used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred. “Sanction(s)”
means any sanction administered or enforced by the United States government
(including, without limitation, OFAC), the United Nations Security Council, the
European Union, Her Majesty’s Treasury (“HMT”), the Costa Rican Institute of
Drugs or other relevant sanctions authority. “SEC” means the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of its
principal functions. “Second Amendment Effective Date” means June 15, 2018.
“Secured Obligor” has the meaning set forth in Section 4.12(b). “Secured
Parties” means, collectively, the Administrative Agent, the Lenders and the
Indemnitees. “Securities Act” means the Securities Act of 1933. “Securitization
Transaction” means, with respect to any Person, any financing transaction or
series of financing transactions (including factoring arrangements) pursuant to
which such Person or any Subsidiary of such Person may sell, convey or otherwise
transfer, or grant a security interest in, accounts, payments, receivables,
rights to future lease payments or residuals or similar rights to payment to a
special purpose subsidiary or affiliate of such Person. 33 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344050.jpg]
“Security Agent” has the meaning set forth in Section 10.01(k)(i). “Security
Agreements” means, collectively, the U.S. Security Agreement, the U.S. IP
Security Agreement, the U.S. Deposit Account Security Agreement, the Belgian
Receivables Pledge Agreement, Brazilian Receivables Pledge Agreement, the Costa
Rican IP Security Agreement, the Costa Rican Security Trust Agreement and the
French Transaction Security Documents. “Share Purchase Agreement” means that
certain Series F Share Purchase Agreement dated as of the Funding Date by and
between the Borrower and the Lenders. “Solvent” or “Solvency” means, with
respect to (a) any BVI Loan Party as of a particular date, that on such date
such BVI Loan Party is “solvent” as such term is determined under Section 8 of
the Insolvency Act, 2003 of the British Virgin Islands and (b) any Person
(including, for the avoidance of doubt, any BVI Loan Party) as of a particular
date, that on such date (i) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (ii) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (iii) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (iv) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (v) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Spanish Civil Procedural Law” means the Spanish Law 1/2000, of 7 January, on
Civil Procedural Act (Ley de Enjuiciamiento Civil), as amended from time to
time. “Spanish Companies Law” means Spanish Royal Legislative Decree 1/2010, of
2 July, approving the Spanish Capital Companies Law (Ley de Sociedades de
Capital), as amended from time to time. “Spanish Guarantor” means a Guarantor
incorporated in Spain. “Spanish Insolvency Law” means the Spanish Law 22/2003,
of 9 July, on Insolvency (Ley Concursal) as amended or restated from time to
time. “Spanish Public Document” means a documento público, being an escritura
pública, póliza or efecto intervenido por fedatario público. “Specified Cure
Contribution” has the meaning set forth in Section 8.16(b)(i). “Specified
Deposit Account” has the meaning set forth in the U.S. Deposit Account Security
Agreement. “Specified Transaction” means (a) any Acquisition, any Disposition,
any sale, transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any Involuntary Disposition, or any Investment that results in a
Person becoming a Subsidiary, in each case, whether by merger, amalgamation,
consolidation or otherwise or any incurrence or repayment of Indebtedness or (b)
any 34 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344051.jpg]
other event that by the terms of the Loan Documents requires Pro Forma
Compliance with a test or covenant, calculation as to Pro Forma Effect with
respect to a test or covenant or requires such test or covenant to be calculated
on a Pro Forma Basis. “Standard Bodies” means applicable organizations that
create, sponsor or maintain safety, quality or other standards, including ISO,
ANSI, CEN and SCC. “Subsidiary” of a Person means a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of Voting Stock is at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. “Swap Contract” means (a) any and
all rate swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement; provided, that, the term
“Swap Contract” shall not include (i) phantom stock, stock option plans or
similar plans providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or its Subsidiaries or (ii) any option or warrant agreement for the purchase of
Equity Interests of the Borrower. “Swap Termination Value” means, in respect of
any one or more Swap Contracts, after taking into account the effect of any
legally enforceable netting agreement relating to such Swap Contracts, (a) for
any date on or after the date such Swap Contracts have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s) and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender). “Synthetic Lease” means any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing arrangement whereby the arrangement is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease or does not otherwise appear on a balance sheet under GAAP.
“Taxes” has the meaning set forth in Section 3.01(a). “Technical Information”
means all trade secrets and other proprietary or confidential information,
public information, non-proprietary know-how, any information of a scientific,
technical or business nature in any form or medium, standards and
specifications, conceptions, ideas, innovations, discoveries, Inventions,
invention disclosures, all documented research, developmental, demonstration or
engineering 35 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344052.jpg]
work and all other information, data, plans, specifications, reports, summaries,
experimental data, manuals, models, samples, know-how, technical information,
systems, methodologies, computer programs, information technology and any other
information. “Term A Borrowing” means a borrowing consisting of simultaneous
Term A Loans made by each of the Term A Lenders pursuant to Section 2.01(a).
“Term A Commitment” means, as to each Term A Lender, its obligation to make a
Term A Loan to the Borrower pursuant to Section 2.01(a), in the principal amount
set forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Term A Commitments of all of the Term A Lenders as in effect on
the Effective Date is THIRTY MILLION DOLLARS ($30,000,000). “Term A Facility”
means, at any time, (a) on or prior to the Funding Date, the aggregate amount of
the Term A Commitments at such time and (b) thereafter, the aggregate
Outstanding Amount of the Term A Loans of all Term A Lenders outstanding at such
time. “Term A Lender” means (a) at any time on or prior to the Funding Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Funding Date, any Lender that holds one or more Term A Loans at such time. “Term
A Loan” means an advance made by any Term A Lender under the Term A Facility.
“Term A Note” has the meaning set forth in Section 2.09. “Term B-1 Availability
Period” means the period from and after October 31, 2017 (or such earlier date
as may be agreed to by the Administrative Agent in its sole discretion) to the
earliest of (a) June 30, 2019, (b) the date of termination of the Term B-1
Commitments pursuant to Section 2.04 and (c) the date of termination of the Term
B-1 Commitments pursuant to Section 9.02. “Term B-1 Borrowing” means a borrowing
consisting of simultaneous Term B-1 Loans made by each of the Term B-1 Lenders
pursuant to Section 2.01(b)(i). “Term B-1 Commitment” means, as to each Term B-1
Lender, its obligation to make a Term B-1 Loan to the Borrower pursuant to
Section 2.01(b)(i), in the principal amount set forth opposite such Lender’s
name on Schedule 2.01. The aggregate principal amount of the Term B-1
Commitments of all of the Term B-1 Lenders as in effect on the Effective Date is
FIVE MILLION DOLLARS ($5,000,000). “Term B-1 Facility” means, at any time, (a)
on or prior to the funding of the Term B-1 Loans, the aggregate amount of the
Term B-1 Commitments at such time and (b) thereafter, the aggregate Outstanding
Amount of the Term B-1 Loans of all Term B-1 Lenders outstanding at such time.
“Term B-1 Lender” means (a) at any time on or prior to the funding of the Term
B-1 Loans, any Lender that has a Term B-1 Commitment at such time and (b) at any
time after the funding of the Term B-1 Loans, any Lender that holds one or more
Term B-1 Loans at such time. “Term B-1 Loan” means an advance made by any Term
B-1 Lender under the Term B-1 Facility. “Term B-1 Note” has the meaning set
forth in Section 2.09. 36 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344053.jpg]
“Term B-2 Availability Period” means the period from and after the Funding Date
to the earliest of (a) June 30, 2019, (b) the date of termination of the Term
B-2 Commitments pursuant to Section 2.04 and (c) the date of termination of the
Term B-2 Commitments pursuant to Section 9.02. “Term B-2 Borrowing” means a
borrowing consisting of simultaneous Term B-2 Loans made by each of the Term B-2
Lenders pursuant to Section 2.01(b)(ii). “Term B-2 Commitment” means, as to each
Term B-2 Lender, its obligation to make a Term B-2 Loan to the Borrower pursuant
to Section 2.01(b)(ii), in the principal amount set forth opposite such Lender’s
name on Schedule 2.01. The aggregate principal amount of the Term B-2
Commitments of all of the Term B-2 Lenders as in effect on the Effective Date is
FIVE MILLION DOLLARS ($5,000,000). “Term B-2 Facility” means, at any time, (a)
on or prior to the funding of the Term B-2 Loans, the aggregate amount of the
Term B-2 Commitments at such time and (b) thereafter, the aggregate Outstanding
Amount of the Term B-2 Loans of all Term B-2 Lenders outstanding at such time.
“Term B-2 Lender” means (a) at any time on or prior to the funding of the Term
B-2 Loans, any Lender that has a Term B-2 Commitment at such time and (b) at any
time after the funding of the Term B-2 Loans, any Lender that holds one or more
Term B-2 Loans at such time. “Term B-2 Loan” means an advance made by any Term
B-2 Lender under the Term B-2 Facility. “Term B-2 Note” has the meaning set
forth in Section 2.09. “Term B-3 Availability Period” means the period from and
after the Funding Date to the earliest of (a) September 30, 2019, (b) the date
of termination of the Term B-3 Commitments pursuant to Section 2.04 and (c) the
date of termination of the Term B-3 Commitments pursuant to Section 9.02. “Term
B-3 Borrowing” means a borrowing consisting of simultaneous Term B-3 Loans made
by each of the Term B-3 Lenders pursuant to Section 2.01(b)(iii). “Term B-3
Commitment” means, as to each Term B-3 Lender, its obligation to make a Term B-3
Loan to the Borrower pursuant to Section 2.01(b)(iii), in the principal amount
set forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Term B-3 Commitments of all of the Term B-3 Lenders as in effect
on the Third Amendment Effective Date is TEN MILLION DOLLARS ($10,000,000).
“Term B-3 Facility” means, at any time, (a) on or prior to the funding of the
Term B-3 Loans, the aggregate amount of the Term B-3 Commitments at such time
and (b) thereafter, the aggregate Outstanding Amount of the Term B-3 Loans of
all Term B-3 Lenders outstanding at such time. “Term B-3 Lender” means (a) at
any time on or prior to the funding of the Term B-3 Loans, any Lender that has a
Term B-3 Commitment at such time and (b) at any time after the funding of the
Term B-3 Loans, any Lender that holds one or more Term B-3 Loans at such time.
“Term B-3 Loan” means an advance made by any Term B-3 Lender under the Term B-3
Facility. “Term B-3 Note” has the meaning set forth in Section 2.09. “Term B-4
Availability Period” means the period from and after the Third Amendment
Effective Date to the earliest of (a) December 31, 2019, (b) the date of
termination of the Term B-4 Commitments 37 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344054.jpg]
pursuant to Section 2.04 and (c) the date of termination of the Term B-4
Commitments pursuant to Section 9.02. “Term B-4 Borrowing” means a borrowing
consisting of simultaneous Term B-4 Loans made by each of the Term B-4 Lenders
pursuant to Section 2.01(b)(iv). “Term B-4 Commitment” means, as to each Term
B-4 Lender, its obligation to make a Term B-4 Loan to the Borrower pursuant to
Section 2.01(b)(iv), in the principal amount set forth opposite such Lender’s
name on Schedule 2.01. The aggregate principal amount of the Term B-4
Commitments of all of the Term B-4 Lenders as in effect on the Third Amendment
Effective Date is FIFTEEN MILLION DOLLARS ($15,000,000). “Term B-4 Facility”
means, at any time, (a) on or prior to the funding of the Term B-4 Loans, the
aggregate amount of the Term B-4 Commitments at such time and (b) thereafter,
the aggregate Outstanding Amount of the Term B-4 Loans of all Term B-4 Lenders
outstanding at such time. “Term B-4 Lender” means (a) at any time on or prior to
the funding of the Term B-4 Loans, any Lender that has a Term B-4 Commitment at
such time and (b) at any time after the funding of the Term B-4 Loans, any
Lender that holds one or more Term B-4 Loans at such time. “Term B-4 Loan” means
an advance made by any Term B-4 Lender under the Term B-4 Facility. “Term B-4
Note” has the meaning set forth in Section 2.09. “Term C Availability Period”
means the period from and after the institution of the Term C Commitments
pursuant to Section 2.14 to the earliest of (a) December 31, 2020, (b) the date
of termination of the Term C Commitments pursuant to Section 2.04 and (c) the
date of termination of the Term C Commitments pursuant to Section 9.02. “Term C
Borrowing” means a borrowing consisting of simultaneous Term C Loans made by
each of the Term C Lenders pursuant to Section 2.01(c). “Term C Commitment”
means, as to each Term C Lender, its obligation to make Term C Loans to the
Borrower pursuant to Section 2.01(c). The aggregate principal amount of the Term
C Commitments of all of the Term C Lenders shall not exceed TEN MILLION DOLLARS
($10,000,000.00). “Term C Facility” means, at any time, (a) on or prior to the
funding of the Term C Loans, the aggregate amount of the Term C Commitments at
such time and (b) thereafter, the aggregate Outstanding Amount of the Term C
Loans of all Term C Lenders outstanding at such time. “Term C Lender” means (a)
at any time at or prior to the funding of the Term C Loans, any Lender that has
a Term C Commitment at such time and (b) at any time after the funding of the
Term C Loans, any Lender that holds one or more Term C Loans at such time. “Term
C Loan” means an advance made by any Term C Lender under the Term C Facility.
“Term C Note” has the meaning set forth in Section 2.09. “Third Amendment
Effective Date” means June 17, 2019. 38 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344055.jpg]
“Three-Month LIBOR” means, with respect to any Interest Period, a rate per annum
equal to the greater of (x) two and one-half percent (2.50%) per annum and (y)
the three-month London Interbank Offered Rate for deposits in Dollars at
approximately 11:00 a.m. (London, England time), as determined by the
Administrative Agent from the appropriate Bloomberg or Telerate page selected by
the Administrative Agent (the “LIBOR Screen Rate”) (or any successor thereto or
similar source reasonably determined by the Administrative Agent from time to
time), two (2) Business Days prior to the first Business Day of such Interest
Period and rounded up to the nearest 1/16 of one percent (1.00%). The
Administrative Agent’s determination of interest rates shall be determinative in
the absence of manifest error. “Threshold Amount” means $750,000. “Total Credit
Exposure” means, as to any Lender at any time, the unused Commitments of such
Lender at such time and the Outstanding Amount of all Loans of such Lender at
such time. “Trademarks” means, collectively, all trademarks (including service
marks), slogans, logos, symbols, certification marks, collective marks, trade
dress, uniform resource locators (URL's), domain names, corporate names and
trade names, whether statutory or common law, whether registered or unregistered
and whether established or registered in the United States or any other country
or any political subdivision thereof, all registrations and applications for the
foregoing and all tangible embodiments of the foregoing, together with, in each
case, the goodwill symbolized thereby and any and all (a) rights and privileges
arising under applicable Law and international treaties and conventions with
respect to the use of any trademarks, (b) reissues, continuations, extensions
and renewals thereof and amendments thereto, (c) income, fees, royalties,
damages and payments now and hereafter due and/or payable thereunder and with
respect thereto, including damages, claims and payments for past, present or
future infringements thereof, (d) rights corresponding thereto throughout the
world and (e) rights to sue for past, present and future infringements thereof.
“Trustee” means Intermanagement Costa Rica, Ltda., acting as fiduciary in the
Costa Rican Security Trust Agreement. “United States” and “U.S.” mean the United
States of America. “Unrestricted Cash” means, at any time, the aggregate cash
and Cash Equivalents of the Loan Parties (without duplication) that are not
Restricted at such time. “U.S. Deposit Account Security Agreement” means the
U.S. deposit account security agreement dated as of the Funding Date executed in
favor of the Administrative Agent, for the benefit of the Secured Parties, by
Establishment Labs Sociedad Anonima, a Costa Rica corporation, with respect to
the Specified Deposit Account. “U.S. IP Security Agreement” means the U.S.
intellectual property security agreement dated as of the Funding Date executed
in favor of the Administrative Agent, for the benefit of the Secured Parties, by
Establishment Labs Sociedad Anonima, a Costa Rica corporation, with respect to
its U.S. intellectual property. “U.S. Loan Party” means any Loan Party that is
organized under the laws of any state of the United States or the District of
Columbia. “U.S. Pledge Agreements” means, collectively, (a) the U.S. pledge
agreement dated as of the Funding Date executed in favor of the Administrative
Agent, for the benefit of the Secured Parties, by 39 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344056.jpg]
each of the U.S. Loan Parties and each of the BVI Loan Parties other than the
Borrower and (b) the U.S. pledge agreement dated as of the Funding Date executed
in favor of the Administrative Agent, for the benefit of the Secured Parties, by
the Borrower. “U.S. Security Agreement” means the U.S. security agreement dated
as of the Funding Date executed in favor of the Administrative Agent, for the
benefit of the Secured Parties, by the U.S. Loan Parties and the BVI Loan
Parties. “VAT” mean a consumption or value-added tax, including any similar Tax
which may be imposed in place thereof from time to time. “Voting Stock” means,
with respect to any Person, Equity Interests issued by such Person the holders
of which are ordinarily, in the absence of contingencies, entitled to vote for
the election of directors (or persons performing similar functions) of such
Person, even though the right so to vote has been suspended by the happening of
such a contingency. “Wholly Owned Subsidiary” means, as to any Person, (a) any
corporation one hundred percent (100%) of whose Equity Interests is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture or other entity in which
such Person and/or one or more Wholly Owned Subsidiaries of such Person owns one
hundred percent (100%) of the Equity Interests at such time (other than, in the
case of a Foreign Subsidiary with respect to the preceding clauses (a) or (b),
director’s qualifying shares and/or other nominal amounts of shares required to
be held by Persons other than the Borrower and its Subsidiaries under applicable
law). Unless otherwise specified, all references herein to a “Wholly Owned
Subsidiary” or to “Wholly Owned Subsidiaries” shall refer to a Wholly Owned
Subsidiary or Wholly Owned Subsidiaries of the Borrower. “Withholding Agent”
means any Loan Party, the Administrative Agent and any other Person required by
applicable Law to withhold or deduct amounts from a payment made by or on
account of any obligation of any Loan Party under any Loan Document. “Write-Down
and Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. 1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Investment Document, unless otherwise specified herein or in such
other Investment Document: (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including the Loan Documents and any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions set forth herein or in any other Investment Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words 40 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344057.jpg]
“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Investment Document, shall be construed to refer to such Investment
Document in its entirety and not to any particular provision thereof, (iv) all
references in any Investment Document to Articles, Sections, Preliminary
Statements, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Preliminary Statements, Exhibits and Schedules to, the
Investment Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions or determinations
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all real and personal
property and tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vii) the parties hereto have
participated jointly in the negotiation and drafting of this Agreement and in
the event an ambiguity or question of intent or interpretation arises, no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. (b) In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including.” (c) Section
headings herein and in the other Investment Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Investment Document. 1.03 Accounting Terms. (a)
Generally. Except as otherwise specifically prescribed herein, all accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein; provided, however, that, calculations of Attributable
Indebtedness under any Synthetic Lease or the implied interest component of any
Synthetic Lease shall be made by the Loan Parties in accordance with accepted
financial practice in the United States and consistent with the terms of such
Synthetic Lease. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded. The parties hereto acknowledge and
agree that for purposes of all calculations hereunder, the principal amount of
Convertible Indebtedness shall be the outstanding principal (or notional) amount
thereof, valued at par. (b) Changes in GAAP. The Loan Parties will provide a
written summary of material changes in GAAP and in the consistent application
thereof with each annual and quarterly financial statement delivered in
accordance with Section 7.01. If at any time any change in GAAP would affect the
computation of any financial requirement set forth in any Loan Document, and
either the Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of 41 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344058.jpg]
the Required Lenders); provided, that, until so amended, (i) such requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Loan Parties shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement or as requested hereunder setting forth a reconciliation between
calculations of such requirement made before and after giving effect to such
change in GAAP. Notwithstanding any other provision contained herein, other than
for purposes of the delivery of financial statements prepared in accordance with
GAAP, all terms of an accounting or financial nature used herein shall be
construed, all calculations herein shall be made, and all covenants shall be
interpreted without giving effect to any change (whether occurring prior to or
after the date hereof) in accounting for leases pursuant to GAAP resulting from
the implementation of Financial Accounting Standards Board ASU No. 2016-02,
Leases (Topic 842) (and, for the avoidance of doubt, (x) the terms “operating
lease,” “capital lease” and “Capital Lease” shall be interpreted without giving
effect to any change in accounting for leases pursuant to GAAP resulting from
the implementation of Financial Accounting Standards Board ASU No. 2016-02,
Leases (Topic 842) and (y) the amount of total assets (or any similar term or
calculation) at any time shall be determined without giving effect to any change
in accounting for leases pursuant to GAAP resulting from the implementation of
Financial Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), in
each case whether or not such lease obligations were in effect prior to or after
such implementation); provided, that, for purposes of this sentence, in
connection with the computation of any amount or ratios referred to herein, the
Borrower shall provide to the Administrative Agent financial statements and
other customary documentation as may reasonably be requested in writing by the
Administrative Agent or any Lender to reconcile calculations of such amount or
ratio with the financial statements delivered by the Loan Parties pursuant to
Section 7.01(a) or Section 7.01(b)(i). (c) Consolidation of Variable Interest
Rate Entities. All references herein to consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity was a Subsidiary as defined herein. (d) Pro Forma Calculations.
Notwithstanding anything to the contrary contained herein, all calculations of
the financial covenant set forth in Section 8.16(a) shall be made on a Pro Forma
Basis with respect to all Specified Transactions occurring during the applicable
period to which such calculation relates. 1.04 Times of Day. Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable). 1.05 Belgian Terms. All references
herein in the context of Belgian law or a Belgian Loan Party to: (a) a receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
includes any curator/curateur, vereffenaar/liquidateur, voorlopig
bewindvoerder/administrateur judiciaire, ondernemingsbemiddelaar/médiateur
d'entreprise, as applicable; 42 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344059.jpg]
(b) a security interest includes any mortgage (hypotheek/hypothèque), mortgage
mandate (hypothecair mandaat/mandat hypothécair), pledge (pand/nantissement),
privilege (voorrecht/privilège), retention right (eigendomsvoorbehoud/droit de
retention), any real surety (zakelijke zekerheid/sûreté réelle) and any transfer
by way of security (overdracht ten titel van zekerheid/transfert à titre de
garantie); (c) a person being unable to pay its debts is that person being in a
state of cessation of payments (staking van betaling/cessation de paiements);
(d) a receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding includes any
gerechtelijke reorganisatie/réorganisation judiciaire, vereffening/liquidation,
ontbinding/dissolution, faillissement/faillite, sluiting van een
onderneming/fermeture d'enterprise and any other concurrence between creditors
(samenloop van schuldeisers/concours des créanciers); (e) a writ or warrant of
attachment or execution or similar process includes any uitvoerend beslag/saisie
exécutoire and bewarend beslag/saisie conservatoire; (f) a guaranty refers, only
for the purpose of the Guaranty granted by the Belgian Loan Parties pursuant to
Article IV, to the Belgian legal concept of a guarantee (“garantie /
vrijwaring”) and not a surety (“borg / cautionnement”); (g) organized under the
laws of the Kingdom of Belgium means that such Loan Party has its principal
place of business (voornaamste vestiging/établissement principal) in Belgium;
and (h) Organization Documents means the oprichtingsakte/acte constitutif,
statuten/statuts and uittreksel van de Kruispuntbank voor Ondernemingen/extrait
de la Banque Carrefour des Entreprises. 1.06 French Terms. All references herein
in the context of French law or a French Loan Party to: (a) a “guarantee”
includes any “cautionnement”, “aval”, any “garantie” which is independent from
the debt to which it relates and any type of “sûreté personnelle”; (b) a
“security interest” includes any type of security (sûreté réelle) and transfer
by way of security; (c) a “moratorium” includes a moratorium under a mandat ad
hoc or conciliation procedure in accordance with articles L. 611-3 to L. 611-16
of the French Code de commerce; and (d) a “dissolution” or “reorganization”
includes liquidation judiciaire, redressement judiciaire, sauvegarde, sauvegarde
accélérée, sauvegarde financière accélérée, mandat ad hoc or conciliation
proceedings under Livre Six of the French Code de commerce. 1.07 German Terms.
All references herein in the context of German law or a German Loan Party to: 43
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344060.jpg]
(a) “director” or “manager” includes any statutory legal representative(s)
(organschaftlicher Vertreter) of a person, including but not limited to, a
managing director (Geschäftsführer) or member of the board of directors
(Vorstand); (b) “German Civil Code” means the Bürgerliches Gesetzbuch; (c)
“gross negligence” includes grobe Fahrlässigkeit; and (d) “wilful misconduct”
includes Vorsatz. 1.08 Spanish Terms. All references herein in the context of
Spanish law or a Spanish Guarantor to: (a) “financial assistance” has the
meaning stated under: (i) Article 150 of the Spanish Companies Law for a Spanish
public company (Sociedad Anónima) or in any other legal provision that may
substitute such Article 150 or be applicable to any Spanish Guarantor in respect
of such financial assistance; or (ii) Article 143 of the Spanish Companies Law
for a Spanish limited liability company (Sociedad de Responsabilidad Limitada)
or in any other legal provision that may substitute such Article 143 or be
applicable to any Spanish Guarantor in respect of such financial assistance; (b)
“insolvency” (concurso or any other equivalent legal proceeding) and any step or
proceeding related to it has the meaning attributed to them under the Spanish
Insolvency Law and “insolvency proceeding” includes, without limitation, a
declaración de concurso, necessary or voluntary (necesario o voluntario) and the
filing of the notice foreseen in Article 5 bis of the Spanish Insolvency Law;
(c) “winding-up, administration or dissolution” includes, without limitation,
disolución, liquidación, or administración concursal or any other similar
proceedings; (d) “receiver, administrative receiver, administrator” or the like
includes, without limitation, administración del concurso or any other person
performing the same function; (e) “composition, compromise, assignment or
arrangement with any creditor” includes, without limitation, the celebration of
a convenio; (f) “person being unable to pay its debts” includes that person
being in a state of insolvencia or concurso; (g) “matured obligation” includes,
without limitation, any crédito líquido, vencido y exigible; and (h) “security
interest” includes any mortgage (hipoteca), pledge (prenda), and, in general,
any right in rem (garantia real) governed by Spanish law, created for the
purpose of granting security. 44 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344061.jpg]
1.09 Italian Terms. In each Loan Document, where it relates to a person
incorporated or having its centre of main interests in Italy (for the purposes
of Regulation (EU) 2015/848 of 20 May 2015), a reference to: (a) a winding-up,
administration, liquidation or dissolution includes, without limitation, any
scioglimento, liquidazione, procedura concorsuale, cessione dei beni ai
creditori, or any other similar proceedings; (b) an insolvency proceeding or a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
includes, without limitation, any procedura concorsuale (including fallimento,
liquidazione giudiziale, concordato preventivo, concordato fallimentare, accordo
di ristrutturazione dei debiti pursuant to article 182-bis of the Italian
Bankruptcy Law, accordo di ristrutturazione con intermediari finanziari and
convenzione di moratoria pursuant to article 182- septies of the Italian
Bankruptcy Law, concordato con continuità aziendale pursuant to article 186-bis
of the Italian Bankruptcy Law, piano di risanamento pursuant to article 67,
paragraph 3 of the Italian Bankruptcy Law, liquidazione coatta amministrativa,
amministrazione straordinaria, amministrazione straordinaria delle grandi
imprese in stato di insolvenza, domanda di “pre-concordato” pursuant to article
161, paragraph 6 of the Italian Bankruptcy Law, any procedura di risanamento or
procedura di liquidazione pursuant to Legislative Decree No. 170 of 21 May 2004
and cessione dei beni ai creditori pursuant to Article 1977 of the Italian Civil
Code) and any other proceedings or legal concepts similar to the foregoing; (c)
a liquidator, receiver, administrative receiver, administrator or other similar
officer includes, without limitation, a curatore, commissario giudiziale,
commissario staordinario, commissario liquidatore or any other person performing
the same function of any of the foregoing; (d) a matured obligation includes,
without limitation, any credito scaduto, liquido ed esigibile; (e) a lease
includes, without limitations, a contratto di locazione, an affitto d'azienda
and an affitto di ramo d’azienda; (f) a security includes, without limitation,
any pegno, ipoteca, privilegio speciale (including the privilegio speciale
created pursuant to Article 46 of the Italian Legislative Decree No. 385 of 1
September 1993, as amended from time to time), cessione del credito in garanzia,
diritto reale di garanzia and any other garanzia reale or other transactions
having the same effect as any of the foregoing; (g) an attachment includes a
pignoramento; (h) guarantee includes without limitation a garanzia autonoma and
contratto autonomo di garanzia; (i) gross negligence and wilful misconduct
includes, respectively, without limitation, colpa grave and dolo; and (j) a
right of occupation or right to receive rent includes uso, locazione, usufrutto
e comodato. 45 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344062.jpg]
ARTICLE II. THE COMMITMENTS 2.01 Commitments. (a) Term A Borrowing. Subject to
the terms and conditions set forth herein, each Term A Lender severally agrees
to make a single loan to the Borrower, in Dollars, on the Funding Date in an
aggregate amount not to exceed such Term A Lender’s Term A Commitment. The Term
A Borrowing shall consist of Term A Loans made simultaneously by the Term A
Lenders in accordance with their respective Term A Commitments. Term A
Borrowings repaid or prepaid may not be reborrowed. (b) Term B-1 Borrowing, Term
B-2 Borrowing, Term B-3 Borrowing and Term B-4 Borrowing. (i) Term B-1
Borrowing. Subject to the terms and conditions set forth herein, each Term B-1
Lender severally agrees to make a single loan to the Borrower, in Dollars, at
the request of the Borrower on any Business Day during the Term B-1 Availability
Period, in an aggregate amount not to exceed such Term B-1 Lender’s Term B-1
Commitment; provided, that, the Administrative Agent shall have received (A) a
Compliance Certificate pursuant to Section 7.02(a) certifying that Product
Revenues were at least $25,000,000 (without giving effect to any Cure Right) for
the four consecutive fiscal quarter period most recently ended prior to the date
of the Term B-1 Borrowing for which financial statements have been delivered to
the Administrative Agent pursuant to Sections 7.01(a) or (b)(i) or (B) on or
before the earlier of (1) November 29, 2017 and (2) the date on which the Loan
Parties deliver to the Administrative Agent a Compliance Certificate pursuant to
Section 7.02(a) for the fiscal quarter ending September 30, 2017, a certificate
of a Responsible Officer of the Borrower certifying that Product Revenues are
projected to have been at least $25,000,000 (without giving effect to any Cure
Right) for the four consecutive fiscal quarter period ending September 30, 2017
based on financial statements and projections reasonably satisfactory to the
Administrative Agent. The Term B-1 Borrowing shall consist of Term B-1 Loans
made simultaneously by the Term B-1 Lenders in accordance with their respective
Term B-1 Commitments. Term B-1 Borrowings repaid or prepaid may not be
reborrowed. (ii) Term B-2 Borrowing. Subject to the terms and conditions set
forth herein, each Term B-2 Lender severally agrees to make a single loan to the
Borrower, in Dollars, at the request of the Borrower on any Business Day during
the Term B-2 Availability Period, in an aggregate amount not to exceed such Term
B-2 Lender’s Term B-2 Commitment; provided, that, (A) the Administrative Agent
shall have received a Compliance Certificate pursuant to Section 7.02(a)
certifying that Product Revenues were at least $30,000,000 (without giving
effect to any Cure Right) for the four consecutive fiscal quarter period most
recently ended prior to the date of the Term B-2 Borrowing for which financial
statements have been delivered to the Administrative Agent pursuant to Sections
7.01(a) or (b)(i) and (B) the Borrower shall have drawn the full amount of the
Term B-1 Facility pursuant to Section 2.01(b)(i) prior to the date of the Term
B-2 Borrowing. The Term B-2 Borrowing shall consist of Term B-2 Loans made
simultaneously by the Term B-2 Lenders in accordance with their respective Term
B-2 Commitments. Term B-2 Borrowings repaid or prepaid may not be reborrowed. 46
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344063.jpg]
(iii) Term B-3 Borrowing. Subject to the terms and conditions set forth herein,
each Term B-3 Lender severally agrees to make a single loan to the Borrower, in
Dollars, at the request of the Borrower on any Business Day during the Term B-3
Availability Period, in an aggregate amount not to exceed such Term B-3 Lender’s
Term B-3 Commitment; provided, that, the Borrower shall have drawn the full
amount of the Term B-1 Facility and Term B-2 Facility pursuant to Sections
2.01(b)(i) and (ii), respectively, prior to the date of the Term B-3 Borrowing.
The Term B-3 Borrowing shall consist of Term B-3 Loans made simultaneously by
the Term B-3 Lenders in accordance with their respective Term B-3 Commitments.
Term B-3 Borrowings repaid or prepaid may not be reborrowed. (iv) Term B-4
Borrowing. Subject to the terms and conditions set forth herein, each Term B-4
Lender severally agrees to make a single loan to the Borrower, in Dollars, at
the request of the Borrower on any Business Day during the Term B-4 Availability
Period, in an aggregate amount not to exceed such Term B-4 Lender’s Term B-4
Commitment; provided, that, the Borrower shall have drawn the full amount of the
Term B-1 Facility, Term B-2 Facility and Term B-3 Facility pursuant to Sections
2.01(b)(i), (ii) and (iii), respectively, prior to the date of the Term B-4
Borrowing. The Term B-4 Borrowing shall consist of Term B-4 Loans made
simultaneously by the Term B-4 Lenders in accordance with their respective Term
B-4 Commitments. Term B-4 Borrowings repaid or prepaid may not be reborrowed.
(c) Term C Borrowings. Subject to Section 2.14 and the other terms and
conditions set forth herein, each Term C Lender severally agrees to make a
single loan to the Borrower, in Dollars, during the Term C Availability Period,
in an aggregate amount not to exceed such Term C Lender’s Term C Commitment. The
Term C Borrowing shall consist of Term C Loans made simultaneously by the Term C
Lenders in accordance with their respective Term C Commitments. Term C
Borrowings repaid or prepaid may not be reborrowed. 2.02 Borrowings. (a) Each
Borrowing shall be made upon the Borrower’s irrevocable notice (in the form of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower) to the Administrative Agent, which must be given not later than
11:00 a.m. (x) on the Effective Date in the case of the Term A Borrowing, (y) at
least ten (10) Business Days (or such shorter period as may be agreed to by the
Administrative Agent in its sole discretion) in advance of the requested date of
such Borrowing in the case of the Term B-1 Borrowing or (z) at least fifteen
(15) Business Days (or such shorter period as may be agreed to by the
Administrative Agent in its sole discretion) in advance of the requested date of
such Borrowing (other than the Term A Borrowing and the Term B-1 Borrowing).
Each Loan Notice shall specify (i) the requested date of such Borrowing (which
shall be a Business Day), (ii) the applicable Facility under which the Borrower
is requesting such Borrowing and (iii) the principal amount of Loans to be
borrowed. The Borrowing of Term A Loans shall be in an aggregate principal
amount of $30,000,000. The Borrowing of Term B-1 Loans shall be in an aggregate
principal amount of $5,000,000. The Borrowing of Term B-2 Loans shall be in an
aggregate principal amount of $5,000,000. The Borrowing of Term B-3 Loans shall
be in an aggregate principal amount of $10,000,000. The Borrowing of Term B-4
Loans shall be in an aggregate principal amount of $15,000,000. The Borrowing of
Term C Loans shall be in an aggregate principal amount of $10,000,000. 47
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344064.jpg]
(b) Following receipt of a Loan Notice for a Facility, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under such Facility of the applicable Loans. Each Appropriate Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.03 and Section
5.04 (and, if such Borrowing is the initial Borrowing, Section 5.01 and Section
5.02), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent by wire
transfer of such funds in accordance with instructions provided to (and
acceptable to) the Administrative Agent by the Borrower. 2.03 Prepayments. (a)
Voluntary Prepayments. Subject to the payment of any prepayment premium as
required under Section 2.03(d) and any other fees or amounts payable hereunder
at such time, the Borrower may, upon notice from the Borrower to the
Administrative Agent, voluntarily prepay the Loans, in whole or in part;
provided, that, (i) such notice must be received not later than 11:00 a.m. three
(3) Business Days prior to the date of prepayment, (ii) any such prepayment
shall only be made on an Interest Payment Date (it being understood that the
requirement set forth in this sub-clause (ii) shall not be applicable to any
voluntary prepayment in full of the aggregate Outstanding Amount of the Loans in
connection with a Facility Termination Date) and (iii) any such prepayment shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, that, any such notice of
prepayment may indicate that such prepayment is conditioned upon the
consummation of a refinancing of this Agreement, capital raising or a particular
Disposition or the occurrence of a Change of Control and may be revoked by the
Borrower in the event such refinancing or other transaction is not consummated,
and if so revoked, such prepayment shall not be due and payable. Any prepayment
pursuant to this Section 2.03(a) shall be accompanied by (x) all accrued
interest on the principal amount of the Loans prepaid, (y) the prepayment
premium required under Section 2.03(d) and (z) all fees, costs, expenses,
indemnities and other amounts due and payable hereunder at the time of
prepayment. Each such prepayment shall be applied ratably to the Term A
Facility, the Term B-1 Facility, the Term B-2 Facility, the Term B-3 Facility,
the Term B-4 Facility and the Term C Facility. Each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities. (b)
Mandatory Prepayments. (i) Dispositions and Involuntary Dispositions. The
Borrower shall promptly (and in any event, within five (5) Business Days) prepay
the Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds of
all Dispositions and Involuntary Dispositions received by any Loan Party or any
Subsidiary; provided, that, such Net Cash Proceeds shall not be required to be
so applied (A) until the aggregate amount of Net Cash Proceeds derived from all
such Dispositions or Involuntary Dispositions in any fiscal year is equal to or
greater than $500,000 (and then only in excess of such amount) and (B) if, at
the election of the Borrower, such Loan Party or such Subsidiary reinvests all
or any portion of such Net Cash Proceeds in Eligible Assets within three hundred
sixty five (365) days of the date of such Disposition or Involuntary
Disposition; provided, 48 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344065.jpg]
further, that, for purposes of the foregoing clause (B), if such Net Cash
Proceeds shall have not been so reinvested by the end of such period, such Net
Cash Proceeds shall be immediately applied to prepay the Loans. Any prepayment
pursuant to this clause (i) shall be applied as set forth in clause (iv) below.
(ii) Extraordinary Receipts. The Borrower shall promptly (and, in any event,
within five (5) Business Days) upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Extraordinary Receipt, prepay the
Obligations in an aggregate amount equal to 100% of such Net Cash Proceeds;
provided, that, such Net Cash Proceeds shall not be required to be so applied
(A) until the aggregate amount of Net Cash Proceeds derived from all such
Extraordinary Receipts in any fiscal year is equal to or greater than $500,000
(and then only in excess of such amount) and (B) if, at the election of the
Borrower, such Loan Party or such Subsidiary reinvests all or any portion of
such Net Cash Proceeds in Eligible Assets within three hundred sixty five (365)
days of the date of receipt thereof; provided, further, that, for purposes of
the foregoing clause (B), if such Net Cash Proceeds shall have not been so
reinvested by the end of such period, such Net Cash Proceeds shall be
immediately applied to prepay the Loans. Any prepayment pursuant to this clause
(ii) shall be applied as set forth in clause (iv) below. (iii) Debt Issuance.
The Borrower shall immediately upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, prepay the Obligations
in an aggregate amount equal to 100% of such Net Cash Proceeds. Any prepayment
pursuant to this clause (iii) shall be applied as set forth in clause (iv)
below. (iv) Application of Mandatory Prepayments. All payments under this
Section 2.03(b) shall be applied first to all fees, costs, expenses, indemnities
and other amounts due and payable hereunder, then proportionately (based on the
relation of such amounts to the total amount of the relevant payment under this
Section 2.03(b)) to the payment or prepayment (as applicable) of the following
amounts of the Obligations: default interest, if any, prepayment premium
required by Section 2.03(d), accrued interest and principal. Each such
prepayment shall be applied ratably to the Term A Facility, the Term B-1
Facility, the Term B-2 Facility, the Term B-3 Facility, the Term B-4 Facility
and the Term C Facility. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities. (c) Change of Control. Upon the
occurrence of a Change of Control, the Borrower shall, at the direction of the
Required Lenders, and may, at its option upon three (3) Business Days’ prior
written notice from the Borrower to the Administrative Agent, prepay the
Outstanding Amount of the Loans together with all accrued and unpaid interest
thereon plus the prepayment premium required by Section 2.03(d) plus all other
Obligations. Each such direction or notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided, that, any such notice
of prepayment may indicate that such prepayment is conditioned upon the
occurrence of such Change of Control and may be revoked by Borrower in the event
such transaction is not consummated, and if so revoked, such prepayment shall
not be due and payable. Each prepayment under this Section 2.03(c) shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities. 49
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344066.jpg]
(d) Prepayment Premiums. If all or any portion of the Loans are prepaid, or
required to be prepaid, pursuant to this Section 2.03, Article IX (whether by
acceleration or otherwise) or otherwise, then, in all cases, the Borrower shall
pay to the Lenders, for their respective ratable accounts, on the date on which
such prepayment is paid or required to be paid, in addition to the other
Obligations so prepaid or required to be prepaid, a prepayment premium equal to:
(i) with respect to any prepayment paid or required to be paid on or prior to
December 31, 2021, fifteen percent (15.00%) of the principal amount of the Loans
prepaid or required to be prepaid, (ii) with respect to any prepayment paid or
required to be paid after December 31, 2021 but on or prior to December 31,
2022, ten percent (10.00%) of the principal amount of the Loans prepaid or
required to be prepaid, (iii) with respect to any prepayment paid or required to
be paid after December 31, 2022 but on or prior to December 31, 2023, five
percent (5.00%) of the principal amount of the Loans prepaid or required to be
prepaid, (iv) with respect to any prepayment paid or required to be paid after
December 31, 2023 but on or prior to December 31, 2024, two and one-half percent
(2.50%) of the principal amount of the Loans prepaid or required to be prepaid,
and (v) with respect to any prepayment paid or required to be paid thereafter,
zero percent (0.00%) of the principal amount of the Loans prepaid or required to
be prepaid. 2.04 Termination or Reduction of Commitments. (a) Voluntary. The
Borrower may, upon notice to the Administrative Agent during the Term B-1
Availability Period with respect to the Term B-1 Facility, during the Term B-2
Availability Period with respect to the Term B-2 Facility, during the Term B-3
Availability Period with respect to the Term B-3 Facility, during the Term B-4
Availability Period with respect to the Term B-4 Facility and during the Term C
Availability Period with respect to the Term C Facility, terminate in full the
Commitments under any Facility, or from time to time permanently reduce the
Commitments under any Facility; provided, that: (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five (5) Business
Days prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof; provided, further, that, any such notice of
termination or reduction may indicate that such termination or reduction is
conditioned upon the consummation of a refinancing of this Agreement, capital
raising or a particular Disposition or the occurrence of a Change of Control and
may be revoked by the Borrower in the event such refinancing or other
transaction is not consummated, and if so revoked, such termination or reduction
shall not be due and payable. Upon any termination or reduction of the
Commitments under a Facility, the Commitments of each Appropriate Lender shall
be reduced by such Lender’s Applicable Percentage of such reduction amount. (b)
Mandatory. The Commitments under the Term A Facility shall be automatically and
permanently reduced to zero on the date of the Borrowing under such Facility
pursuant to Section 2.01. The Commitments under the Term B-1 Facility, the Term
B-2 Facility, the Term B- 3 Facility and the Term B-4 Facility shall be
automatically and permanently reduced to zero on the earlier of (x) the date of
the Borrowing under such Term B-1 Facility, Term B-2 Facility, Term B-3 Facility
or Term B-4 Facility, as applicable, pursuant to Section 2.01 and (y) the date
that the Term B-1 Availability Period, Term B-2 Availability Period, Term B-3
Availability Period or Term B-4 Availability Period, as applicable, shall end.
The Term C Commitments shall be automatically and permanently reduced to zero on
the earlier to occur of (x) the date of the Borrowing under the Term C Facility
pursuant to Section 2.01 and (y) the date that the Term C Availability Period
shall end. Upon any reduction of the Commitments under a Facility, the
Commitments of each Appropriate Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount. 50 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344067.jpg]
2.05 Repayment of Loans. The Borrower shall repay the outstanding principal
amount of all Loans, together with all accrued and unpaid interest thereon and
all other outstanding Obligations, on the Maturity Date. If any principal
repayment to be made by the Borrower shall come due on a day other than a
Business Day, such principal repayment shall be due on the first immediately
preceding Business Day. 2.06 Interest. (a) Pre-Default Rate. Subject to the
provisions of subsection (b) below, each Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period from the
applicable borrowing date at a rate per annum equal to the Interest Rate for
such Interest Period. (b) Default Rate. (i) Upon the occurrence and during the
existence of any Event of Default, all outstanding Obligations shall thereafter
bear interest at an interest rate per annum at all times equal to the Interest
Rate for the applicable Interest Period plus four percent (4.00%) per annum (the
“Default Rate”), to the fullest extent permitted by applicable Laws and (ii)
accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable in cash on demand. (c) Interest Generally.
Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law. 2.07 Fees. The Borrower shall pay to the
Administrative Agent and the Lenders, for their own respective accounts, fees in
the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
2.08 Computation of Interest. All computations of interest shall be made on the
basis of a 360-day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which such Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which such Loan or such portion is paid.
2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender in the ordinary course of
business. The accounts or records maintained by each Lender shall be conclusive
absent manifest error of the amount of Loans made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender a promissory note, which shall evidence
such Lender’s Loans in addition to such accounts or records. Each such
promissory note shall (i) in the case of the Term A Loans, be in the form of
Exhibit B-1 (a “Term A Note”), (ii) in the case of the Term B-1 Loans, be in the
form of Exhibit B-2 (a “Term B-1 Note”), (iii) in the case of the Term B-2
Loans, be in the form of Exhibit B-3 (a “Term B-2 Note”), (iv) in the case of
the Term B-3 Loans, be in the form of 51 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344068.jpg]
Exhibit B-4 (a “Term B-3 Note”), (v) in the case of the Term B-4 Loans, be in
the form of Exhibit B-5 (a “Term B-4 Note”) and (vi) in the case of the Term C
Loans, be in the form of Exhibit B-6 (a “Term C Note”). Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto. 2.10 Payments Generally. (a) General.
All payments to be made by the Borrower shall be made free and clear of and
without condition or (except as expressly provided in Section 3.01) deduction
for any counterclaim, defense, recoupment or setoff. Subject to Section 9.03,
all payments of principal, interest, prepayment premiums and fees on the Loans
and all other Obligations payable by any Loan Party under the Loan Documents
shall be due, without any presentment thereof, directly to the Lenders, at the
respective Lending Offices of the Lenders; provided, that, if at the time of any
such payment a Lender is a Defaulting Lender, such Defaulting Lender’s pro rata
share of such payment shall be made directly to the Administrative Agent. The
Loan Parties will make such payments in Dollars, in immediately available funds
not later than 2:00 p.m. on the date due, marked for attention as indicated, or
in such other manner or to such other account in any United States bank as the
Lenders may from time to time direct in writing. All payments received by the
Lenders after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest. (b) Obligations of Lenders
Several. The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 11.04(c) are several and not joint. The failure of
any Lender to make any Loan or to make any payment under Section 11.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or to make its payment under
Section 11.04(c). (c) Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner. 2.11 Sharing of
Payments by Lenders. If any Lender shall, by exercising any right of setoff or
otherwise, obtain payment in respect of any principal of or interest on its
portion of any of the Loans or prepayment premium in connection therewith
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of the Loans and accrued interest thereon and prepayment premium in
connection therewith greater than its pro rata share thereof as provided herein,
then the Lender shall (a) notify the Administrative Agent of such fact and (b)
purchase (for cash at face value) participations in the portions of the Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of, accrued interest on and
prepayment premium in connection with their respective portions of the Loans and
other amounts owing them; provided, that: (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and 52
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344069.jpg]
(ii) the provisions of this Section 2.11 shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its portion of the Loans to any assignee or participant, other than an
assignment to any Loan Party or any Subsidiary (as to which the provisions of
this Section 2.11 shall apply). Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation. 2.12 Defaulting Lenders. (a)
Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law: (i) Waivers and Amendment. The Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.01. (ii) Reallocation of Payments. Any payment of
principal, interest, fees or any other amount received by the Administrative
Agent for the account of that Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 5.03 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.12(a)(ii) 53 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344070.jpg]
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto. (b) Defaulting Lender Cure. If the Borrower
and the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will cease to be a Defaulting Lender; provided, that, no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender. 2.13 Right of First Offer. (a) If
the Borrower or any Subsidiary contemplates undertaking an issuance of any
Indebtedness (other than (x) Indebtedness permitted under Section 8.03(a), (c),
(d), (e), (f), (j), (k) or (m) or (y) Indebtedness in an aggregate principal
amount below the Threshold Amount), then, not less than thirty (30) Business
Days prior to the proposed date of such issuance, the Borrower shall provide
written notice (a “Debt Issuance Notice”) thereof to the Lenders, and shall
deliver promptly to the Lenders such information concerning such issuance as the
Lenders may reasonably request. (b) For a period of twenty (20) Business Days
(the “Exclusivity Period”) after receipt by the Lenders of a Debt Issuance
Notice, the Lenders shall have the exclusive option, but not the obligation, to
propose the material terms and conditions (the “Proposed Terms”) under which
they would be willing to provide such Indebtedness by delivering written notice
(a “Proposed Term Sheet”) thereof to the Borrower, setting forth such Proposed
Terms. Failure by the Lenders to deliver a Proposed Term Sheet within the
applicable Exclusivity Period shall be deemed an election by the Lenders not to
provide such Indebtedness. If the Lenders deliver a Proposed Term Sheet to the
Borrower that purports to provide not less than the aggregate amount of
financing contemplated by the issuance contemplated in the Debt Issuance Notice,
then neither the Borrower nor any Subsidiary may then undertake any such
issuance with any other Person unless such issuance with such other Person (x)
includes financial covenants and events of default and other terms including
amortization, mandatory prepayments and maturity dates that are more favorable
(taken as a whole) to the Borrower and its Subsidiaries than the Indebtedness
contemplated by the Proposed Term Sheet (such determination to be made by the
Borrower in good faith) and (y) has an All-In-Yield that is less than the
All-In-Yield of the Indebtedness contemplated by the Proposed Term Sheet;
provided, that, prior to undertaking any such issuance with any other Person,
the Borrower or such Subsidiary shall provide the Lenders with at least ten (10)
Business Days’ notice thereof (and such information with respect thereto as the
Lenders shall reasonably request) and afford the Lenders a period of five (5)
Business Days thereafter to propose a Proposed Term Sheet containing economic
terms at least as favorable to the Borrower or such Subsidiary as the economic
terms of such Indebtedness. 2.14 Term C Facility. At any time on or after the
Funding Date but prior to December 31, 2020, upon prior written notice by the
Borrower to the Administrative Agent, the Borrower may establish the Term C
Facility in an aggregate amount not to exceed TEN MILLION DOLLARS ($10,000,000);
provided, that, 54 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344071.jpg]
(a) the Borrower shall have drawn the full amount of the Term B-1 Facility, the
Term B-2 Facility, the Term B-3 Facility and the Term B-4 Facility pursuant to
Section 2.01(b); (b) no existing Lender shall be under any obligation to make
any Term C Loan and any such decision whether to make a Term C Loan shall be in
such Lender’s sole and absolute discretion; (c) (i) no Default or Event of
Default shall exist and be continuing at the time of the establishment of the
Term C Facility and (ii) the conditions precedent set forth in Section 5.04
shall have been satisfied prior to or contemporaneously with funding of any Term
C Loans; (d) the maturity date for the Term C Facility shall be the Maturity
Date; (e) the Borrower shall have paid all fees required to be paid in
connection therewith, whether pursuant to the Fee Letter or otherwise; (f) the
Term C Lenders, the Administrative Agent and the Loan Parties shall have entered
into such technical amendments to this Agreement as are necessary, in the
Administrative Agent’s reasonable discretion, to effect the inclusion of the
Term C Facility herein; (g) the Borrower shall have obtained commitments for the
aggregate amount of the Term C Facility from existing Lenders pursuant to
joinder documentation reasonably satisfactory to the Administrative Agent; and
(h) the Borrower shall have delivered to the Administrative Agent a certificate
of each Loan Party dated as of the date of such institution and effectiveness
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to the Term C Facility and (ii) certifying that,
before and after giving effect to the Term C Facility, (x) the representations
and warranties contained in Article VI and the other Investments Documents are
true and correct in all respects on and as of the date of such increase, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all respects as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 7.01 and (y) no Default or
Event of Default exists. ARTICLE III. TAXES 3.01 Taxes. (a) Except as required
by applicable Law, all payments of principal and interest on the Loans and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp, documentary, property
or franchise taxes, VAT and other taxes, fees, duties, levies, assessments,
withholdings or other charges of any nature whatsoever (including interest and
penalties thereon) imposed by any taxing authority, excluding (x) taxes imposed
on or measured by net income imposed by the jurisdiction (or any political
subdivision thereof) under which a Recipient is organized or in which such
Recipient has its principal office, applicable Lending Office or with which such
Recipient otherwise has a 55 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344072.jpg]
present or former connection (other than solely as the result of entering into
any of the Loan Documents or taking any action thereunder), (y) U.S. federal
withholding taxes imposed on amounts payable to or for the account of a
Recipient with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Recipient acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower pursuant to Section 11.13) or (ii) such Recipient
changes its Lending Office, except in each case to the extent that, pursuant to
this Section 3.01, amounts with respect to such taxes were payable either to
such Recipient’s assignor immediately before such Recipient became a party
hereto or to such Recipient immediately before it changed its Lending Office and
(z) U.S. federal withholding tax imposed under FATCA (all non-excluded items
being called “Taxes”). If any withholding or deduction of any Taxes from any
payment by or on account of any obligation of any Loan Party hereunder is
required in respect of any Taxes pursuant to any applicable Law, then (i) the
applicable Withholding Agent shall be entitled to make such withholding or
deduction and shall pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted, (ii) the applicable Withholding
Agent shall promptly forward to the Administrative Agent an official receipt or
other documentation reasonably satisfactory to the Administrative Agent
evidencing such payment to such Governmental Authority and (iii) the sum payable
by the applicable Loan Party shall be increased by such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
applicable Recipient will equal the full amount such Recipient would have
received had no such withholding or deduction for Taxes been required. (b) The
Borrower or the Guarantors, as applicable, shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any Taxes
(including Taxes imposed on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment by such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. (c) (i) Any
Lender that is entitled to an exemption from or reduction of withholding tax,
including under FATCA, with respect to payments made under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.01(c)(ii)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. (ii) Each Lender that is not a “United
States person” as defined in Section 7701(a)(30) of the Internal Revenue Code
that purports to become an assignee of an interest pursuant to Section 11.06
after the Effective Date (each such Lender a “Foreign Lender”) shall, to the
extent it is legally entitled to do so, execute and deliver to each of the
Borrower and the 56 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344073.jpg]
Administrative Agent on or prior to the date that such Lender becomes a party
hereto (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), one or more (as the Borrower or the
Administrative Agent may reasonably request) duly completed and executed copies
of United States Internal Revenue Service Forms W-8ECI, W- 8BEN, W-8BEN-E,
W-8IMY and other certification documents from each beneficial owner (as
applicable). Each Lender that is a “United States person” as defined in Section
7701(a)(30) of the Internal Revenue Code shall execute and deliver to the
Borrower and the Administrative Agent on or prior to the date such Lender
becomes a party hereto (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), one or more (as the
Borrower or the Administrative Agent may reasonably request) duly completed and
executed copies of United States Internal Revenue Service Form W-9 certifying
that such Lender is not subject to United States backup withholding. (iii) The
Borrower shall not be required to pay additional amounts to any Lender pursuant
to this Section 3.01 with respect to taxes attributable to the failure of such
Foreign Lender to comply with this Section 3.01(c), and such taxes shall be
excluded from the definition of Taxes. (d) Each Lender agrees that if any form
or certification it previously delivered pursuant to this Section 3.01 expires
or becomes obsolete or inaccurate in any respect, it shall promptly update such
form or certification or promptly notify the Administrative Agent and the
Borrower of its inability to do so. (e) If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of- pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (e) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. 3.02 Increased Costs. (a) Increased
Costs Generally. If any Change in Law shall: (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.02(d); 57 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344074.jpg]
(ii) subject any Recipient to any taxes (other than (A) Taxes that are covered
by Section 3.01(b) and (B) taxes that are excluded from the definition of Taxes
in Section 3.01(a)) on its loans, loan principal, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or the London interbank
market any other condition, cost or expense (other than taxes) affecting this
Agreement; and the result of any of the foregoing shall be to increase the cost
to such Lender of making or maintaining any Loan (or of maintaining its
obligation to make any such Loan), then, upon request of such Lender, the
Borrower will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender, as the case may be, for such additional
costs incurred or reduction suffered. (b) Capital Requirements. If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. (c) Certificates for Reimbursement. A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
(d) Reserves on Loans. The Borrower shall pay to each Lender, (i) as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided, that, the Borrower shall have received at least ten (10) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice ten (10)
days prior to the relevant Interest Payment Date, such additional interest shall
be due and payable ten (10) days from receipt of such notice. 58 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344075.jpg]
(e) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation,
provided, that, the Borrower shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine- month period
referred to above shall be extended to include the period of retroactive effect
thereof). 3.03 Mitigation Obligations; Replacement of Lenders. (a) Designation
of a Different Lending Office. If any Lender requests compensation under Section
3.02 or requires the Borrower to pay any Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.02, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. (b) Replacement of
Lenders. If any Lender requests compensation under Section 3.02, or if the
Borrower is required to pay any Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 3.03(a), the Borrower may
replace such Lender in accordance with Section 11.13. 3.04 Illegality. If any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its Lending Office
to perform any of its obligations hereunder or to make, maintain or fund or
charge interest with respect to any Borrowing, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to issue, make, maintain, fund or charge interest
with respect to any such Borrowing or to make Loans shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay the Loans immediately. Upon any such
prepayment, the Borrower shall also pay accrued interest on the amount so
prepaid. 3.05 Three-Month LIBOR Unavailability Period. Notwithstanding anything
to the contrary in this Agreement or any other Loan Document, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that a 59 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344076.jpg]
LIBOR Unavailability Period has commenced and is continuing, then, reasonably
promptly after such determination, the Administrative Agent shall give the
Borrower notice thereof and the Administrative Agent and the Borrower may amend
this Agreement to replace Three-Month LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth (5th)
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. It is
understood and agreed that, for all purposes of this Agreement, once commenced,
a “LIBOR Unavailability Period” shall be deemed to exist and be continuing
unless and until such amendment has become effective in accordance with the
terms hereof. During the continuance of any LIBOR Unavailability Period, the
obligation of the Lenders to make or maintain Loans with an Interest Rate
calculated based on Three-Month LIBOR shall be suspended and the Borrower may
revoke any pending request for a Borrowing of Loans with an Interest Rate
calculated based on Three-Month LIBOR or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Loans with an Interest
Rate calculated based on the Prime Rate. Notwithstanding anything else herein,
any definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than zero for purposes of this Agreement. 3.06
Survival. All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all Obligations and resignation of
the Administrative Agent. ARTICLE IV. GUARANTY 4.01 The Guaranty. Each of the
Guarantors hereby jointly and severally guarantees to each Secured Party as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof. The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. Notwithstanding any
provision to the contrary contained herein or in any other of the Loan
Documents, the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under Debtor
Relief Laws or any comparable provisions of any applicable state law. 60
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344077.jpg]
4.02 Obligations Unconditional. The obligations of the Guarantors under Section
4.01 are joint and several, absolute and unconditional, irrespective of the
value, genuineness, validity, regularity or enforceability of any of the Loan
Documents, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any law or regulation or other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 4.02 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations (other than contingent indemnification obligations
for which no claim has been asserted) have been paid in full and the Commitments
have expired or terminated. Without limiting the generality of the foregoing, it
is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above: (a) at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived; (b) any of the
acts mentioned in any of the provisions of any of the Loan Documents, or any
other agreement or instrument referred to in the Loan Documents shall be done or
omitted; (c) the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with; (d) any Lien granted to,
or in favor of, any Secured Party as security for any of the Obligations shall
fail to attach or be perfected; or (e) any of the Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives, to the extent permitted by applicable Law, diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
the Secured Parties exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents, or any other agreement or instrument
referred to in the Loan Documents, or against any other Person under any other
guarantee of, or security for, any of the Obligations. 4.03 Reinstatement. The
obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any Secured Party, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Guarantor agrees that it
will indemnify the Secured 61 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344078.jpg]
Parties on demand for all reasonable costs and expenses (including, without
limitation, the fees, charges and disbursements of counsel) incurred by the
Secured Parties in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law. 4.04 Certain Additional
Waivers. Each Guarantor agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06. For the avoidance of doubt and
notwithstanding the fact that the obligations of each Brazilian Guarantor under
this Article IV are governed by the law of the State of New York, each Brazilian
Guarantor hereby irrevocably and unconditionally waives the benefits of Articles
827, 829, 830, 834, 835, 837, 838 and 839 of Law No. 10,406, of January 10, 2002
and Articles 130 and 794 of Law No. 10,105, of March 16, 2015. 4.05 Remedies.
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Secured Parties, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section 4.01.
The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
Secured Parties may exercise their remedies thereunder in accordance with the
terms thereof. 4.06 Rights of Contribution. The Guarantors agree among
themselves that, in connection with payments made hereunder, each Guarantor
shall have contribution rights against the other Guarantors as permitted under
applicable law. Such contribution rights shall be subordinate and subject in
right of payment to the obligations of such Guarantors under the Loan Documents
and no Guarantor shall exercise such rights of contribution until all
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) have been paid in full and the Commitments have
terminated. 4.07 Guarantee of Payment; Continuing Guarantee. The guarantee in
this Article IV is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising. 4.08 Limitations
Applicable to Belgian Loan Parties. (a) The total liability of a Belgian Loan
Party for the Obligations of any other Loan Party under the Loan Documents shall
at all times be limited to an amount (without double counting) not exceeding the
sum of: 62 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344079.jpg]
(i) the aggregate of all principal amounts, either directly or through one or
more other Loan Parties (through intra-group loans or otherwise and whether
retained for its own purposes or on-lent) made available to such Belgian Loan
Party (or its direct or indirect Subsidiaries) under any intra-group arrangement
(including through the subscription of debt instruments) using proceeds made
available pursuant to this Agreement; plus (ii) ninety-five percent (95%) of
such Belgian Loan Party’s own net assets (netto actief/actif net) (as determined
in accordance with the second paragraph of article 320, 429 or 617 of the
Belgian Companies Code (as applicable) and accounting principles generally
accepted in Belgium and ignoring the Guaranty of such Belgian Loan Party) as
shown by its most recent audited unconsolidated annual financial statements at
the date on which the demand is made on it. (b) No Belgian Loan Party shall be
liable for the Obligations of any other Loan Party under the Loan Documents to
the extent that such liability would result in such guarantee constituting
unlawful financial assistance within the meaning of Article 329, 430 or 629 of
the Belgian Companies Code (as applicable). 4.09 Limitations Applicable to
French Guarantors. (a) In the case of each French Guarantor, its obligations
under this Article IV shall apply only insofar as required to: (i) guarantee the
payment obligations under the Loan Documents of its direct or indirect
Subsidiaries which are or become Loan Parties from time to time under this
Agreement and incurred by those Subsidiaries as a Borrower (if such Subsidiary
is not a French Loan Party) or as a Borrower and/or Guarantor (if such
Subsidiary is a French Loan Party); and (ii) guarantee the payment obligations
of the other Loan Parties which are not direct or indirect Subsidiaries of such
French Guarantor; provided, that, in each such case such guarantee shall (A) be
limited to the payment obligations of such other Loan Parties under the Loan
Documents and (B) not exceed an amount equal to the aggregate amount borrowed by
such other Loan Parties under this Agreement (either directly in their capacity
as a Borrower or indirectly by way of one or more intra-group loans made to such
other Loan Parties directly or indirectly by the Borrower), and (without double
counting) on-lent to such French Guarantor by way of one or more intra-group
loans directly or indirectly from such other Loan Parties and outstanding from
time to time (such amount being the “Maximum French Guaranteed Amount”). (b) Any
payment made by a French Guarantor in accordance with clause (a)(ii) above in
respect of the obligations of any other Loan Party shall reduce pro tanto the
outstanding amount of the intra-group loans due by such French Guarantor to such
other Loan Party under the intra-group loans referred to therein. (c) For the
avoidance of doubt, any payment made by a French Guarantor in respect of the
payment obligations of another Loan Party referred to in clause (a)(ii) above
shall reduce the relevant Maximum French Guaranteed Amount. 63 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344080.jpg]
(d) Notwithstanding any other provision of this Article IV, no French Guarantor
shall secure liabilities under this Agreement which would result in such French
Guarantor not complying with French financial assistance rules as set out in
article L. 225-216 of the French Code de commerce and/or would constitute a
misuse of corporate assets within the meaning of article L. 241-3 or L. 242-6 of
the French Code de commerce or any other laws or regulations having the same
effect, as interpreted by French courts. (e) Notwithstanding anything in this
Agreement to the contrary (including Section 4.02), it is acknowledged that each
French Guarantor is not acting jointly and severally with the other Guarantors
and shall not be considered as “co-débiteur solidaire” as to their obligations
pursuant to the guarantee given in accordance with this Article IV. 4.10
Limitations Applicable to Spanish Guarantors. Notwithstanding anything in this
Agreement to the contrary, the obligations and liabilities of each Spanish
Guarantor shall be deemed not to be assumed by such Spanish Guarantor to the
extent that they constitute or may constitute unlawful financial assistance
within the meaning of article 150 of the Spanish Companies Law (where the
company is a Spanish public company (Sociedad Anónima)) or article 143 of the
Spanish Companies Law (where the company is a Spanish limited liability company
(Sociedad de Responsabilidad Limitada)). Accordingly, the obligations and
liabilities of each Spanish Guarantor under this Agreement (including, without
limitation, this Article IV) and the other Loan Documents shall not include and
shall not be extended to any repayment obligations in respect of financing used
in or towards the payment or refinance of the purchase price or subscription for
the shares or quotas in such Spanish Guarantor and/or the acquisition of or
subscription for the shares or quotas in such Spanish Guarantor’s controlling
corporation (or, where such Spanish Guarantor is a Spanish limited liability
company (Sociedad de Responsabilidad Limitada), of any company of its group),
either directly or indirectly. The guarantee, indemnity and other obligations of
each Spanish Guarantor incorporated as a Spanish limited liability company
(Sociedad de Responsabilidad Limitada) expressed to be assumed by it hereunder
shall not include and shall not extend to any obligations which could reasonably
be expected to result in a breach of article 401 of the Spanish Companies Law.
4.11 Limitations Applicable to Italian Guarantors. Notwithstanding the foregoing
and any provisions to the contrary in any Loan Document: (a) the guarantee and
indemnification obligations expressed to be assumed by each Italian Guarantor
hereunder shall, at any time, not exceed the aggregate at that time of: (i) the
outstanding principal amount from time to time of any sums made available to
such Italian Guarantor or any of its direct or indirect subsidiaries pursuant to
Section 2359 of the Italian Civil Code as a borrower under this Agreement; and
(ii) the outstanding principal amount of any loan in any form (including,
without limitation, any intercompany loan), documentary credit (including any
intercompany documentary credit) or other form of financial support, directly or
indirectly made available from time to time after the Effective Date to that
Italian Guarantor or any of its direct or indirect subsidiaries pursuant to
Section 2359 of the Italian Civil Code by any Loan Party or any direct or
indirect subsidiary of any Loan Party; 64 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344081.jpg]
(b) in any case, for the sole purposes of compliance with Article 1938 of the
Italian Civil Code, the maximum amount that each Italian Guarantor may be
required to pay in respect of its obligations as a Guarantor under this
Agreement shall not exceed an overall amount equal to $112,500,000.00 (or the
equivalent in any other currency); and (c) in order to comply with (i) the
mandatory provisions of Italian Law in relation to maximum interest rates
(including Italian Law No. 108 of 7 March 1996, as subsequently amended and/or
supplemented (the “Italian Usury Law”) and article 1815 of the Italian Civil
Code) and (ii) the Italian Law provisions relating to financial assistance
(including Sections 2358 and 2474 of the Italian Civil Code), the obligations of
each Italian Guarantor hereunder shall not include and shall not extend to (A)
any interest qualifying as usurious pursuant the Italian Usury Law and (B) any
amount made available to any Loan Party under any Loan Document the proceeds of
which have been applied towards, either directly or indirectly, the financing or
re- financing of the acquisition of, or the subscription for, shares in that
Italian Guarantor and/or any entity of which that Italian Guarantor is a direct
or indirect subsidiary pursuant to Section 2359 of the Italian Civil Code,
including any related costs and expenses. 4.12 Limitations Applicable to German
Guarantors. (a) In this Section 4.12, “Net Assets” means the relevant company’s
assets (Section 266 para. (2) A, B, C, D and E German Commercial Code
(Handelsgesetzbuch)) less the aggregate of its liabilities (Section 266 para.
(3) B (but disregarding any accruals (Rückstellungen) in respect of a potential
enforcement of the security granted under this Agreement), C, D and E German
Commercial Code (Handelsgesetzbuch)), the amount of profits (Gewinne) not
available for distribution to its shareholders in accordance with sections 253
para. 6, 268 para. 8 and 272 para. 5 German Commercial Code (Handelsgesetzbuch)
(if any) and the amount of its stated share capital (Stammkapital). (b) The
Administrative Agent agrees not to enforce the security granted under this
Agreement if and to the extent that the security granted under this Agreement
secures any liability of a Loan Party which is an Affiliate of any German
Guarantor (other than such German Guarantor’s Wholly Owned Subsidiaries) (each,
a “Secured Obligor”) and if and to the extent that a payment under the security
granted under this Agreement would cause such German Guarantor’s (or, where such
German Guarantor is a GmbH & Co. KG, its general partner's) Net Assets
(determined pursuant to clause (c) below) to be reduced below zero, or further
reduced if already below zero (“Capital Impairment”). (c) For the purposes of
the calculation of the Net Assets, the following balance sheet items shall be
adjusted as follows: (i) if the registered share capital of any German Guarantor
(or, where such German Guarantor is a GmbH & Co. KG, of its general partner) is
not fully paid up (nicht voll eingezahlt), the relevant amount which is not paid
up shall be deducted from the registered share capital in accordance with
section 272 para. 1 sentence 2 of the German Commercial Code (Handelsgesetzbuch)
to the extent such amount is not demanded or, if demanded, to the extent not
accounted as an asset of such German Guarantor pursuant to section 272 para. 1
of the German Commercial Code; (ii) the amount of any increase of the stated
share capital (Erhöhungen des Stammkapitals) of any German Guarantor (or, where
such German Guarantor is a GmbH & Co. KG, of its general partner) after the date
hereof that has been effected without the 65 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344082.jpg]
prior written consent of the Administrative Agent, shall be deducted from the
stated share capital; (iii) loans provided to any German Guarantor by any of its
direct or indirect holding companies (other than any direct or indirect
Subsidiaries of such German Guarantor) which by contractual provision or Law are
subordinated to the Obligations or are considered subordinated in insolvency
proceedings, unless the waiver or contribution of such loan claim would give
rise to a personal liability of the relevant managing director due to a breach
of section 30 of the German Limited Liability Companies Act (GmbHG) and provided
that such German Guarantor (A) has, as consequence of enforcement of the
security granted under this Agreement, a reimbursement claim against the
relevant lender of such loan which can be set-off and (B) is entitled to set-off
this reimbursement claim with the repayment claim under such loan without
triggering or increasing the risk of any personal and/or criminal liability of
any managing director or member of the board of such German Guarantor; and (iv)
liabilities incurred by any German Guarantor (or, where such German Guarantor is
a GmbH & Co. KG, its general partner) in negligent or willful violation of the
Loan Documents shall be disregarded. (d) The enforcement of the security granted
under this Agreement shall initially be excluded pursuant to clause (b) above
if, no later than twenty (20) Business Days following the Administrative Agent’s
notification of its intention to enforce the security interest created under
this Agreement (the “Enforcement Notice”), the managing directors on behalf of
each German Guarantor have confirmed in writing to the Administrative Agent: (i)
to what extent the security granted under this Agreement is an up-stream or
cross-stream security described in clause (b) above; and (ii) which amount of
such cross-stream and/or up-stream guarantee cannot be enforced as it would
cause the Net Assets of the German Guarantor (or, where such German Guarantor is
a GmbH & Co. KG, of its general partner) to be less than its respective
registered share capital (taking into account the adjustments set out in clause
(c) above and the realisation duties set out in clause (f) below) (the
“Management Determination”) and such confirmation is supported by a reasonably
satisfactory calculation; provided, that, the Administrative Agent shall in any
event be entitled to enforce the security granted under this Agreement for any
amounts where such enforcement would, in accordance with the Management
Determination, not cause the German Guarantor’s, or, as the case may be, its
general partner’s, Net Assets to be less than (or to fall further below) the
amount of its respective registered share capital (in each case as calculated
and adjusted in accordance with clause (c) above). (e) Following the
Administrative Agent’s receipt of a Management Determination, any further
enforcement of the security granted under this Agreement (i.e., any enforcement
to which the Administrative Agent is not already entitled to pursuant to clause
(f) below) shall be excluded pursuant to clause (b) above. However, the further
enforcement of the security granted under this Agreement shall be limited only
if the Administrative Agent receives within thirty (30) Business Days upon its
request following the Administrative Agent’s receipt of the Management
Determination (i) an up-to date balance sheet together and (ii) a determination,
in each case prepared by auditors of international standard and reputation
appointed by each applicable German Guarantor either confirming the Management
Determination or setting out deviations 66 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344083.jpg]
from the Management Determination (the “Auditor’s Determination”), if and to the
extent such enforcement would, in accordance with the Auditor’s Determination
cause any German Guarantor’s (or, where such German Guarantor is a GmbH & Co.
KG, its general partner’s) Net Assets to be less than (or to fall further below)
the amount of its respective registered share capital in each case as calculated
and adjusted in accordance with clause (c) above. If any German Guarantor fails
to deliver an Auditor’s Determination within such thirty (30) Business Day
period after the Administrative Agent’s request, the Administrative Agent shall
be entitled to enforce the security granted under this Agreement without any
limitation or restriction. (f) In addition, each German Guarantor (or, where
such German Guarantor is a GmbH & Co. KG, its general partner) shall upon
request of the Administrative Agent realise, to the extent legally permitted and
commercially justifiable and to the extent necessary to satisfy the Obligations,
any and all of its assets which are not required for the German Guarantor’s
business (nicht betriebsnotwendig) that are shown in the balance sheet with a
book value (Buchwert) that is substantially lower than the market value of the
relevant assets if, as a result of the enforcement of the security granted under
this Agreement, its Net Assets would be reduced below zero or further reduced if
already below zero. (g) The restrictions under clause (b) above shall not apply:
(i) to the extent that the security granted under this Agreement secures (A) any
Loans that are on-lent, actually disbursed or otherwise passed on to any German
Guarantor or, as the case may be, its general partner, or any of its
Subsidiaries and not repaid or (B) any guarantees issued under this Agreement
for the benefit of any German Guarantor (or, where such German Guarantor is a
GmbH & Co. KG, its general partner) or any of its Subsidiaries which are not
returned, in each case if and to the extent that the German Guarantor or, as the
case may be, its general partner is able to (1) set-off its recourse claims (if
any) against the loan obligation in respect of the amounts on-lent to it or (2)
otherwise use its recourse claims (if any) to settle or discharge the relevant
loan obligation under the Loan Documents; (ii) if any German Guarantor (or,
where such German Guarantor is a GmbH & Co. KG, its general partner) (as
dominated entity) is subject to a domination and/or profit transfer agreement
(Beherrschungs- und/oder Gewinnabführungsvertrag) (a “DPTA”) with the Borrower
or a Secured Obligor, whether directly or indirectly through a chain of DPTAs
between each company and its shareholder (or, as the case may be, between its
general partner and its shareholder), and has a fully recoverable compensation
claim (Verlustausgleichsanspruch) pursuant to section 302 German Stock
Corporation Act (Aktiengesetz) against its dominating entity; (iii) if and to
extent any German Guarantor has on the date of enforcement of the security
granted under this Agreement a fully recoverable indemnity or claim for refund
(“vollwertiger Gegenleistungs- oder Rückgewähranspruch”) against its shareholder
or a Secured Obligor; (iv) if any German Guarantor has not complied with any of
its obligations pursuant to clauses (d) or (e) above; or (v) if and to the
extent for any other reason (including, without limitation, as a result of a
change in the relevant rules of law or as a result of relevant jurisprudence of
the German supreme court (höchstrichterliche Rechtsprechung)) such limitation is
not 67 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344084.jpg]
necessary in order to protect the managing directors of any German Guarantor
(or, where such German Guarantor is a GmbH & Co. KG, of its general partner)
from personal liability pursuant to sections 30, 43 paragraph 3 or 43 paragraph
2 of the German Act on Limited Liability Companies (GmbH-Gesetz) (each as
amended, supplemented and/or replaced from time to time). ARTICLE V. CONDITIONS
PRECEDENT TO BORROWINGS 5.01 Condition to Effectiveness. This Agreement shall
become effective upon receipt by the Administrative Agent of executed
counterparts of this Agreement, properly executed by a Responsible Officer of
each Loan Party and by each Lender, together with all exhibits and schedules
hereto. 5.02 Conditions to Initial Extensions of Credit. The obligation of each
Lender to make its initial Loans hereunder is subject to satisfaction of the
following conditions precedent: (a) Investment Documents. Receipt by the
Administrative Agent of executed counterparts of the Investment Documents, each
properly executed by a Responsible Officer of the signing Loan Party and each
other party to such documents, including, without limitation, the Share Purchase
Agreement and the ROFR Side Letter, in each case in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders. (b)
Opinions of Counsel. Receipt by the Administrative Agent of favorable opinions
of legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, dated as of the Funding Date, and in form and substance reasonably
satisfactory to the Administrative Agent. (c) Financial Statements; Due
Diligence. The Administrative Agent shall have received the Audited Financial
Statements, the Interim Financial Statements and such other reports, statements
and due diligence items as the Administrative Agent or any Lender shall request.
(d) No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2016 in the business, financial performance or
condition, operations (including the financial results thereof), assets or
properties of the Borrower and its Subsidiaries, taken as a whole. (e)
Litigation. There shall not exist any action, suit, investigation or proceeding
pending or threatened (in writing) in any court or before an arbitrator or
Governmental Authority that could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect. (f) Organization Documents,
Resolutions, Etc. Receipt by the Administrative Agent of the following, each of
which shall be originals or facsimiles (followed promptly by originals), in form
and substance reasonably satisfactory to the Administrative Agent and its legal
counsel: 68 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344085.jpg]
(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by (A) the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, or (B) in the case of each Costa Rican Loan Party, a notarial
certification, and in each case certified by a director, secretary or assistant
secretary of such Loan Party to be true and correct as of the Funding Date; (ii)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Investment Documents to which
such Loan Party is a party; (iii) such documents and certifications as the
Administrative Agent may require to evidence that each Loan Party is duly
organized or formed, and is validly existing, in good standing and qualified to
engage in business in its state or other jurisdiction of organization or
formation (such certifications to include, without limitation, a good standing
certificate of the Borrower issued by the Registrar of Corporate Affairs in the
British Virgin Islands); (iv) a registered agent’s certificate issued by the
Borrower’s registered agent in the British Virgin Islands and dated within one
month of the Effective Date; (v) a copy of a resolution of the Board of
Directors of each Belgian Loan Party setting out the reasons it is considered
that the entry into this Agreement, and in particular the assumption of its
guaranty obligations in accordance with Article IV, is of benefit to such
Belgian Loan Party; (vi) in relation to each Belgian Loan Party, a solvency
certificate (attest niet- faillissement/certificat de non-faillite) and an
uittreksel van de Kruispuntbank voor Ondernemingen/extrait de la Banque
Carrefour des Entreprises, each dated not more than three (3) Business Days
prior to the Effective Date; and (vii) a certificate of the Articles of
Incorporation and organizational documents, and a recent certificación de
personería jurídica, of each Costa Rican Loan Party. (g) Perfection and Priority
of Liens. Receipt by the Administrative Agent of the following: (i) searches of
Uniform Commercial Code filings (or the equivalent) in the jurisdiction of
formation of each Loan Party or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements (or the equivalent) on file in such jurisdictions
and evidence that no Liens exist other than Permitted Liens; (ii) Uniform
Commercial Code (or the equivalent) financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral and
filings of the particulars of the relevant charges with the Registrar of
Corporate Affairs in 69 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344086.jpg]
the British Virgin Islands in accordance with Section 163 of the BVI Business
Companies Act, 2004; (iii) (A) all certificates evidencing any certificated
Equity Interests pledged to the Administrative Agent pursuant to any Pledge
Agreement or any Security Agreement other than the Costa Rican Security Trust
Agreement, together with duly executed in blank and undated stock powers
attached thereto and (B) all certificates evidencing the delivery of any share
certificates of any Costa Rican Loan Party to the Trustee pursuant to the Costa
Rican Security Trust Agreement, together with the entries in each such Costa
Rican Loan Party’s Shareholders Registry Book and Shareholders Meeting Minutes
Book regarding the transfer of said secured shares to the Trustee; (iv) searches
of ownership of, and Liens on, the Business IP Rights of the Loan Parties in the
appropriate governmental offices; (v) duly executed notices of grant of security
interest in the form required by the applicable Security Agreement as are
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Business IP Rights of the Loan
Parties; (vi) such Qualifying Control Agreements as shall be necessary to cause
the Loan Parties to be in compliance with Section 7.18; (vii) to the extent
required to be delivered pursuant to the terms of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral; and (viii) in the case of any personal property Collateral located
at a premises leased by a Loan Party, such Collateral Access Agreements as may
be required by the Administrative Agent. (h) Real Property Collateral. Receipt
by the Administrative Agent of Mortgages and other Real Property Security
Documents with respect to the fee interest of any Loan Party in each real
property identified on Schedule 6.20(a) to the Disclosure Letter (other than any
Excluded Property). (i) Evidence of Insurance. Receipt by the Administrative
Agent of copies of insurance policies or certificates of insurance of the Loan
Parties evidencing liability and casualty insurance meeting the requirements set
forth in the Loan Documents, including, but not limited to, naming the
Administrative Agent as additional insured (in the case of liability insurance)
or Lender’s loss payee (in the case of hazard insurance) on behalf of the
Secured Parties. (j) Funding Certificate. Receipt by the Administrative Agent of
a certificate signed by a Responsible Officer of the Borrower certifying (i)
that the conditions specified in Sections 5.02(d), (e) and (l) and Sections
5.03(a) and (b) have been satisfied, (ii) that the Borrower and its Subsidiaries
(after giving effect to the transactions contemplated hereby and the incurrence
of Indebtedness related thereto) are Solvent on a consolidated basis and (iii)
that neither the Borrower nor any Subsidiary as of the Funding Date has
outstanding any Disqualified Capital Stock. 70 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344087.jpg]
(k) Existing Indebtedness. (i) All of the existing Indebtedness for borrowed
money of the Loan Parties and their respective Subsidiaries (including all
Indebtedness under the Existing Credit Agreement but, for the avoidance of
doubt, excluding (A) Indebtedness permitted to exist pursuant to Section 8.03
and (B) the Crown Predator Convertible Indebtedness), shall be repaid in full
and all security interests related thereto shall be terminated on or prior to
the Funding Date. (ii) All of the Crown Predator Convertible Indebtedness shall
be either (A) repaid in full or (B) converted into Qualified Capital Stock of
the Borrower, and in each case all security interests related thereto shall be
terminated on or prior to the Funding Date. (l) Governmental and Third Party
Approvals. The Loan Parties and their respective Subsidiaries shall have
received all governmental, shareholder and third party consents and approvals
necessary in connection with the transactions contemplated by this Agreement and
the other Investment Documents and the other transactions contemplated hereby
and all applicable waiting periods shall have expired without any action being
taken by any Person that could reasonably be expected to restrain, prevent or
impose any material adverse conditions on the Loan Parties or any of their
respective Subsidiaries or such other transactions or that could seek to
threaten any of the foregoing, and no law or regulation shall be applicable
which could reasonably be expected to have such effect. (m) Corporate Structure
and Capitalization. The capital and ownership structure and the equity holder
arrangements of the Borrower and its Subsidiaries on the Funding Date, on a pro
forma basis after giving effect to the transactions contemplated by the
Investment Documents shall be reasonably satisfactory to the Lenders. (n) Letter
of Direction. Receipt by the Administrative Agent of a satisfactory letter of
direction containing funds flow information with respect to the proceeds of the
Loans to be made on the Funding Date. (o) Fees. Receipt by the Administrative
Agent and the Lenders of any fees required to be paid on or before the Funding
Date. (p) Attorney Costs; Due Diligence Expenses. The Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
incurred to the Funding Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided, that, such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent). (q)
Condition to Effectiveness. The condition to effectiveness specified in Section
5.01 shall have been satisfied. (r) Equity Documents. Receipt by the
Administrative Agent of a certificate signed by a Responsible Officer of the
Borrower attaching executed copies of each document necessary to effectuate the
Share Purchase Agreement and authorize the Borrower’s entry into the ROFR Side
Letter, including, without limitation, (i) the Restated Articles, (ii) the
Rights Agreement, (iii) 71 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344088.jpg]
the Voting Agreement and (iv) ROFR Agreement, in each case as such terms are
defined in the Share Purchase Agreement and in form and substance satisfactory
to the Lenders. (s) Termination of the Banco Davivienda Documents. The Banco
Davivienda Documents shall be terminated, all existing Indebtedness under the
Banco Davivienda Documents shall be repaid in full and all security interests
related thereto shall be terminated on or prior to the Funding Date. (t)
Cancellation of Certain Warrants. The Borrower shall have cancelled the
Relativity Warrant, JW Opportunities Warrant and JW Partners Warrant on or prior
to the Funding Date, on terms and conditions satisfactory to the Administrative
Agent. (u) Perceptive Warrant. The Borrower shall have committed to repurchase
fifty percent (50%) of the Perceptive Warrant on or prior to the Funding Date on
terms and conditions satisfactory to the Administrative Agent and the Lenders,
and the Lenders shall have purchased the other fifty percent (50%) of the
Perceptive Warrant from Perceptive Credit Holdings, LP on or prior to the
Funding Date on terms and conditions satisfactory to the Administrative Agent
and the Lenders. (v) Equity Purchases. The Lenders shall have purchased (i)
73,560 Class A ordinary shares of the Borrower from Antoun Nabhan, (ii) 13,580
Class A ordinary shares of the Borrower from Marco Chacon Quiros and (iii)
80,000 Class A ordinary shares of the Borrower from Medical Device Holdings,
S.A., in each case, on or prior to the Funding Date and on terms and conditions
satisfactory to the Administrative Agent and the Lenders. (w) Other. Receipt by
the Administrative Agent and the Lenders of such other documents, instruments,
agreements and information as reasonably requested by the Administrative Agent
or any Lender, including, but not limited to, information regarding litigation,
tax, accounting, labor, insurance, pension liabilities (actual or contingent),
real estate leases, material contracts, debt agreements, property ownership,
environmental matters, contingent liabilities and management of the Borrower and
its Subsidiaries. Without limiting the generality of the provisions of the last
paragraph of Section 10.03, for purposes of determining compliance with the
conditions specified in this Section 5.02, each Lender that has funded its Term
A Loan on the Funding Date shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Funding Date specifying its objection thereto. 5.03
Conditions to all Borrowings. The obligation of each Lender to honor any Loan
Notice is subject to the following conditions precedent: (a) The representations
and warranties of the Borrower and each other Loan Party contained in Article VI
or any other Investment Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) on and as of the date of such Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all 72 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344089.jpg]
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date,
and except that for purposes of this Section 5.03, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01. (b) No Default or Event of Default shall
exist, or would result from such proposed Borrowing or from the application of
the proceeds thereof. (c) With respect to any Loan Notice requesting a Borrowing
of Term B-1 Loans, the requested Borrowing shall occur during the Term B-1
Availability Period. (d) With respect to any Loan Notice requesting a Borrowing
of Term B-2 Loans, the requested Borrowing shall occur during the Term B-2
Availability Period. (e) With respect to any Loan Notice requesting a Borrowing
of Term B-3 Loans, the requested Borrowing shall occur during the Term B-3
Availability Period. (f) With respect to any Loan Notice requesting a Borrowing
of Term B-4 Loans, the requested Borrowing shall occur during the Term B-4
Availability Period. (g) With respect to any Loan Notice requesting a Borrowing
of Term C Loans, the requested Borrowing shall occur during the Term C
Availability Period. (h) The Administrative Agent shall have received a Loan
Notice in accordance with the requirements hereof. Each Loan Notice submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 5.03(a) through (g) have been satisfied on and
as of the date of the applicable Borrowing. 5.04 Additional Conditions to Term C
Borrowing. The obligation of each Lender to honor any Loan Notice requesting a
Borrowing of Term C Loans is subject to the additional condition precedent that
such Borrowing shall be in compliance with Section 2.14 in all respects. Each
Loan Notice submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.03(a) through (g) and 5.04
have been satisfied on and as of the date of the applicable Borrowing. ARTICLE
VI. REPRESENTATIONS AND WARRANTIES On the Funding Date, and on each date
thereafter on which the representations and warranties set forth herein are
required to be made under any Investment Document (or deemed to be made under
any Investment Document), the Loan Parties represent and warrant (in each case,
on behalf of itself and, where applicable, its Subsidiaries only) to the
Administrative Agent and the Lenders that: 73 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344090.jpg]
6.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary (a)
is duly incorporated, organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Investment Documents to which it is a party and (c) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clauses (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. 6.02 Authorization; No
Contravention. The execution, delivery and performance by each Loan Party of
each Investment Document to which such Person is party have been duly authorized
by all necessary corporate or other organizational action, and do not (a)
contravene the terms of any of such Person’s Organization Documents, (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contract to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject or (c) violate, in any material respect, any Law (including,
without limitation, Regulation U or Regulation X issued by the FRB), except with
respect to any conflict, breach, contravention or payment (but not creation of
Liens) referred to in clause (b) to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect. 6.03 Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Investment Document other
than (a) those that have already been obtained and are in full force and effect,
(b) filings to perfect the Liens created by the Collateral Documents and (c)
those approvals, consents, exemptions, authorizations, actions, notices or
filings described in the Collateral Documents. 6.04 Binding Effect. Each
Investment Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Investment Document constitutes a legal, valid and
binding obligation of each Loan Party that is party thereto, enforceable against
each such Loan Party in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law). 6.05 Financial Statements; No Material Adverse Effect. (a)
The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
74 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344091.jpg]
otherwise expressly noted therein and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including material liabilities for taxes, commitments and
Indebtedness. (b) The Interim Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including material liabilities for taxes, material
commitments and Indebtedness. (c) From the date of the Audited Financial
Statements to and including the Funding Date, there has been no Disposition by
any Loan Party or any Subsidiary, or any Involuntary Disposition, of any
material part of the business or property of any Loan Party or any Subsidiary,
and no purchase or other acquisition by any of them of any business or property
(including any Equity Interests of any other Person) material to any Loan Party
or any Subsidiary, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Lenders on or prior to the Funding Date. (d) The
financial statements delivered pursuant to Section 7.01(a) and (b) have been
prepared in accordance with GAAP (except as may otherwise be permitted under
Section 7.01(a) and (b)) and present fairly in all material respects (on the
basis disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries as of the dates thereof and for the periods covered thereby.
(e) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect. 6.06 Litigation. There
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
in writing, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Investment Document, or any of the transactions
contemplated hereby or (b) could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect. 6.07 No Default. (a)
Neither any Loan Party nor any Subsidiary is in default under or with respect to
any Contract that could reasonably be expected to have a Material Adverse
Effect. (b) No Default or Event of Default has occurred and is continuing. 6.08
Ownership of Property; Liens. (a) Each Loan Party and its Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary 75 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344092.jpg]
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Permitted Liens. (b) No Loan Party nor any of their
respective Subsidiaries (including, for the avoidance of doubt, any Subsidiary
in which a Loan Party holds a minority interest) has any direct or indirect
interest in any real property located in the British Virgin Islands. 6.09
Environmental Compliance. Except as could not reasonably be expected to have a
Material Adverse Effect: (a) Each of the Business Facilities and all operations
at the Business Facilities are in compliance with all applicable Environmental
Laws, and there is no violation of any Environmental Law with respect to the
Business Facilities or the Businesses, and there are no conditions relating to
the Business Facilities or the Businesses that could give rise to liability
under any applicable Environmental Laws. (b) None of the Business Facilities
contains, or has previously contained, any Hazardous Materials at, on or under
the Business Facilities in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, Environmental
Laws. (c) Neither any Loan Party nor any Subsidiary has received any written
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non- compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Business Facilities or the Businesses, nor does any Responsible Officer
of any Loan Party have knowledge or reason to believe that any such notice will
be received or is being threatened. (d) Hazardous Materials have not been
transported or disposed of from the Business Facilities, or generated, treated,
stored or disposed of at, on or under any of the Business Facilities or any
other location, in each case by or on behalf of any Loan Party or any Subsidiary
in violation of, or in a manner that would be reasonably likely to give rise to
liability under, any applicable Environmental Law. (e) No judicial proceeding or
governmental or administrative action is pending or, to the knowledge of the
Loan Parties, threatened in writing, under any Environmental Law to which any
Loan Party or any Subsidiary is or will be named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Loan Party, any Subsidiary, the Business
Facilities or the Businesses. (f) There has been no release or threat of release
of Hazardous Materials at or from the Business Facilities, or arising from or
related to the operations (including, without limitation, disposal) of any Loan
Party or any Subsidiary in connection with the Business Facilities or otherwise
in connection with the Businesses, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws. 76 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344093.jpg]
6.10 Insurance. (a) The properties of the Loan Parties and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies that are not Affiliates of the Borrower or any Subsidiary, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates. The insurance coverage of the Loan Parties and their respective
Subsidiaries as in effect on the Effective Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 6.10 to
the Disclosure Letter. (b) The Borrower and its Subsidiaries maintain, if
available, fully paid flood hazard insurance on all real property that is
located in a special flood hazard area and that constitutes Collateral on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994 or as otherwise required by the Administrative Agent. 6.11 Taxes. The
Loan Parties and their respective Subsidiaries have filed all federal,
provincial, territorial and state income and other material tax returns and
reports required to be filed, and have paid all federal, provincial, territorial
and state income and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement with any Person that is not a Loan Party.
6.12 ERISA Compliance. (a) Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Internal Revenue Code and other
federal or state laws. Any Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Internal Revenue Code
and any trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the
Internal Revenue Code or an application for such a letter will be timely
submitted to the Internal Revenue Service for processing. To the best knowledge
of the Loan Parties, nothing has occurred that would prevent, or cause the loss
of, any such tax-qualified status. (b) There are no pending or, to the best
knowledge of the Loan Parties, threatened (in writing) claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
would reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules applicable with respect to any Plan that
has resulted or would reasonably be expected, either individually or in the
aggregate, to result in a Material Adverse Effect. (c) (i) No ERISA Event has
occurred and neither the Borrower nor any ERISA Affiliate is aware of any fact,
event or circumstance that would reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan, (ii) the Borrower and 77
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344094.jpg]
each ERISA Affiliate has met any applicable requirements under the Pension
Funding Rules in respect of any Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained by the Borrower or any ERISA Affiliate, (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Internal Revenue Code) is sixty percent
(60%) or higher and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below sixty percent (60%)
as of the most recent valuation date, (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC with respect to any Pension
Plan other than for the payment of any premiums, and there are no premium
payments which have become due that are unpaid, (v) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or Section 4212(c) of ERISA and (vi) no Pension Plan has been terminated by
the plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan. (d)
Each Loan Party is not and will not be (i) an employee benefit plan subject to
Title I of ERISA, (ii) a plan or account subject to Section 4975 of the Internal
Revenue Code; (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Internal Revenue Code or (iv) a
“governmental plan” within the meaning of ERISA. (e) Each Loan Party and each of
its Subsidiaries is in compliance in all material respects with all applicable
Laws and requirements with respect to any Employee Benefit Non- U.S. Plan, and
have performed in all material respects all their obligations under any such
Employee Benefit Non-U.S. Plan. No Employee Benefit Non-U.S. Plan Event has
occurred or is reasonably expected to occur that would reasonably be expected to
result in material liability to any Loan Party or any of its Subsidiaries. Any
Employee Benefit Non-U.S. Plan has been maintained in material compliance with
its terms and with the requirements of any and all applicable Laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities, except as would not reasonably
be expected, either individually or in the aggregate, to result in a material
liability to any Loan Party or any of its Subsidiaries. Any contributions
required to be made with respect to a, Employee Benefit Non-U.S. Plan have been
timely made. Neither the Borrower nor any of its Subsidiaries has incurred any
material obligation in connection with the termination of, or withdrawal from,
any Employee Benefit Non-U.S. Plan. The present value of the accrued benefit
liabilities (whether or not vested) under any Employee Benefit Non-U.S. Plan,
determined as of the end of the Borrower’s most recently ended fiscal year on
the basis of reasonable actuarial assumptions, did not exceed the current value
of the assets of such Employee Benefit Non-U.S. Plan allocable to such benefit
liabilities. 6.13 Subsidiaries and Capitalization. (a) Set forth on Schedule
6.13(a) to the Disclosure Letter is a complete and accurate list as of the
Effective Date of each Subsidiary (including a designation of each Subsidiary
that is an Excluded Subsidiary as of the Effective Date), together with (i)
jurisdiction of organization, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Loan Party or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto. The outstanding Equity Interests of each Subsidiary are validly issued,
fully paid and non-assessable. 78 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344095.jpg]
(b) Set forth on Schedule 6.13(b) to the Disclosure Letter is a true and
complete table showing the authorized and issued capitalization of the Borrower
as of the Effective Date on a fully diluted basis. All issued and outstanding
Equity Interests of the Borrower and each of its Subsidiaries are duly
authorized and validly issued, fully paid, non-assessable and such Equity
Interests were issued in compliance with all applicable Laws. All issued and
outstanding Equity Interests of each Subsidiary are free and clear of all Liens.
As of the Effective Date, except as described on Schedule 6.13(b) to the
Disclosure Letter, there are no outstanding commitments or other obligations of
any Loan Party or any Subsidiary to issue, and no rights of any Person to
acquire, any shares of any Equity Interests of any Loan Party or any of their
respective Subsidiaries. Except as set forth on Schedule 6.13(b) to the
Disclosure Letter, there are no statutory or contractual preemptive rights,
rights of first refusal, anti-dilution rights or any similar rights held by
equity holders or option holders of any Loan Party. There are no agreements
(voting or otherwise) among any Loan Party’s equity holders with respect to any
other aspect of such Loan Party’s affairs, except as set forth on Schedule
6.13(b) to the Disclosure Letter. 6.14 Margin Regulations; Investment Company
Act. (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing, not more than 25% of the value of
the assets (of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 8.01 or Section 8.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 9.01(e) will be margin stock. (b) None of any
Loan Party or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940. 6.15 Disclosure.
Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether written or oral) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, when taken
as a whole, as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions it believed to be reasonable at
the time (it being understood that such projected financial information is not
to be viewed as facts, and that actual results during the period or periods
covered by such projections may differ from the projected results and such
differences may be material). 6.16 Compliance with Laws. (a) Each Loan Party and
each Subsidiary is in compliance with all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances 79 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344096.jpg]
in which (i) such Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (ii) the failure
to comply therewith could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect. (b) (i) Any physician, other
licensed healthcare professional, or any other Person who is in a position to
refer patients or other business to any Loan Party or any Subsidiary (each, a
“Referral Source”) who has a direct ownership, investment, or financial interest
in any Loan Party or any Subsidiary paid fair market value for such ownership,
investment or financial interest; (ii) any ownership or investment returns
distributed to any Referral Source is in proportion to such Referral Source’s
ownership, investment or financial interest; and (iii) no preferential treatment
or more favorable terms were or are offered to such Referral Source compared to
investors or owners who are not in a position to refer patients or other
business. Neither any Loan Party nor any Subsidiary, directly or indirectly, has
guaranteed a loan, made a payment toward a loan or otherwise subsidized a loan
for any Referral Source including, without limitation, any loans related to
financing the Referral Source’s ownership, investment or financial interest in
such Loan Party or any such Subsidiary. (c) Without limiting the generality of
the foregoing, except where noncompliance individually or in the aggregate could
not reasonably be expected, either individually or in the aggregate, to result
in a Material Adverse Effect: (i) any financial relationships between or among
any Loan Party or any Subsidiary, on the one hand, and any Referral Source, on
the other hand (A) comply with all applicable Healthcare Laws including, without
limitation, the Federal Anti-Kickback Statute, the Stark Law and applicable
state antikickback and self-referral laws; (B) reflect fair market value, have
commercially reasonable terms and were negotiated at arm’s length and (C) do not
obligate the Referral Source to purchase, use, recommend or arrange for the use
of any products or services of any Loan Party or any Subsidiary; and (ii) each
Loan Party and each Subsidiary have implemented policies and procedures to
monitor, collect and report any payments or transfers of value to certain
healthcare providers and teaching hospitals in accordance with the Affordable
Care Act of 2010 and its implementing regulations and any applicable state
disclosure and transparency laws. (d) Except as set forth on Schedule 6.16(d) to
the Disclosure Letter, the consummation of the transactions contemplated hereby
and the exercise by the Administrative Agent or the Lenders of any right or
protection set forth in this Agreement will not constitute a breach or violation
of, or otherwise affect the enforceability or approval of, any (i) Device
Clearance Applications, (ii) Product Authorizations or (iii) Regulatory
Approvals. 6.17 Intellectual Property; Licenses, Etc. (a) Schedule 6.17(a) to
the Disclosure Letter contains, with respect to each Loan Party and each of its
Subsidiaries: (i) a complete and accurate list of all applied for, issued, or
registered Patents (A) owned by, (B) constituting Material IP Rights and
nonexclusively licensed to or (C) exclusively licensed to a Loan Party or one of
its Subsidiaries, including the jurisdiction and patent number or patent
application number; 80 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344097.jpg]
(ii) a complete and accurate list of all material unregistered, applied for or
registered Trademarks (A) owned by, (B) constituting Material IP Rights and
nonexclusively licensed to or (C) exclusively licensed to a Loan Party or one of
its Subsidiaries, including the jurisdiction, trademark application or
registration number and the application or registration date; and (iii) a
complete and accurate list of all material applied for or registered Copyrights
(A) owned by, (B) constituting Material IP Rights and nonexclusively licensed to
or (C) exclusively licensed to a Loan Party or one of its Subsidiaries. (b)
Except for non-exclusive licenses granted in the ordinary course of business,
each Loan Party and each of their Subsidiaries is the absolute beneficial owner
of all right, title and interest in and to the Business IP Rights that it owns
(including, without limitation, the Business IP Rights indicated on Schedule
6.17(b) to the Disclosure Letter as being owned by such Loan Party or
Subsidiary), with good and marketable title (and no breaks in chain of title),
free and clear of any Liens or claims of any kind whatsoever other than
Permitted Liens and each Loan Party and Subsidiary has the right to use all its
Material IP Rights. Without limiting the foregoing, and except as set forth in
Schedule 6.17(b) to the Disclosure Letter: (i) other than as permitted by
Section 8.05, no Loan Party, nor any of its Subsidiaries, has transferred
ownership of or exclusively licensed any of its Material IP Rights, in whole or
in part, to any Person who is not a Loan Party; (ii) other than (A) customary
restrictions in in-bound licenses or out-bound non-exclusive licenses of IP
Rights and non-disclosure agreements, (B) as would have been or is permitted by
Sections 8.01 and 8.05 or (C) non-exclusive licenses granted in the ordinary
course of business, there are no covenants not to sue, permits, grants, licenses
or other agreements or arrangements relating to such Loan Party’s or any of
their respective Subsidiary’s Material IP Rights, including any development,
submission, services, research, license or support agreements, which bind,
obligate or otherwise restrict such Loan Party or any of its Subsidiaries with
respect to any Material IP Rights; (iii) (A) there are no pending or, to the
knowledge of any Loan Party, threatened (in writing) claims against any Loan
Party or any of its Subsidiaries asserted by any other Person relating to any
Business IP Rights, including any claims of adverse ownership, invalidity,
infringement, misappropriation, violation or other opposition to or conflict
with such Business IP Rights that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect and (B)
except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, there are no pending or, to the
knowledge of any Loan Party, threatened (in writing) claims against any Loan
Party or any of their respective Subsidiaries and no Loan Party or any of their
respective Subsidiaries have received any written notice from any Person that
any Loan Party’s or any Subsidiary’s business and/or the use of any Business IP
Rights or any Product, Product Commercialization and Development Activities or
Product Assets infringes upon, violates or constitutes a misappropriation of, or
may infringe upon, violate or constitute a misappropriation of, or otherwise
interfere with any IP Rights of any other Person or otherwise offering a license
with respect to any Product; (iv) the Loan Parties have no knowledge that any
Business IP Right is being infringed, violated, misappropriated or otherwise
used by any other Person without the 81 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344098.jpg]
express authorization of the Loan Parties and, without limiting the foregoing,
no Loan Party nor any Subsidiary has put any other Person on notice of actual or
potential infringement, violation or misappropriation of any Business IP Rights
and no Loan Party nor any Subsidiary has initiated the enforcement of any claim
with respect to any Business IP Rights; (v) all relevant current and former
employees and contractors of each Loan Party and each Subsidiary who were or are
involved in the creation or development of Business IP Rights have executed
written confidentiality and invention assignment contracts with such Loan Party
or such Subsidiary substantially in the form provided to the Administrative
Agent’s counsel; (vi) the operation of each Loan Party’s and each Subsidiary’s
business and/or the use by each Loan Party and each of their Subsidiaries of any
of their respective Business IP Rights, Products, Product Commercialization and
Development Activities or Product Assets does not breach, violate, infringe or
interfere with or constitute a misappropriation of any valid rights arising
under any IP Rights of any other Person that could reasonably be expected,
either individually or in the aggregate, to result in a Material Adverse Effect.
(c) The Business IP Rights are subsisting, valid, unexpired, enforceable and
have not been abandoned. With respect to the owned Business IP Rights consisting
of Patents, except as set forth in Schedule 6.17(b) to the Disclosure Letter and
without limiting the representations and warranties in clause (b): (i) none of
the Patents or the Inventions claimed in any such Patent have been dedicated to
the public except as a result of intentional decisions made by the applicable
Loan Party or Subsidiary and no Loan Party, Subsidiary nor any of their
respective predecessors-in-interest has filed any disclaimer (other than a
terminal disclaimer) or filed any other voluntary reduction in the scope of the
Inventions claimed in such Patents; (ii) no Loan Party, Subsidiary, nor, to the
knowledge of the Loan Parties, any prior owner of any Patent or any of their
respective agents or representatives have engaged in any conduct, or omitted to
perform any necessary act, the result of which would invalidate or render
unpatentable or unenforceable any Patent, except as could not reasonably be
expected, either individually or in the aggregate, to result in a Material
Adverse Effect; (iii) all maintenance fees, annuities, and the like due or
payable on or with respect to any Patents have been timely paid, except as could
not reasonably be expected, either individually or in the aggregate, to result
in a Material Adverse Effect; (iv) no Patents are or have been the subject of
any re-examination, opposition, any other pre- or post-grant proceedings or of
any administrative, arbitration, judicial or other proceeding, nor is any Loan
Party aware of any basis for any such interference, re-examination, opposition,
inter partes review, post grant review or any other pre- or post-grant
proceedings, judicial proceeding or other proceeding; (v) no Loan Party or
Subsidiary has received any written notice asserting that any Patents are
invalid, unpatentable or unenforceable; and 82 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344099.jpg]
(vi) if any Patent is terminally disclaimed to another patent or patent
application, all patents and patent applications subject to such terminal
disclaimer are included in the Collateral. (d) Schedule 6.17(d) to the
Disclosure Letter sets forth an accurate list of all Material IP Rights,
together with an indication as to whether the applicable Loan Party or
applicable Subsidiary owns or has an exclusive or nonexclusive license to such
Material IP Rights. (e) None of the IP Rights are subject to any license grant
by any Loan Party or any Subsidiary or similar arrangement, except for (i)
license grants solely between the Loan Parties, (ii) those license grants
disclosed on Schedule 6.17(e) to the Disclosure Letter and (iii) non- exclusive
licenses permitted by Section 8.05 granted in the ordinary course of business.
6.18 Solvency. The Borrower and its Subsidiaries are Solvent, on a consolidated
basis. 6.19 Perfection of Security Interests in the Collateral. The Collateral
Documents create valid security interests in, and Liens on, the Collateral
purported to be covered thereby, which security interests and Liens will be,
upon the timely and proper filings, deliveries and other actions contemplated in
the Collateral Documents perfected security interests and Liens (to the extent
that such security interests and Liens can be perfected by such filings,
deliveries, notations and other actions), prior to all other Liens other than
Permitted Liens. 6.20 Business Locations. Set forth on Schedule 6.20(a) to the
Disclosure Letter is a list of all real property that is owned or leased by the
Loan Parties as of the Effective Date (with (x) a designation of each real
property that is Excluded Property and (y) a designation as to whether such real
property is owned or leased). Set forth on Schedule 6.20(b) to the Disclosure
Letter is the tax payer identification number (or foreign equivalent) and
organizational identification number (or foreign equivalent) of each Loan Party
as of the Effective Date. The exact legal name and state of organization (or
foreign equivalent) of (a) the Borrower is as set forth on the signature pages
hereto and (b) each Guarantor is (i) as set forth on the signature pages hereto,
(ii) as set forth on the signature pages to the Joinder Agreement pursuant to
which such Guarantor became a party hereto or (iii) as may be otherwise
disclosed by the Loan Parties to the Administrative Agent in accordance with
Section 8.12(c). Set forth on Schedule 6.20(c) to the Disclosure Letter are the
locations of all inventory, equipment and other tangible personal property of
each BVI Loan Party, as of the Effective Date. Set forth on Schedule 6.20(d) to
the Disclosure Letter are the locations of all inventory, equipment and other
tangible personal property of (x) each Belgian Loan Party and (y) each Loan
Party located in the Kingdom of Belgium, in each case, as of the Effective Date.
Set forth on Schedule 6.20(e) to the Disclosure Letter are the locations of all
inventory, equipment and other tangible personal property of (x) each Costa
Rican Loan Party and (y) each Loan Party located in the Republic of Costa Rica,
in each case, as of the Effective Date. Set forth on Schedule 6.20(f) to the
Disclosure Letter are the locations of all inventory, equipment and other
tangible personal property of (x) each Brazilian Loan Party and (y) each Loan
Party located in the Federative Republic of Brazil, in each case, as of the
Effective Date. Except as set forth on Schedule 6.20(g) to the Disclosure
Letter, no Loan Party has during the five years preceding the Effective Date (x)
changed its legal name, (y) changed its state of organization (or foreign
equivalent) or (z) been party to a continuation, merger, amalgamation,
consolidation or other change in structure. 83 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344100.jpg]
6.21 Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act; Anti-Money
Laundering Laws. (a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor,
to the knowledge of the Loan Parties and their respective Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by, any individual or
entity that is (i) the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority or (iii) located, organized
or resident in a Designated Jurisdiction. (b) Anti-Corruption Laws. The Loan
Parties and their respective Subsidiaries have conducted their business in
material compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions applicable to any Loan Party or any Subsidiary, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws. (c) PATRIOT Act. To the extent applicable,
each Loan Party and each Subsidiary is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the Act. (d) Anti-Money Laundering
Laws. No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan
Parties and their respective Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, (i) has been found in violation of,
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities or other money laundering predicate crimes under the Currency
and Foreign Transactions Reporting Act of 1970 (otherwise known as the Bank
Secrecy Act), the Act or any other United States law or regulation governing
such activities (collectively, “Anti-Money Laundering Laws”) or any U.S.
economic sanctions violations, (ii) to each Loan Party’s actual knowledge after
making due inquiry, is under investigation by any Governmental Authority for
possible violation of Anti-Money Laundering Laws or any Sanctions violations,
(iii) has been assessed civil penalties under any Anti-Money Laundering Laws or
any Sanctions or (iv) has had any of its funds seized or forfeited in an action
under any Anti-Money Laundering Law. Each Loan Party has established procedures
and controls which it reasonably believes are adequate (and otherwise comply in
all material respects with applicable Law) to ensure that each Loan Party and
each Subsidiary thereof is and will continue to be in compliance in all material
respects with all applicable current and future Anti- Money Laundering Laws.
6.22 Material Contracts. Except for Organization Documents of the Loan Parties
and their respective Subsidiaries, there are no Material Contracts other than as
set forth on Schedule 6.22 to the Disclosure Letter as of the Effective Date.
Schedule 6.22 to the Disclosure Letter sets forth, with respect to each real
estate lease agreement to which any Loan Party or any Subsidiary is a party as
of the Effective Date that constitutes a Material Contract, the address of the
subject property and the annual rental rate as of the Effective Date. The
consummation of the transactions contemplated by the Investment Documents and
the exercise by the Administrative Agent or the Lenders of any right or
protection set forth in the Investment Documents will not constitute a breach or
violation of, or otherwise affect the enforceability of, or give rise to a right
of termination in favor of any party to any Material Contract. Except as
otherwise disclosed on Schedule 84 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344101.jpg]
6.22 to the Disclosure Letter (or pursuant to Section 7.02(a)), all Material
Contracts are in full force and effect without material modification from the
form in which the same were disclosed to the Administrative Agent. Except as set
forth on Schedule 6.22 to the Disclosure Letter, there are no Material Contracts
which are non-assignable by their terms, or as a matter of law, or which prevent
the granting of a security interest therein. 6.23 Regulatory Approvals. (a) With
respect to the Products, the Loan Parties hold either directly or through
licensees and agents, all Regulatory Approvals necessary or required for such
Loan Party and each of its Subsidiaries to conduct all current Product
Commercialization and Development Activities with respect to the Products. (b)
Set forth on Schedule 6.23(b) to the Disclosure Letter is a complete and
accurate list of all Regulatory Approvals referred to in clause (a), setting
forth (in reasonable detail and on a Product-by-Product basis) the Loan Party
that holds such Regulatory Approval and identifying the product related to such
Regulatory Approval. All such Regulatory Approvals are (i) legally and
beneficially owned exclusively by such Loan Party identified on such Schedule,
free and clear of all Liens other than Permitted Liens, (ii) validly registered
and on file with the applicable Regulatory Authority in compliance in all
material respects with all registration, filing and maintenance requirements
(including any fee requirements) thereof and (iii) valid, enforceable, in good
standing and in full force and effect, with the applicable Regulatory Authority.
(c) All regulatory filings required by any Regulatory Authority or in respect of
any Regulatory Approval or Product Authorization with respect to any Product or
any Product Commercialization and Development Activities have been made
(including all required notices, registrations and listings, supplemental
applications or notifications, reports (including field alerts, Device reports
or other reports of adverse experiences) and all other required filings with
respect to the Products or any related Product Commercialization and Development
Activities), and all such filings are complete and correct in all material
respects and are in compliance in all material respects with all applicable
Laws. (d) Each Loan Party and each Subsidiary and to the knowledge of the Loan
Parties, each of their licensees and agents is in compliance in all material
respects with all applicable Laws (including all Regulatory Approvals and
Product Authorizations) with respect to each Product as to which such Person
conducts, directly or indirectly, any Product Commercialization and Development
Activities. (e) Except as set forth on Schedule 6.23(e) to the Disclosure
Letter, and without limiting the generality of any other representation or
warranty made by any Loan Party hereunder or under any other Loan Document: (i)
all Products comply in all material respects with (A) all applicable Laws of the
FDA and each other applicable Regulatory Authority, whether U.S. or non-U.S. and
(B) all Product Authorizations and other Regulatory Authorizations; (ii) no Loan
Party nor any of their respective Subsidiaries nor, to the knowledge of any Loan
Party, any of their respective agents, suppliers, licensors or licensees have
received any inspection reports, warning letters or notices or similar documents
with respect to any Product from any Regulatory Authority within the last three
(3) years that asserts lack of compliance with any applicable Law or Regulatory
Approvals or other orders, injunctions or decrees; (iii) no Loan Party nor any
of their respective Subsidiaries nor, to the knowledge of any Loan Party, any of
their respective agents, suppliers, licensors or licensees have received any
notification from any Regulatory Authority within the last three (3) years,
asserting that any Product lacks a required Regulatory 85 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344102.jpg]
Approval or Product Authorization; (iv) there is no pending regulatory action,
investigation or inquiry (other than non-material routine or periodic
inspections or reviews) against any Loan Party, any of their respective
Subsidiaries or, to the knowledge of any Loan Party, any of their respective
suppliers, licensors or licensees with respect to any Product and, to the
knowledge of any Loan Party, there is no reasonable basis for any adverse
regulatory action against such Loan Party or any of their respective
Subsidiaries or, to the knowledge of any Loan Party, any of their respective
suppliers, agents, licensors or licensees with respect to any Product and (v)
without limiting the foregoing, (A) (1) there have been no product recalls,
safety alerts, corrections, withdrawals, marketing suspensions or removals
conducted, undertaken or issued by any Loan Party or any Subsidiary, whether
voluntary, at the request, demand or order of any Regulatory Authority or
otherwise, with respect to any Product within the last three (3) years, (2) no
such product recall, safety alert, correction, withdrawal, marketing suspension
or removal has been requested, demanded or ordered by any Regulatory Authority
within the last three (3) years, and, to the knowledge of any Loan Party, there
is no reasonable basis for the issuance of any such product recall, safety
alert, correction, withdrawal, marketing suspension or removal with respect to
any Product and (B) no criminal, injunctive, seizure, detention or civil penalty
action has been commenced or threatened in writing by any Regulatory Authority
within the last three (3) years with respect to or in connection with any
Product, there are no consent decrees (including plea agreements) that relate to
any Product and, to the knowledge of each Loan Party, there is no reasonable
basis for the commencement of any criminal injunctive, seizure, detention or
civil penalty action by any Regulatory Authority relating to any Product or for
the issuance of any consent decree. To the knowledge of each Loan Party, no Loan
Party nor any of their respective Subsidiaries nor any of their respective
agents, suppliers, licensees or licensors is employing or utilizing the services
of any individual who has been debarred or temporarily suspended under any
applicable Law. (f) Neither any Loan Party nor any of their respective
Subsidiaries, nor, to the knowledge of the Loan Parties, any of their respective
officers, employees or agents, has made an untrue statement of a material fact
or fraudulent statements to the FDA or any other Regulatory Authority, failed to
disclose a material fact required to be disclosed to the FDA or any other
Regulatory Authority or committed an act, made a statement or failed to make a
statement that, at the time such disclosure was made (or was not made), could
reasonably be expected to provide a basis for the FDA or any other Regulatory
Authority to invoke its policy respecting Fraud, Untrue Statements of Material
Facts, Bribery and Illegal Gratuities, set forth in 56 Fed. Reg. 46191
(September 10, 1991) or any similar policy. (g) The clinical, preclinical,
safety and other studies and tests conducted by or on behalf of or sponsored by
any Loan Party or any of their respective Subsidiaries, or in respect of which
any Products or Product candidates under development have participated, were
(and if still pending, are) being conducted materially in accordance with
standard medical and scientific research procedures and all applicable Product
Authorizations. No Loan Party nor any of their respective Subsidiaries has
received any notices or other correspondence from the FDA or any other
Regulatory Authority requiring the termination or suspension of any clinical,
preclinical, safety or other studies or tests used to support regulatory
clearance of, or any Product Authorization or Regulatory Approval for, any
Product. 6.24 Labor Matters. There are no existing or threatened (in writing)
strikes, lockouts or other labor disputes involving any Loan Party or any
Subsidiary that individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Hours worked by and payment made to employees of
the Loan Parties 86 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344103.jpg]
and their respective Subsidiaries are not in violation of the Fair Labor
Standards Act or any other applicable law, rule or regulation dealing with such
matters, except for any such violations as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect. 6.25
EEA Financial Institutions. No Loan Party is an EEA Financial Institution. 6.26
Representations as to Foreign Loan Parties. Each Foreign Loan Party represents
and warrants to the Administrative Agent and the Lenders that: (a) Such Foreign
Loan Party is subject to civil and commercial Laws with respect to its
obligations under this Agreement and the other Investment Documents to which it
is a party (collectively as to such Foreign Loan Party, the “Applicable Foreign
Loan Party Documents” (it being understood and agreed that the guarantees and
security interests provided and granted by any Belgian Loan Party are limited to
those provided and granted in this Agreement, the Belgian Share Pledge Agreement
and the Belgian Receivables Pledge Agreement)), and the execution, delivery and
performance by such Foreign Loan Party of the Applicable Foreign Loan Party
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Foreign Loan Party nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Loan Party is organized and existing in
respect of its obligations under the Applicable Foreign Loan Party Documents.
(b) The Applicable Foreign Loan Party Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Loan Party is organized and
existing for the enforcement thereof against such Foreign Loan Party under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Loan Party
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Loan Party
Documents that the Applicable Foreign Loan Party Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which such Foreign Loan Party is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of the Applicable Foreign Loan Party Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Loan Party
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid. (c) With respect to any Foreign Loan Party that
becomes a party to this Agreement after the Effective Date as contemplated by
Section 7.12, there is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Loan
Party is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Loan Party Documents or (ii) on any payment
to be made by such Foreign Loan Party pursuant to the Applicable Foreign Loan
Party Documents, except as has been disclosed to the Administrative Agent. 87
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344104.jpg]
(d) The execution, delivery and performance of the Applicable Foreign Loan Party
Documents executed by such Foreign Loan Party are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Loan
Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable). 6.27 Royalty and Other Payments. Except as set forth on
Schedule 6.27 to the Disclosure Letter, as of the Effective Date, no Loan Party
nor any of their respective Subsidiaries is obligated to pay any royalty,
milestone payment, deferred payment or any other contingent payment in respect
of any Product. 6.28 Non-Competes. Neither the Borrower nor any other Loan Party
nor any of their respective Subsidiaries, nor, to the knowledge of any Loan
Party, any of their respective directors, officers or employees, is subject to a
non- compete agreement that prohibits or will interfere with any of the Product
Commercialization and Development Activities, including the development,
commercialization or marketing of any Product. 6.29 Internal Controls. The
Borrower acknowledges that its management is responsible for the preparation and
fair presentation of the financial statements of the Borrower and each of its
Subsidiaries provided to the Administrative Agent or the Lenders pursuant to
Sections 7.01 and 7.02, in each case, in accordance with GAAP. The Borrower has
designed, implemented and maintained internal controls relevant to the
preparation and fair presentation of financial statements that are free from
material misstatement, whether due to fraud or error. ARTICLE VII. AFFIRMATIVE
COVENANTS On the Funding Date and thereafter, so long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation hereunder shall remain
unpaid or unsatisfied (other than contingent indemnification obligations for
which no claim has been asserted), the Loan Parties shall and shall cause each
Subsidiary to: 7.01 Financial Statements. Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders: (a) as soon as available, and in any event within one hundred
and twenty (120) days after the end of each fiscal year of the Borrower (or, if
earlier, when required to be filed with the SEC (or foreign equivalent)), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent 88
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344105.jpg]
certified public accountant of nationally recognized standing acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and (b) (i) as soon as available, and in any event
within sixty (60) days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (or, if earlier, when required to be filed
with the SEC (or foreign equivalent)), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, and (ii) as soon as available, and in
any event within sixty (60) days after the end of the last fiscal quarter of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations for such fiscal quarter and for
the Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as presenting management’s best estimate of
the financial condition and results of operations of the Borrower and its
Subsidiaries in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes. 7.02 Certificates; Other Information.
Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders: (a) concurrently with the
delivery of the financial statements referred to in Sections 7.01(a) and (b)(i),
(i) a duly completed Compliance Certificate signed by a director, the chief
executive officer, chief financial officer, treasurer or controller which is a
Responsible Officer of the Borrower, including (A) information regarding the
amount and timing of all Dispositions, Involuntary Dispositions, Debt Issuances,
Extraordinary Receipts and Acquisitions that occurred during the period covered
by such Compliance Certificate, (B) a certification as to whether the Loan
Parties and their respective Subsidiaries have performed and observed each
covenant and condition of the Loan Documents applicable to it during the period
covered by the Compliance Certificate (or, if not, a listing of the conditions
or covenants that have not been performed or observed and the nature and status
of each such Default), (C) a certification of compliance with the financial
covenants set forth in Sections 8.16 and 8.17, including financial covenant
analyses and calculation for the period covered by the Compliance Certificate,
(D) a listing of (I) all applications by any Loan Party, if any, for Copyrights,
Patents or Trademarks made since the date of the prior certificate (or, in the
case of the first such certificate, the Effective Date), (II) all issuances of
registrations or letters on existing applications by any Loan Party or any of
their Subsidiaries for Copyrights, Patents and Trademarks received since the
date of the prior certificate (or, in the case of the first such certificate,
the Effective Date), (III) all licenses of any IP Rights (other than
non-exclusive licenses permitted by Section 8.05 granted in the ordinary course
of business) entered into by any Loan Party or any of their Subsidiaries since
the date of the prior certificate (or, in the case of the first such
certificate, the Effective Date) and (IV) such 89 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344106.jpg]
supplements to Schedules 6.17(a), 6.17(b), 6.17(d), 6.17(e) and 6.22, in each
case, to the Disclosure Letter as are necessary to cause such schedules to be
true and complete as of the date of such certificate, (E) the insurance binder
or other evidence of insurance for any insurance coverage of any Loan Party or
any Subsidiary that was renewed, replaced or modified during the period covered
by such financial statements, (F) information regarding the deposit accounts and
other bank accounts and securities accounts of the Loan Parties and their
Subsidiaries as of the end of the period covered by such Compliance Certificate
and (G) information regarding all Investments made by the Loan Parties and their
Subsidiaries pursuant to Sections 8.02(c) as of the end of the period covered by
such Compliance Certificate, (ii) a copy of management’s discussion and analysis
with respect to such financial statements, (iii) a list of all litigations,
arbitrations or governmental investigations or proceedings which were instituted
during the period covered by such financial statements or which, to the
knowledge of any Loan Party, are threatened (in writing) against any Loan Party
or any Subsidiary which, in any case, could reasonably be expected to result in
losses and/or expenses (other than, for the avoidance of doubt, legal and court
fees, costs and expenses) in excess of the Threshold Amount, together with a
description setting forth the details thereof and stating what action the
applicable Loan Party or Subsidiary has taken and proposes to take with respect
thereto and (iv) information regarding, in each case, to the extent occurring
during the period covered by such financial statements, (A) the termination of
any Material Contract, (B) the receipt by any Loan Party or any of its
Subsidiaries of any notice under any Material Contract (and a copy thereof) as
to the occurrence of any material breach or default under or pursuant to such
Material Contract that could result in termination thereof or a material
liability in respect thereof, (C) the entering into of any new Material Contract
by a Loan Party or any of its Subsidiaries (and a copy thereof) or (D) any
material amendment to a Material Contract (and a copy thereof); (b) as soon as
available, and in any event within forty-five (45) days after the end of each
fiscal year of the Borrower, (i) the annual budget (or equivalent) and forecast
(or equivalent) of the Borrower and its Subsidiaries, on a consolidated basis,
approved by the Board of Directors of the Borrower for the then current fiscal
year and forecast period as then prepared by the Borrower, in each case together
with such supporting materials as are required by the Administrative Agent and
in form reasonably satisfactory to the Administrative Agent, comprising the
balance sheets, statements of income or operations and statements of cash flows
of the Borrower and its Subsidiaries on a quarterly basis for the then current
fiscal year and on an annual basis for the forecast period and (ii) a
certificate of the chief financial officer of the Borrower certifying that (A)
such budget and forecast were prepared by the Borrower in good faith, (B) the
Borrower had at the time of preparation of the budget and forecast, and at all
times thereafter (including on and as of the date of delivery to the
Administrative Agent of such budget and forecast) has continued to have, a
reasonable basis for all of the assumptions contained in such budget and
forecast and (C) such budget and forecast were prepared in accordance with, and
based upon, such assumptions; (c) promptly after the same are available, (i)
copies of each annual report, proxy or financial statement or other report or
communication sent to the equityholders of any Loan Party, (ii) copies of all
annual, regular, periodic and special reports and registration statements which
a Loan Party may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto and (iii) copies of each
Form S-1 Registration Statement filed with the SEC (together with all exhibits
and amendments thereto) and all related material correspondence with the SEC; 90
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344107.jpg]
(d) as soon as available, copies of any detailed audit reports or management
letters or recommendations submitted to the Board of Directors (or the audit
committee of the Board of Directors) of the Borrower or any Subsidiary by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them; (e) as soon as available, and in
any event within seven (7) Business Days of delivery to the Board of Directors
of the Borrower (or any committee of such Board of Directors), copies of all
statements, reports and notices (including board kits) made available to the
Borrower’s Board of Directors or the holders of the Borrower’s Equity Interests;
provided, that, any such material may be redacted by the Borrower to exclude
information relating to the Administrative Agent or the Lenders (including the
Borrower’s strategy regarding the Loans) or material that is subject to
attorney-client privilege or contractual confidentiality obligations with third
parties; (f) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02; (g) promptly,
and in any event within five (5) Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, (i) copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof and (ii) copies of any material written
correspondence or any other material written communication from the FDA or any
other regulatory body; (h) as soon as practicable, and in any event not later
than the last Business Day of each month, copies of the most recent monthly
statements for each deposit account and other bank account or securities account
of each Loan Party; (i) promptly after the same are released, copies of all
press releases; (j) promptly after filing the relevant petition with the
relevant court, notice of any decision of the board of directors or
corresponding body of any Spanish Guarantor to request a voluntary insolvency
(“concurso voluntario”) or the filing of any notice foreseen under Article 5bis
of the Spanish Insolvency Law; and (k) promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary, or compliance with the terms of the Investment Documents, as the
Administrative Agent or any Lender may from time to time request. Documents
required to be delivered pursuant to Section 7.01 or Section 7.02 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 11.02 or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that: (x) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such 91 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344108.jpg]
Lender and (y) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents. The Borrower hereby acknowledges
that certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (1) it will in good
faith identify that portion of the materials and/or information provided by, or
to be provided by, or on behalf of the Borrower hereunder that does not
constitute material non-public information with respect to the Borrower or its
Affiliates or their respective securities (the “Public Materials”) and (2) it
will clearly and conspicuously mark all Public Materials “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof (it being understood that by marking Public Materials “PUBLIC,” the
Loan Parties shall be deemed to have authorized the Administrative Agent, any
Affiliate thereof and the Lenders to treat such Public Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (or any foreign equivalent)
(provided, however, that, to the extent such Public Materials constitute
Information, they shall be treated as set forth in Section 11.07)). 7.03
Notices. (a) Promptly (and in any event, within two (2) Business Days) notify
the Administrative Agent and each Lender of the occurrence of any Default. (b)
Promptly (and in any event, within five (5) Business Days) notify the
Administrative Agent and each Lender of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect. (c) Promptly (and
in any event, within five (5) Business Days) notify the Administrative Agent and
each Lender of the occurrence of any ERISA Event. (d) Promptly (and in any
event, within five (5) Business Days) notify the Administrative Agent and each
Lender of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary. (e) Promptly (and in any event,
within two (2) Business Days) notify the Administrative Agent and each Lender of
the occurrence of any default or event of default under any Permitted Senior
Revolving Credit Document. (f) Promptly (and in any event, within five (5)
Business Days) notify the Administrative Agent and each Lender of any
litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Loan Parties which has been instituted or, to the
knowledge of any Loan Party, is threatened (in writing) against any Loan Party
or any Subsidiary or to which any of the properties of any thereof is subject
which could reasonably be expected to result in losses and/or expenses in excess
of the Threshold Amount. 92 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344109.jpg]
(g) Promptly (and in any event, within five (5) Business Days) notify the
Administrative Agent and each Lender of any material licensing agreement or
similar arrangement entered into by any Loan Party or any of its Subsidiaries
following such Loan Party or such Subsidiary receiving a written claim from the
party to such license agreement alleging infringement of the IP Rights of
another Person. Each notice pursuant to clauses (a) through (g) of this Section
7.03 shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the applicable Loan Party has taken and proposes to take with
respect thereto. Each notice pursuant to Section 7.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Investment
Document that have been breached. 7.04 Payment of Obligations. Pay and
discharge, as the same shall become due and payable, all its obligations and
liabilities, including (a) all income and other material tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Loan Party or such Subsidiary, (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property (other than
Permitted Liens) and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness. 7.05 Preservation of Existence, Etc. (a) Preserve,
renew and maintain in full force and effect its legal existence under the Laws
of the jurisdiction of its organization except in a transaction permitted by
Section 8.04 or Section 8.05. (b) Preserve, renew and maintain in full force and
effect its good standing under the Laws of the jurisdiction of its organization,
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect. (c) Take all commercially reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. 7.06 Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted.
(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. (c) Use the
standard of care typical in the industry in the operation and maintenance of its
facilities. 93 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344110.jpg]
7.07 Maintenance of Insurance. (a) Maintain with financially sound and reputable
insurance companies that are not Affiliates of any Loan Party or any Subsidiary
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons. (b) Without limiting the foregoing,
(i) maintain, if available, fully paid flood hazard insurance on all real
property that is located in a special flood hazard area and that constitutes
Collateral, on such terms and in such amounts as required by The National Flood
Insurance Reform Act of 1994 or as otherwise required by the Administrative
Agent, (ii) furnish to the Administrative Agent evidence of the renewal (and
payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof and (iii) furnish to the Administrative Agent prompt
written notice of any redesignation of any such improved real property into or
out of a special flood hazard area. (c) Cause the Administrative Agent and its
successors and/or assigns to be named as lender’s loss payee or mortgagee as its
interest may appear, and/or additional insured with respect to any such
insurance providing liability coverage or coverage in respect of any Collateral,
and cause each provider or broker of any such insurance to agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent fourteen
(14) days (or such lesser amount as the Administrative Agent may agree) prior
written notice before any such policy or policies shall be altered or canceled.
7.08 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. 7.09 Books and Records. (a)
Maintain proper books of record and account in a manner to allow financial
statements to be prepared in accordance with GAAP consistently applied in
respect of all material financial transactions and matters involving the assets
and business of such Loan Party or Subsidiary, as the case may be. (b) Maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
such Loan Party or such Subsidiary, as the case may be. 7.10 Inspection Rights.
(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender, all at the expense of the Loan Parties: (i) to meet on a
regular or other basis with any and all officers and employees of the Loan
Parties and their respective Subsidiaries from time to time and upon reasonable
advance notice to the applicable Loan Party or the applicable 94 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344111.jpg]
Subsidiary and during normal business hours for the purpose of consulting with,
rendering advice, recommendations and assistance to, and influencing the
management of the Loan Parties or their respective Subsidiaries or obtaining
information regarding the Loan Parties’ or any of their respective Subsidiaries’
operations, activities and prospects and expressing its views thereon and (ii)
to access the premises and inspect the books, records and properties of the Loan
Parties and their respective Subsidiaries upon reasonable advance notice to the
Loan Parties and during normal business hours; provided, that, excluding any
such visits and inspections during the continuation of an Event of Default, only
one such visit and inspection per year shall be at the Loan Parties’ expense
(and only the Administrative Agent may exercise rights under this Section
7.10(a)); provided, further, that, when an Event of Default exists the
Administrative Agent and the Lenders (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Loan Parties at any time during normal business hours and without advance
notice. (b) Consider, in good faith, the recommendations of the Administrative
Agent and the Lenders or their respective designated representatives in
connection with the matters on which they are consulted as described in clause
(a) above, recognizing that the ultimate discretion with respect to all such
matters shall be retained by the Loan Parties. 7.11 Use of Proceeds. (a) Use the
proceeds of the Term A Loans (i) to repay existing indebtedness on the Funding
Date, (ii) for investment in clinical development programs and the expansion of
commercial activities and (iii) for other general corporate purposes; provided,
that, in no event shall the proceeds of the Term A Loans be used in
contravention of any Law or of any Investment Document. (b) Use the proceeds of
the Term B-1 Loans, Term B-2 Loans, the Term B-3 Loans, Term B-4 Loans and Term
C Loans (i) for investment in clinical development programs and the expansion of
commercial activities and (ii) for other general corporate purposes; provided,
that, in no event shall the proceeds of the Term B-1 Loans, Term B-2 Loans, Term
B-3 Loans, Term B-4 Loans or Term C Loans be used in contravention of any Law or
of any Investment Document. 7.12 Additional Subsidiaries. (a) Within thirty (30)
days after the acquisition or formation of any Subsidiary (or such later date as
the Administrative Agent may agree in its sole discretion), notify the
Administrative Agent thereof in writing, together with the (i) jurisdiction of
organization (or foreign equivalent), (ii) number of shares of each class of
Equity Interests outstanding, (iii) number and percentage of outstanding shares
of each class owned (directly or indirectly) by any Loan Party or any
Subsidiary, (iv) number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and all other similar rights with
respect thereto and (v) identification as to whether such Subsidiary is an
Excluded Subsidiary; and (b) Within sixty (60) days (or such later date as the
Administrative Agent may agree in its sole discretion) after (i) the acquisition
or formation of any Subsidiary (other than any Excluded Subsidiary) or (ii) the
date on which any Subsidiary that was formerly an Excluded Subsidiary ceases to
be an Excluded Subsidiary, in each case, cause such Person to (A) become a
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other documents as the Administrative Agent shall reasonably
request for such purpose and (B) deliver to the Administrative Agent documents
of the types referred to in Sections 5.02(f) and (g) 95 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344112.jpg]
(in each case, with respect to any such Person that is a Foreign Subsidiary,
unless waived by the Administrative Agent in its sole discretion) and favorable
opinions of counsel to such Person (or, with respect to any such Person that is
a Foreign Subsidiary, if customary in the jurisdiction of organization of such
Person, favorable opinions of counsel to the Administrative Agent) (which, in
each case, shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (A)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.
(c) on the Funding Date, cause each Subsidiary (other than any Excluded
Subsidiary) that was formed or acquired after the Effective Date but prior to
the Funding Date to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall reasonably request for such purpose and (ii) deliver
to the Administrative Agent documents of the types referred to in Sections
5.02(f) and (g) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent. 7.13
ERISA Compliance. Do, and cause each of its ERISA Affiliates to do, each of the
following: (a) maintain each Plan in compliance in all material respects with
the applicable provisions of ERISA, the Internal Revenue Code and other federal
or state law, (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification, and (c) make any required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code. 7.14 Pledged Assets. (a) Equity Interests. Cause 100%
of the issued and outstanding Equity Interests of each Subsidiary directly owned
by a Loan Party to be subject at all times to a first priority, perfected Lien
in favor of the Administrative Agent (including as a parallel debt creditor),
for the benefit of the Secured Parties, pursuant to the terms and conditions of
the Collateral Documents, together with opinions of counsel and any filings and
deliveries necessary in connection therewith to perfect the security interests
therein, all in form and substance satisfactory to the Administrative Agent. It
is understood and agreed that the Loan Parties shall have thirty (30) days after
the acquisition of any Foreign Subsidiary after the Funding Date to comply with
this Section 7.14(a) with respect to such Loan Party’s pledge of its Equity
Interests in such Foreign Subsidiary. (b) Other Property. (i) Cause all property
(other than Excluded Property) of each Loan Party to be subject at all times to
first priority perfected Liens, which Liens are superior in right to any other
Person (subject to Permitted Liens) (and, in the case of owned real property,
title insured Liens), in each case, in favor of the Administrative Agent
(including as a parallel debt creditor) to secure the Obligations pursuant to
the Collateral Documents (and subject to the terms and conditions of the
Collateral Documents) or, with respect to any such property acquired subsequent
to the Funding Date, such other additional security documents as the
Administrative Agent shall request and, in connection with the foregoing,
deliver to the Administrative Agent such other documentation as the
Administrative Agent may request including filings and deliveries necessary to
perfect such Liens, Organization Documents, resolutions, Real Property Security
Documents and favorable opinions of counsel to such Person, all in form, content
and scope reasonably satisfactory to the Administrative Agent; and (ii) use
commercially reasonable efforts to obtain and deliver to the Administrative
Agent Collateral Access Agreements with 96 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344113.jpg]
respect to leased real property to the extent required by this Agreement and the
Collateral Documents. (c) Material Contracts. Ensure, and cause each of their
respective Subsidiaries to ensure, that at all times the exercise of the rights
of the Administrative Agent or any Lender under any Loan Document (including the
realization, sale or assignment by the Administrative Agent or a Lender of any
Equity Interests in any Subsidiary directly owned by such Loan Party) would not
conflict with (i) any Material Contract to which any Loan Party or any of its
respective Subsidiaries is a party or which is binding upon such Loan Party or
such Subsidiary or any of such Loan Party’s or such Subsidiary’s assets or (ii)
any Loan Party’s Organization Documents. 7.15 Compliance with Material
Contracts. Comply in all respects with each Material Contract of such Person
except where the failure to comply, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. 7.16
Maintenance of Regulatory Approvals, Contracts, IP Rights, Etc. Each Loan Party
will, and will cause each of its Subsidiaries (to the extent applicable) to, (a)
maintain in full force and effect all Regulatory Approvals (including the
Product Authorizations), contracts, or other rights necessary for the operations
of such Loan Party’s or such Subsidiary’s business, as the case may be,
including in respect of all related Product Commercialization and Development
Activities, (b) promptly after any Loan Party has knowledge thereof, notify the
Administrative Agent of any product recalls, safety alerts, corrections,
withdrawals, marketing suspensions or removals conducted, to be undertaken or
issued by such Loan Party, any of their respective Subsidiaries or any of their
respective agents, suppliers, licensors or licensees, as the case may be,
whether voluntary or at the request, demand or order of any Regulatory Authority
or otherwise with respect to any Product, or the occurrence of any act, event or
omission that is reasonably likely to result in the undertaking or issuing of
any such action or item, (c) maintain in full force and effect, and pay all
costs and expenses relating to (i) all Material Contracts, (ii) all IP Rights
owned or controlled by such Loan Party or any such Subsidiary that is related to
any Product or Product Commercialization and Development Activities or otherwise
useful in or material, either individually or in the aggregate, to the business
of any Loan Party or Subsidiary and (iii) all Product Assets owned or controlled
by such Loan Party or any Subsidiary that are used in or necessary for related
Product Commercialization and Development Activities, (d) promptly after
learning thereof, notify the Administrative Agent of any infringement or other
violation by any Person of such Loan Party’s or any of its Subsidiaries’ IP
Rights, and diligently pursue any such infringement or other violation, except
in any specific circumstance where both (i) the Loan Parties are able to
demonstrate that it is not commercially reasonable to do so and (ii) where not
doing so does not materially adversely affect any Product or the Product
Commercialization and Development Activities related to such Product, (e) use
commercially reasonable efforts to pursue and maintain in full force and effect
legal protection for all new IP Rights developed or controlled by such Loan
Party or any of its Subsidiaries, as the case may be, that is related to any
Product or Product Commercialization and Development Activities or otherwise
useful in or material, either individually or in the aggregate, to the business
of any Loan Party or Subsidiary and (f) promptly after learning thereof, notify
the Administrative Agent of any claim by any Person that such Loan Party or any
of its Subsidiaries, including in connection with any Product Commercialization
and Development Activities, has infringed upon any IP Rights of such Person. 97
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344114.jpg]
7.17 Anti-Corruption Laws. Conduct its business in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws. 7.18 Cash Management. (a) Maintain all
deposit accounts (including, without limitation, the Specified Deposit Account),
disbursement accounts, securities accounts, investment accounts (and other
similar accounts) and lockboxes located in the United States or the British
Virgin Islands, in each case, with a bank or financial institution that is
acceptable to the Administrative Agent and ensure that each such account or
lockbox is subject to a Qualifying Control Agreement (each such deposit account,
disbursement account, securities account, investment account (or similar
account) and lockbox (a “Controlled Account”)), with all cash, checks and other
similar items of payment in such account or lockbox securing payment of the
Obligations and such Loan Party shall have granted a Lien to the Administrative
Agent, for the benefit of the Secured Parties, over such Controlled Accounts;
(b) Deposit promptly (and in any event no later than five (5) Business Days) all
cash, checks, drafts or other similar items of payment relating to or
constituting payments made in respect of any and all accounts and other rights
and interests of each BVI Loan Party and each U.S. Loan Party (including
pursuant to clause (c) below) into Controlled Accounts; (c) To the extent that
any Loan Party or any Subsidiary holds cash on hand (other than cash maintained
in a Controlled Account) in excess of (i) $5,000,000 on an individual basis for
each such Person or (ii) $10,000,000 in the aggregate when taken together with
all other Loan Parties and Subsidiaries, in each case, such excess amount shall,
within five (5) Business Days be (x) deposited into a Controlled Account or (y)
in the case of Establishment Labs Sociedad Anonima, deposited into the Specified
Deposit Account, in each case, in compliance with clauses (a) and (b) above; and
(d) At any time after the occurrence and during the continuance of an Event of
Default, at the request of the Administrative Agent, cause all payments
constituting proceeds of accounts of each BVI Loan Party, each U.S. Loan Party
and each Costa Rican Loan Party to be directed into lockbox accounts that are
subject to Qualifying Control Agreements. 7.19 Post-Closing Obligations. (a)
Within five (5) Business Days of the Funding Date (or such longer period of time
as may be agreed to by the Administrative Agent in its sole discretion), arrange
for the filing of the particulars of a cessation of (i) that certain charge in
respect of the property of the Borrower registered on September 29, 2016 with
identification number MTE6TZ and Perceptive Credit Holdings, LP as the trustee
and (ii) that certain charge in respect of the property of the Borrower
registered on September 14, 2015 with identification number VPHPR3 and CPH TU,
LP as the chargee, in each case with the registrar of corporate affairs in the
British Virgin Islands in accordance with section 165 of the BVI Business
Companies Act, 2004. (b) Within the time periods set forth therefor on Schedule
7.19 (or such longer periods of time as may be agreed to by the Administrative
Agent in its sole discretion), deliver to 98 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344115.jpg]
the Administrative Agent such other documents, instruments, certificates or
agreements as are listed on Schedule 7.19 or take such other actions as are
described on Schedule 7.19, in each case in form and substance reasonably
satisfactory to the Administrative Agent. 7.20 Compliance with Securities Laws.
Comply in all material respects with the Securities Act and the Exchange Act.
ARTICLE VIII. NEGATIVE COVENANTS On the Funding Date and thereafter, so long as
any Lender shall have any Commitment hereunder, any Loan or other Obligation
(other than contingent indemnification obligations for which no claim has been
asserted) hereunder shall remain unpaid or unsatisfied, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly: 8.01 Liens. Create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following: (a)
Liens pursuant to any Loan Document; (b) Liens existing on the Effective Date
and listed on Schedule 8.01 to the Disclosure Letter; (c) Liens (other than any
Liens imposed under ERISA) for taxes, assessments or governmental charges or
levies not yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP; (d)
statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business; provided, that, such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established; (e) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA; (f) deposits to
secure the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; (g) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person; 99 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344116.jpg]
(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h); (i) Liens securing Indebtedness permitted under Section
8.03(e); provided, that: (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, (ii) the Indebtedness
secured thereby does not exceed the cost of acquiring, purchasing, constructing
or improving such property (negotiated on an arm’s length basis) and (iii) such
Liens attach to such property concurrently with or within one hundred eighty
(180) days after the acquisition thereof (or, in the case of any such property
owned by such Loan Party or such Subsidiary as of the Effective Date, within one
hundred eighty (180) days of the Effective Date); (j) licenses, sublicenses,
leases or subleases (other than relating to intellectual property) granted to
others in the ordinary course of business not interfering in any material
respect with the business of any Loan Party or any Subsidiary; (k) bankers’
liens, rights of setoff and similar Liens incurred on deposits made in the
ordinary course of business; (l) Liens of a Permitted Senior Revolving Credit
Lender on Permitted Senior Revolving Credit Priority Collateral securing only
the Permitted Senior Revolving Credit Indebtedness owing to such Permitted
Senior Revolving Credit Lender, subject to compliance with the terms and
provisions of Section 8.03(g) and the definition of “Permitted Senior Revolving
Credit Indebtedness”; (m) solely until the Funding Date, Liens securing
Indebtedness under the Existing Credit Agreement; (n) Liens on fee owned real
property of the Loan Parties securing Indebtedness permitted by Section 8.03(h);
(o) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary after the Effective Date or existing on any
property or asset prior to the merger, consolidation or becoming a Subsidiary of
any Person that is merged or consolidated with or into the Borrower or any of
its Subsidiaries after the Effective Date or that becomes a Subsidiary after the
Effective Date; provided, that, (i) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary, as
the case may be, (ii) such Lien shall not apply to any other property or assets
of the Borrower or any Subsidiary (other than improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto) and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be; (p) Liens in favor of a seller solely on any
cash earnest money deposits made by the Borrower or any of its Subsidiaries in
connection with any letter of intent or purchase agreement with respect to any
Permitted Acquisition or other Investment permitted hereunder; (q) (i) Liens of
a collection bank arising under Section 4-210 of the Uniform Commercial Code on
items in the course of collection and (ii) Liens securing cash management
obligations and any obligations under cash management agreements (in each case,
that do not constitute Indebtedness) in the ordinary course of business; 100
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344117.jpg]
(r) licenses and sublicenses of intellectual property permitted by Section
8.19(b); and (s) additional Liens incurred by the Borrower and its Subsidiaries
so long as the aggregate outstanding principal amount of Indebtedness and other
obligations secured thereby do not exceed $1,000,000 at any time.
Notwithstanding anything to the contrary in this Section 8.01, no Lien permitted
under clauses (b) through (q), or clause (s) shall apply to any Material IP
Rights. 8.02 Investments. Make any Investments, except: (a) Investments held by
any Loan Party or any Subsidiary in the form of cash or Cash Equivalents; (b)
Investments existing as of the Effective Date and set forth in Schedule 8.02 to
the Disclosure Letter; (c) (i) Investments by Loan Parties in any Person that is
a Qualified Loan Party prior to giving effect to such Investment, (ii)
Investments by (A) Loan Parties (that are not Brazilian Loan Parties) in
Brazilian Loan Parties, in an aggregate amount not to exceed $25,000,000
(provided, that, such amount shall increase by $0.25 for each $1.00 of cash and
Cash Equivalents received by the Borrower from the issuance of its Qualified
Equity Interests (other than in connection with any Specified Cure Contribution)
on or after July 1, 2018 (so long as such cash and Cash Equivalents are not
otherwise applied to any other permitted use under this Agreement); provided,
however, that, in no event shall such amount exceed $40,000,000) at any one time
outstanding and (B) Brazilian Loan Parties in Brazilian Loan Parties, (iii)
Investments by Subsidiaries that are not Loan Parties in (A) Loan Parties and
(B) any other Subsidiary that is not a Loan Party, (iv) Investments by Qualified
Loan Parties in (A) Loan Parties that are not Qualified Loan Parties (other than
Brazilian Loan Parties), in an aggregate amount not to exceed $10,000,000 at any
one time outstanding; provided, that, the aggregate amount of any Investment
made pursuant to clause (ii)(A) that indirectly flows through a Loan Party that
is not a Qualified Loan Party (other than a Brazilian Loan Party) shall not be
deemed to apply to this clause (iv)(A), and (B) Subsidiaries that are not Loan
Parties, in an aggregate amount not to exceed, together with all Investments
made pursuant to clause (c)(v)(B), $5,000,000 at any one time outstanding and
(v) Investments by Loan Parties that are not Qualified Loan Parties in (A) other
Loan Parties that are not Qualified Loan Parties (other than Brazilian Loan
Parties) and (B) Subsidiaries that are not Loan Parties, in an aggregate amount
not to exceed, together with all Investments made pursuant to clause (c)(iv)(B),
$5,000,000 at any one time outstanding; (d) extensions of credit to
non-Affiliates in the nature of accounts receivable or notes receivable arising
from the sales of goods or services in the ordinary course of business; (e)
Permitted Acquisitions and Approved Strategic Investments; (f) Swap Contracts
permitted under Section 8.03(d); 101 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344118.jpg]
(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; (h) Investments consisting of
security deposits with utilities and other like Persons made in the ordinary
course of business; (i) employee loans, travel advances and guarantees in
accordance with the Loan Parties’ usual and customary practices with respect
thereto (if permitted by applicable Law), which in the aggregate shall not
exceed $250,000 outstanding at any time; (j) Investments received in connection
with any insolvency proceedings in respect of any customers, suppliers or
clients and in settlement of delinquent obligations of, and other disputes with,
customers, suppliers or clients; (k) Guarantees permitted by Section 8.03 (other
than by reference to this Section 8.02 (or any subclause hereof)); and (l) other
Investments not permitted by any of the foregoing clauses of this Section 8.02,
in an aggregate amount not to exceed $1,000,000 at any one time outstanding.
8.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except: (a) Indebtedness under the Loan Documents; (b) Indebtedness (other than
by reference to this Section 8.03 (or any sub-clause hereof)) existing on the
Effective Date and described on Schedule 8.03 to the Disclosure Letter and
Permitted Refinancings thereof; (c) (i) intercompany Indebtedness permitted
under Section 8.02 (other than by reference to this Section 8.03 (or any
sub-clause hereof)) and (ii) Guarantees permitted by Section 8.02 (other than by
reference to this Section 8.03 (or any subclause hereof)); (d) obligations
(contingent or otherwise) of any Loan Party or any Subsidiary existing or
arising under any Swap Contract; provided, that, (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) incurred by any Loan Party or any of their
respective Subsidiaries to finance the acquisition, purchase, construction or
improvement of fixed assets, and renewals, refinancings and extensions thereof;
provided, that, (i) such Indebtedness when incurred shall not exceed the cost of
acquiring, purchasing, constructing or improving such asset(s), (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon, plus any fees and expenses incurred in
connection with such refinancing and any reasonable 102 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344119.jpg]
premium paid in connection with such refinancing, (iii) the aggregate
outstanding principal amount of all Indebtedness outstanding in reliance on this
clause (e) shall not exceed $4,000,000 at any one time outstanding and (iv) the
aggregate outstanding principal amount of all Indebtedness outstanding in
reliance on this clause (e), Section 8.03(g) and Section 8.03(h), when taken
together, shall not exceed $12,000,000 at any one time outstanding; (f)
unsecured Indebtedness in respect of netting services, overdraft protections,
employee credit card programs, automatic clearinghouse arrangements and similar
arrangements in each case in connection with deposit accounts and Indebtedness
arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business; provided, that, (x) any such Indebtedness is extinguished
within thirty (30) days and (y) the aggregate outstanding principal amount of
such Indebtedness shall not exceed $1,000,000 at any one time outstanding; (g)
Permitted Senior Revolving Credit Indebtedness in an aggregate principal amount
not to exceed at any one time outstanding $4,000,000 pursuant to one or more
revolving credit facilities; provided, that, (x) no Default or Event of Default
shall have occurred and be continuing both immediately before and immediately
after the effectiveness of any Permitted Senior Revolving Credit Documents, (y)
prior to the incurrence of any such Indebtedness, (i) the Administrative Agent,
the Loan Parties and the applicable Permitted Senior Revolving Credit Lender
shall have entered into an intercreditor agreement reasonably satisfactory to
the Administrative Agent pursuant to which (A) such Permitted Senior Revolving
Credit Lender may be granted a first priority security interest only in the
accounts receivable and/or inventory of Establishment Labs Sociedad Anonima and
proceeds thereof (collectively, the “Permitted Senior Revolving Credit Priority
Collateral”), (B) the Administrative Agent, on behalf of the Secured Parties,
shall be granted a second priority security interest in the Permitted Senior
Revolving Credit Priority Collateral, (C) the Administrative Agent, on behalf of
the Secured Parties, shall maintain its first priority security interest in all
other assets of the Loan Parties (other than Excluded Property) and (D) such
Permitted Senior Revolving Credit Lender shall not be granted a security
interest in any property of the Loan Parties other than the Permitted Senior
Revolving Credit Priority Collateral and (ii) the Administrative Agent and the
Loan Parties shall have entered into amendments, in each case in form and
substance reasonably satisfactory to the Administrative Agent, to this Agreement
and such other Loan Documents as required to, among other things, include in the
Loan Documents such additional representations, warranties, covenants and
defaults as are included in the applicable Permitted Senior Revolving Credit
Documents (but not included in the Loan Documents at such time) and (z) the
aggregate outstanding principal amount of all Indebtedness incurred in reliance
on this clause (g), Section 8.03(e) and Section 8.03(h), when taken together,
shall not exceed $12,000,000 at any one time outstanding; (h) Indebtedness
hereafter incurred by any Loan Party or any of their respective Subsidiaries to
finance the purchase, construction or improvement of real property, and renewals
and extensions thereof; provided, that, (i) such Indebtedness shall be secured
only by real property (and, for the avoidance of doubt, by no other assets of
any Loan Party or any Subsidiary), (ii) no such Indebtedness shall be refinanced
for a principal amount in excess of the principal balance outstanding thereon at
the time of such refinancing, plus any fees and expenses incurred in connection
with such refinancing and any reasonable premium paid in connection with such
refinancing, (iii) the aggregate outstanding principal amount of all
Indebtedness incurred in reliance on this clause (h) shall not exceed
$10,000,000 at any one time outstanding and (iv) the aggregate outstanding
principal amount of all Indebtedness incurred in reliance on 103 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344120.jpg]
this clause (h), Section 8.03(e) and Section 8.03(g), when taken together, shall
not exceed $12,000,000 at any one time outstanding; (i) solely until the Funding
Date, Indebtedness under the Existing Credit Agreement; (j) accounts payable to
trade creditors for goods and services and current operating liabilities (not
the result of the borrowing of money) incurred in the ordinary course of the
Loan Parties and their respective Subsidiaries’ business in accordance with
customary terms and paid within the specified time, unless contested in good
faith by appropriate proceedings and reserved for in accordance with GAAP; (k)
Indebtedness consisting of guarantees resulting from the endorsement of
negotiable instruments for collection in the ordinary course of business; (l)
other unsecured Indebtedness not permitted by any of the other clauses of this
Section 8.03, in an aggregate principal amount not to exceed $1,000,000 at any
one time outstanding; (m) Indebtedness of any Person that becomes a Subsidiary
after the Effective Date; provided, that, (i) such Indebtedness exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of all such Indebtedness outstanding in reliance on this clause
(m) shall not exceed $500,000 at any one time outstanding; (n) unsecured Earn
Out Obligations in connection with Permitted Acquisitions; and (o) unsecured
Indebtedness of the Borrower owing to (i) solely until August 1, 2019, JW
Partners, LP pursuant to that certain Warrant Payment Agreement dated as of
August 24, 2017 between the Borrower and JW Partners, LP in an aggregate amount
not to exceed $1,589,488.64 at any one time outstanding, (ii) solely until
August 1, 2019, JW Opportunities Master Fund, Ltd. pursuant to that certain
Warrant Payment Agreement dated as of August 24, 2017 between the Borrower and
JW Opportunities Master Fund, Ltd. in an aggregate amount not to exceed
$529,829.55 at any one time outstanding, (iii) solely until August 1, 2019,
Relativity Healthcare Fund, LLC pursuant to that certain Warrant Cancellation
Agreement dated as of August 24, 2017 between the Borrower and Relativity
Healthcare Fund, LLC in an aggregate amount not to exceed $141,287.55 at any one
time outstanding and (iv) solely until September 30, 2017, Perceptive Credit
Holdings, LP pursuant to that certain Warrant Repurchase Agreement dated as of
August 24, 2017 between the Borrower and Perceptive Credit Holdings, LP in an
aggregate amount not to exceed $2,400,000 at any one time outstanding. 8.04
Fundamental Changes. Merge, dissolve, liquidate, amalgamate or consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person; provided, that,
notwithstanding the foregoing provisions of this Section 8.04 but subject to the
terms of Sections 7.12 and 7.14, (a) the Borrower may merge or consolidate with
any of its Subsidiaries, provided, that, the Borrower shall be the continuing or
surviving corporation, (b) any Qualified Loan Party (other than the Borrower)
may merge, amalgamate or consolidate with any other Qualified Loan Party (other
than the Borrower), (c) any Loan Party that is not a Qualified Loan Party may
merge, amalgamate or consolidate with any Loan Party (other than the Borrower),
provided, that, if a Qualified Loan Party is a party to such transaction, such
Qualified Loan 104 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344121.jpg]
Party shall be the continuing or surviving Person, (d) any Subsidiary that is
not a Loan Party may be merged or consolidated with or into any Loan Party,
provided, that, such Loan Party shall be the continuing or surviving Person, (e)
any Subsidiary that is not a Loan Party may be merged or consolidated with or
into any other Subsidiary that is not a Loan Party, (f) any Subsidiary that is
not a Loan Party may dissolve, liquidate or wind up its affairs at any time,
provided, that, such dissolution, liquidation or winding up could not reasonably
be expected to have a Material Adverse Effect and all of its assets and business
are transferred to a Loan Party prior to or concurrently with such dissolution,
liquidation or winding up and (g) the Borrower and its Subsidiaries may
consummate Permitted Acquisitions and Approved Strategic Investments, provided,
that, (x) to the extent applicable, such transaction complies with clauses (a)
through (f) of the first proviso in this Section 8.04 and (y) to the extent such
transaction involves a merger, amalgamation or consolidation with a Person other
than the Borrower or any Subsidiary, either (A) the Borrower or such Subsidiary
shall be the continuing or surviving Person or (B) the continuing or surviving
Person shall comply with the requirements of Section 7.12 and Section 7.14. 8.05
Dispositions. Make any Disposition unless (a) the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneous with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (b) no Default or Event of Default
shall have occurred and be continuing both immediately prior to and after giving
effect to such Disposition, (c) such transaction does not involve the sale or
other disposition of a minority equity interest in any Subsidiary and (d) the
aggregate net book value of all of the assets sold or otherwise disposed of in
such Disposition together with the aggregate net book value of all assets sold
or otherwise disposed of by the Loan Parties and their respective Subsidiaries
in all such transactions occurring during the term of this Agreement does not
exceed $1,000,000. 8.06 Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, except that: (a) each Subsidiary may make
Restricted Payments to any Loan Party; (b) each Loan Party and each Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Qualified Capital Stock of such Person; (c) (i) the Borrower may purchase,
redeem, retire or otherwise acquire its Qualified Capital Stock solely to the
extent such purchase, redemption, retirement or acquisition is made with
proceeds received from a substantially concurrent issuance of new Qualified
Capital Stock of the Borrower, (ii) to the extent constituting Restricted
Payments, the Borrower may repay Indebtedness permitted by Section 8.03(o) to
the extent not prohibited by Section 8.11 and (iii) the Borrower may purchase,
redeem, retire or otherwise acquire shares of its Qualified Capital Stock from
Global Silicone SRL for aggregate consideration not to exceed $2,845,990;
provided, that, with respect to this clause (iii), such purchase occurs within
thirty (30) days of the Funding Date; (d) the Borrower may (i) purchase or pay
cash in lieu of fractional shares of its Qualified Capital Stock arising out of
dividends, splits, or business combinations or in connection with the issuance
of its Qualified Capital Stock pursuant to mergers, consolidations or other
acquisitions, in each case, permitted by this Agreement, (ii) pay cash in lieu
of fractional shares upon the exercise of warrants, options or other securities
convertible into or exercisable for 105 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344122.jpg]
Qualified Capital Stock of the Borrower and (iii) make payments in connection
with the retention of Qualified Capital Stock in payment of withholding taxes in
connection with equity-based compensation plans to the extent that net share
settlement arrangements are deemed to be repurchases; and (e) the Borrower may
make other Restricted Payments not to exceed (i) $600,000 in the fiscal year of
the Borrower ending December 31, 2017 and (ii) $500,000 in any fiscal year of
the Borrower ending thereafter. 8.07 Change in Nature of Business. Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the Effective Date or any
business substantially related or incidental thereto. 8.08 Transactions with
Affiliates and Insiders. Enter into or permit to exist any transaction or series
of transactions with any officer, director, employee or Affiliate of such Person
other than (a) advances of working capital to any Loan Party, (b) transfers of
cash and assets to any Loan Party, (c) intercompany transactions expressly
permitted by Section 8.02, Section 8.03, Section 8.04, Section 8.05 or Section
8.06, (d) customary compensation and indemnification of, and other employment
arrangements with, directors, officers and employees in the ordinary course of
business, (e) issuances of Qualified Capital Stock of the Borrower to Affiliates
in exchange for cash; provided, that, (i) no Default or Event of Default shall
have occurred and be continuing (or could reasonably be expected to occur as a
result of such issuance) and (ii) the terms of each such issuance are no less
favorable (including the amount of cash received by the Borrower) to the
Borrower than those that would be obtained in a comparable arm’s-length
transaction with a Person who is not an Affiliate of the Borrower and (f) except
as otherwise specifically limited in this Agreement, other transactions which
are entered into in the ordinary course of such Person’s business on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms- length transaction with a Person other than an officer,
director or Affiliate. 8.09 Burdensome Agreements. Enter into, or permit to
exist, any Contract that encumbers or restricts the ability of any such Person
to (a) make Restricted Payments to any Loan Party, (b) pay any Indebtedness or
other obligations owed to any Loan Party, (c) make loans or advances to any Loan
Party, (d) transfer any of its property to any Loan Party, (e) pledge its
property pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (f) act as a Loan Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (a) through (e) above) for (i) this Agreement and the other Loan
Documents, (ii) any document or instrument governing Indebtedness incurred
pursuant to Section 8.03(b), Section 8.03(e), Section 8.03(h); provided, that,
any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iii) customary restrictions
and conditions contained in any agreement relating to the sale of any property
permitted under Section 8.05 pending the consummation of such sale, (iv) any
Permitted Senior Revolving Credit Documents, (v) requires the grant of any
security for any obligation if such property is given as security for the
Obligations, (vi) prohibitions, restrictions and conditions existing on the
Effective Date identified on Schedule 8.09 to the Disclosure Letter, (vii)
customary provisions contained in leases, subleases, licenses and sublicenses
and other contracts restricting the assignment, subletting or encumbrance
thereof, customary net worth provisions or similar financial maintenance
provisions contained therein and other customary provisions 106 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344123.jpg]
contained in leases, subleases, licenses and sublicenses and other contracts
entered into in the ordinary course of business, (viii) prohibitions,
restrictions and conditions that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary, so long as such restrictions were not
entered into solely in contemplation of such Person becoming a Subsidiary and
(ix) customary restrictions under any arrangement with any Governmental
Authority imposed on any Subsidiary in connection with governmental grants,
financial aid, tax holidays or similar benefits or economic interests. 8.10 Use
of Proceeds. Use the proceeds of any Loan, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose. 8.11 Payment of Other
Indebtedness. Make (or give any notice with respect thereto) any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of any Indebtedness of any Loan Party or any
Subsidiary (other than (i) any of the foregoing payments or transactions
relating to (x) Indebtedness arising under the Loan Documents, (y) any Permitted
Senior Revolving Credit Indebtedness and (z) the repayment of all Indebtedness
owing under the Existing Credit Agreement on the Funding Date, (ii) such
payments or transactions that do not exceed an aggregate amount of $1,000,000
per fiscal year, (iii) Permitted Refinancings expressly permitted hereby and
(iv) prepayments by the Borrower of Indebtedness permitted by Section 8.03(o);
provided, that, with respect to this clause (iv), (x) the funds utilized by the
Borrower for any such payments shall consist solely of (A) proceeds received
from a substantially concurrent issuance of new Qualified Capital Stock of the
Borrower and (B) not more than $1,750,000 of internally generated cash and Cash
Equivalents of the Loan Parties and their Subsidiaries and (y) no proceeds of
any Loans or any other Indebtedness shall be used for any such payments). 8.12
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity; Certain Amendments. (a) Amend, modify or change its Organization
Documents in a manner materially adverse to the Administrative Agent or the
Lenders, in their capacity as the Administrative Agent or as Lenders, as
applicable, under the Loan Documents. (b) Change its fiscal year or any fiscal
quarter. (c) Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, jurisdiction of organization or form of
organization (or foreign equivalent). (d) Amend, modify or change (or permit the
amendment, modification or change of) any of the terms or provisions of any
Permitted Senior Revolving Credit Document in a manner adverse to the
Administrative Agent or any Secured Party or in violation of the terms and
provisions of any intercreditor agreement entered into by the Administrative
Agent with respect thereto (for the avoidance of doubt, any amendment,
modification or change that is permitted pursuant to any applicable
intercreditor agreement shall not be adverse to the Administrative Agent or any
Secured Party). 107 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344124.jpg]
(e) Make any change in accounting policies or reporting practices, except as
required by GAAP. 8.13 Ownership of Subsidiaries. Notwithstanding any other
provisions of this Agreement to the contrary, (a) permit any Person (other than
any Loan Party or any Wholly Owned Subsidiary) to own any Equity Interests of
any Subsidiary, except to qualify directors where required by applicable law or
to satisfy other requirements of applicable law with respect to the ownership of
Equity Interests of Foreign Subsidiaries, (b) permit any Loan Party or any
Subsidiary to issue or have outstanding any shares of Disqualified Capital Stock
or (c) create, incur, assume or suffer to exist any Lien on any Equity Interests
of any Subsidiary, except for Permitted Liens. 8.14 Sale Leasebacks. Enter into
any Sale and Leaseback Transaction (other than any Permitted Sale and Leaseback
Transaction). 8.15 Sanctions; Anti-Corruption Laws. (a) Directly or indirectly,
use the proceeds of any Loan, or lend, contribute or otherwise make available
the proceeds of any Loan to any Person, to fund any activities of or business
with any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Lender, Administrative Agent, or otherwise) of
Sanctions. (b) Directly or indirectly, use the proceeds of any Loan for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions. (c) Any provision of this Section 8.15 or Section 6.21(a)
shall not apply to or in favor of any Person if and to the extent that it would
result in a breach, by or in respect of that Person, of any applicable Blocking
Law. 8.16 Minimum Product Revenues. (a) Minimum Product Revenues. Permit Product
Revenues for any four consecutive fiscal quarter period to be less than (i)
$20,000,000, for the four consecutive fiscal quarter period ending September 30,
2017, (ii) $30,000,000, for any four consecutive fiscal quarter period ending
during the period from December 31, 2017 through and including September 30,
2018, (iii) $45,000,000, for any four consecutive fiscal quarter period ending
during the period from December 31, 2018 through and including September 30,
2019, (iv) $60,000,000, for any four consecutive fiscal quarter period ending
during the period from December 31, 2019 through and including September 30,
2021, (v) $120,000,000, for any four consecutive fiscal quarter period ending
during the period from December 31, 2021 through and including September 30,
2022 and (vi) $150,000,000, for any four consecutive fiscal quarter period
ending thereafter. (b) Cure Right. 108 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344125.jpg]
(i) Notwithstanding anything to the contrary contained in Section 8.16(a), in
the event that any Loan Party would otherwise be in default of the financial
covenant set forth in Section 8.16(a) for any period, on or before the tenth
(10th) Business Day subsequent to the due date for delivery of the financial
statements for such period pursuant to Section 7.01(a) or (b), as applicable
(such period, the “Cure Period”), the Borrower shall have the right to issue its
Qualified Capital Stock for cash in an aggregate amount not to exceed the amount
necessary to cure the relevant failure to comply with Section 8.16(a) (such
contribution, a “Specified Cure Contribution”), and upon the receipt by the
Borrower of such Specified Cure Contribution within the Cure Period, the
financial covenant set forth in Section 8.16(a) shall be recalculated giving
effect to the following pro forma adjustments (collectively, the “Cure Right”):
(A) Product Revenues shall be increased for the final fiscal quarter of such
period (the “Applicable Quarter”) and any period of four consecutive fiscal
quarters that includes the Applicable Quarter, solely for the purpose of
measuring the financial covenant set forth in Section 8.16(a), and not for any
other purpose under this Agreement, by an amount equal to the Specified Cure
Contribution; and (B) If, after giving effect to the foregoing recalculation,
the Loan Parties shall then be in compliance with the requirements of the
financial covenant set forth in Section 8.16(a), the Loan Parties shall be
deemed to have satisfied the requirements of the financial covenant set forth in
Section 8.16(a) as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of the covenant set forth in Section 8.16(a) that
had occurred shall be deemed cured for the purposes of this Agreement. (ii)
Notwithstanding anything herein to the contrary, (A) the Loan Parties shall
provide notice to the Administrative Agent of their intention to exercise the
Cure Right no later than the date of delivery of the financial statements
evidencing such noncompliance pursuant to Section 7.01(a) or (b), as applicable,
(B) in each four fiscal quarter period, there shall be a period of at least two
(2) fiscal quarters in respect of which no Cure Right is exercised, (C) the Cure
Right may not be exercised with respect to consecutive fiscal quarters, (D) the
Specified Cure Contribution shall be no greater than the amount required for
purposes of complying with the financial covenant in Section 8.16(a), (E) the
Specified Cure Contribution received pursuant to any exercise of the Cure Right
shall be disregarded for purposes of determining any available basket under any
covenant in this Agreement, (F) the Cure Right may be exercised no more than
three (3) times during the term of this Agreement and (G) the provisions of this
Section 8.16(b) shall in no way limit the Borrower’s ability to issue its
Qualified Capital Stock at any time and for the avoidance of doubt, any
limitation with respect to amount of the Specified Cure Contribution is only a
limitation with respect to the amount of Product Revenue that may count as a
Specified Cure Contribution pursuant to the terms of this Section 8.16(b). 8.17
Liquidity. (a) Permit Liquidity of the Loan Parties to be less than $10,000,000;
and 109 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344126.jpg]
(b) Permit Liquidity of the Loan Parties held in Controlled Accounts to be less
than $5,000,000. 8.18 Modifications and Terminations of Material Contracts.
Except to the extent such action or omission could not reasonably be expected,
either individually or in the aggregate, to have or result in a Material Adverse
Effect, take or omit to take any action that results in the termination of, or
permits any other Person to terminate, any Material Contract or Material IP
Rights, other than any bona fide dispute that is being contested in good faith.
8.19 Inbound and Outbound Licenses. (a) Except as set forth on Schedule 8.19(a)
to the Disclosure Letter, no Loan Party shall, nor shall it permit any of its
Subsidiaries to, enter into or become or remain bound by (x) any Material
Contract or (y) any material inbound license agreement, unless no Default or
Event of Default has occurred and is continuing (or would reasonably be expected
to occur as a result thereof) and the Loan Parties have (i) provided prior
written notice to the Administrative Agent of the material terms of such
agreement with a description of its anticipated and projected impact on the
relevant Loan Party’s business or financial condition and (ii) taken such
commercially reasonable actions as the Administrative Agent may reasonably
request to obtain the consent of, or waiver by, any Person whose consent or
waiver is necessary for the Administrative Agent to be granted a valid and
perfected Lien on such agreement and the right to fully exercise its rights
under any of the Loan Documents in the event of a disposition or liquidation
(including in connection with a foreclosure) of the rights, assets or property
that is the subject of such agreement; provided, that, inbound license
agreements in the nature of over the counter software that are commercially
available to the public shall not be prohibited by this clause (a). (b) Except
as set forth on Schedule 8.19(b) to the Disclosure Letter, no Loan Party shall,
nor shall it permit any of its Subsidiaries to, enter into or become or remain
bound by any outbound license of IP Rights unless such outbound license (i) is
duly authorized by the Loan Parties (pursuant to their customary approval
process) and entered into on an arm’s-length basis, (ii) is entered into for the
purpose of Product Commercialization and Development Activities with respect to
a Product, (iii) does not otherwise constitute a Disposition prohibited pursuant
to this Agreement, (iv) to the extent such IP Rights constitute Collateral, (x)
could not reasonably be expected to result in a Material Adverse Effect and (y)
does not impair the Administrative Agent from fully exercising its rights under
any of the Loan Documents in the event of a disposition or liquidation
(including in connection with a foreclosure) of the rights, assets or property
that is the subject of such license, (v) is not an exclusive license (whether as
to use, geography or otherwise) and (vi) is not perpetual or irrevocable.
ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES 9.01 Events of Default. Any of the
following shall constitute an Event of Default: (a) Non-Payment. The Borrower or
any other Loan Party fails to pay (i) when and as required to be paid herein,
any amount of principal of any Loan, (ii) within three (3) Business Days after
the same becomes due, any interest on any Loan, or any fee or prepayment premium
110 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344127.jpg]
due hereunder or (iii) within five (5) Business Days after the same becomes due,
any other amount payable hereunder or under any other Investment Document; or
(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11, 7.12, 7.14, 7.15, 7.16, 7.17, 7.18, 7.19 or Article VIII; or (c) Other
Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any
Investment Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of the date on which (i) a
Responsible Officer of any Loan Party becomes aware of such failure and (ii)
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or (d) Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Investment Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or (e) Cross-Default. (i) Any Loan Party or any Subsidiary (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), but only after the expiration of
any grace period applicable thereto, in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause
(after the expiration of any applicable grace or cure period applicable
thereto), with the giving of notice if required, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be demanded
or (ii) there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Loan Party or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or (f) Insolvency Proceedings, Etc. (i)
Any Loan Party or any of its Subsidiaries institutes or consents to the
institution of any proceeding (including, in respect of any Loan Party or any of
its Subsidiaries that is a German Person, insolvency proceedings
(Insolvenzfahren)) under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, administrative receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, administrative receiver, trustee, custodian,
conservator, liquidator, 111 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344128.jpg]
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding
(provided, that, in respect of a German Person, “receiver”, “administrative
receiver”, “trustee”, “custodian”, “conservator”, “liquidator”, “rehabilitator”
or “similar officer” includes an “Insolvenzverwalter”, a “Vorläufiger
Insolvenzverwalter” or a “Sachwalter”); (ii) any BVI Loan Party ceases to be
“solvent” as such term is defined in the Insolvency Act, 2003 of the British
Virgin Islands; (iii) any action is taken by any Spanish Guarantor, any of its
directors or any third party aiming to the declaration of insolvency
(“concurso”) of such Spanish Guarantor, including any “solicitud de concurso
voluntario” or the occurrence of any of the situations described in Articles 5.2
and 5 bis of the Spanish Insolvency Law; or (iv) in respect of a French Loan
Party, such French Loan Party shall be in a state of cessation des paiements
within the meaning of the French Code de commerce (as used in this clause (f), a
reference to a “similar officer” shall include a provisional administrator,
conciliateur, mandataire ad hoc, administrateur judiciaire, mandataire
judiciaire, liquidateur judiciaire, commissaire à l'exécution du plan,
mandataire à l'exécution de l'accord or any person appointed as a result of any
proceedings described in this clause (f), and “any proceeding” shall include any
Loan Party applying for mandat ad hoc or conciliation in accordance with
articles L. 611-3 to L. 611-16 of the French Code de commerce, the entry of a
judgment opening sauvegarde, sauvegarde accélérée, sauvegarde financière
accélérée, redressement judiciaire or liquidation judiciaire proceedings or
ordering a cession totale ou partielle de l'entreprise under articles L. 620-1
to L. 670-8 of the French Code de commerce); or (g) Inability to Pay Debts;
Attachment. (i) Any Loan Party or any of its Subsidiaries becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due (provided, that, with respect to a German Person, “unable or admits
its inability to pay its debts generally as they fall due” shall include
illiquidity (Zahlungsunfähigkeit) within the meaning of section 17 German
Insolvency Act (Insolvenzordnung – InsO (“InsO”)) and over- indebtedness
(Überschuldung) within the meaning of section 19 InsO) or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy; or (h) Judgments. There is entered against any Loan Party or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or (i)
ERISA. (i) An ERISA Event occurs with respect to any Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any 112 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344129.jpg]
installment payment with respect to its withdrawal liability, if any, under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or (j) Employee Benefit Non-U.S. Plans. (i)
There shall occur one or more Employee Benefit Non-U.S. Plan Events which
individually or in the aggregate results in or would reasonably be expected to
result in liability of the Borrower and its Subsidiaries in excess of the
Threshold Amount during the term hereof; or (ii) there exists any fact or
circumstance that reasonably would be expected to result in the imposition of a
Lien or security interest under any applicable Laws, statutes, rules,
regulations and orders to which any Employee Benefit Non-U.S. Plan is subject,
on assets of the Borrower or any of its Subsidiaries; or (k) Invalidity of
Investment Documents. Any Investment Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
Investment Document; or any Loan Party denies that it has any or further
liability or obligation under any Investment Document, or purports to revoke,
terminate or rescind any Investment Document; or (l) Change of Control. There
occurs any Change of Control; or (m) Invalidity of Subordination Provisions. Any
subordination provision in any document or instrument governing Indebtedness
that is purported to be subordinated to the Obligations or any subordination
provision in any subordination agreement that relates to any Indebtedness that
is to be subordinated to the Obligations, or any subordination provision in any
guaranty by any Loan Party of any such Indebtedness, shall cease to be in full
force and effect, or any Person (including the holder of any such Indebtedness)
shall contest in any manner the validity, binding nature or enforceability of
any such provision; or (n) Permitted Senior Revolving Credit Indebtedness. There
occurs an “Event of Default” (or any comparable term) under, and as defined in,
any Permitted Senior Revolving Credit Document; or (o) Regulatory Matters, Etc.
There occurs any of the following: (i) the FDA or any other Regulatory Authority
initiates an enforcement action against, or issues a warning letter with respect
to, any Loan Party or any of their respective Subsidiaries, any Product or any
manufacturing facilities for any Product that causes any Loan Party or any of
their respective Subsidiaries to discontinue or withdraw, or would reasonably be
expected to cause any Loan Party to discontinue or withdraw, marketing or sales
of any Product that has generated or is expected to generate at least $1,000,000
in revenue for the Loan Parties and their respective Subsidiaries on a
consolidated basis over any period of twelve (12) consecutive months, or causes
a delay in the manufacture or sale of any such Product, which discontinuance or
delay would reasonably be expected to last for more than thirty (30) days, (ii)
a recall of any Product that has generated or is expected to generate at least
$1,000,000 in revenue for the Loan Parties and their respective Subsidiaries on
a consolidated basis over any period of twelve (12) consecutive months or (iii)
any Loan Party enters into a settlement agreement with the FDA or any other
Regulatory Authority that results in aggregate liability as to any single or
related series of transactions, incidents or conditions, in excess of
$1,000,000; or (p) Material Adverse Effect. There occurs any circumstance or
circumstances that could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. 113 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344130.jpg]
9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions: (a)
declare the commitment of each Lender to make Loans to be terminated, whereupon
such commitments and obligation shall be terminated; (b) declare the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon and all other amounts owing or payable hereunder or under any other Loan
Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Loan Parties; and (c) exercise on behalf of itself and the Lenders all rights
and remedies available to it and the Lenders under the Loan Documents; provided,
however, that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender. If the
Obligations are accelerated for any reason, the prepayment premium required by
Section 2.03(d) will also be due and payable as though such Obligations were
voluntarily prepaid and any discount on the Loans shall be deemed earned in full
and, in each case, shall constitute part of the Obligations, in view of the
impracticability and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of each Lender’s
lost profits as a result thereof. Any prepayment premium required by Section
2.03(d) payable pursuant to the preceding sentence shall be presumed to be the
liquidated damages sustained by each Lender as the result of the early
termination and the Borrower and the other Loan Parties agree that it is
reasonable under the circumstances currently existing. The prepayment premium
required by Section 2.03(d) shall also be payable and any discount on the Loans
shall be deemed earned in full, in each case, in the event that the Obligations
(and/or this Agreement) are satisfied or released by foreclosure (whether by
power of judicial proceeding), deed in lieu of foreclosure or by any other
means. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND THE OTHER
LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR
LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT
PREMIUM AND ANY DISCOUNT ON THE LOANS IN CONNECTION WITH ANY SUCH ACCELERATION.
The Borrower and the other Loan Parties expressly agree that (i) the prepayment
premium required by Section 2.03(d) and any discount on the Loans provided for
herein is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel, (ii) the prepayment
premium required by Section 2.03(d) and any discount on the Loans shall be
payable notwithstanding the then prevailing market rates at the time payment is
made, (iii) there has been a course of conduct between the Lenders and the
Borrower and the other Loan Parties giving specific consideration in this
transaction for such agreement to pay the prepayment premium required by Section
2.03(d) and any discount on the Loans, (iv) the Borrower and the other Loan
Parties shall be estopped hereafter from claiming differently than as agreed to
in this paragraph and (v) the prepayment premium required by Section 2.03(d) and
any discount on the Loans represent a good faith, reasonable estimate and
calculation of the lost profits or damages of the Lenders and that it would be
impractical and extremely difficult to ascertain the actual amount of damages to
the Lenders or profits lost by the Lenders as a result of any early termination.
The Borrower and the other Loan Parties expressly acknowledge that their
agreement to pay the prepayment 114 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344131.jpg]
premium required by Section 2.03(d) and any discount on the Loans to the Lenders
as herein described is a material inducement to the Lenders to make the Loans
hereunder. 9.03 Application of Funds. After the exercise of remedies provided
for in Section 9.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 9.02), any amounts
received by any Lender or the Administrative Agent on account of the Obligations
shall be applied by the Administrative Agent in the following order: First, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such; Second, to payment of that
portion of the Obligations constituting fees, indemnities and other amounts
(other than principal and interest) payable to the Lenders (including fees,
charges and disbursements of counsel to the respective Lenders) arising under
the Loan Documents and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them; Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on and prepayment premium with respect to the Loans, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third held by them; Fourth, to payment of that portion of the Obligations
constituting accrued and unpaid principal of the Loans, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them; and Last, the balance, if any, after all of the Obligations
have been indefeasibly paid in full, to the Borrower or as otherwise required by
Law. ARTICLE X. ADMINISTRATIVE AGENT 10.01 Appointment and Authority. (a) Each
of the Lenders hereby irrevocably appoints Madryn Health Partners, LP to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
incidental thereto. The provisions of this Article X are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. 115 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344132.jpg]
(b) The Administrative Agent shall also act as the “collateral agent” and
parallel debt creditor under the Loan Documents, and each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing (including in
its capacity as parallel debt creditor) any and all Liens on Collateral granted
by any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section
10.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article X and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. (c) In connection with the
ratification and raising of any Loan Document into the status of a Spanish
Public Document, the Administrative Agent shall act as the agent and
representative of each Loan Party and is hereby authorised on behalf of each
Loan Party to enter into, enforce the rights of each Loan Party under and
represent each Loan Party in respect of the granting of any Spanish Public
Document. (d) Notwithstanding the foregoing clause (c), the Administrative
Agent, acting at its discretion and to the extent reasonably possible, may
invite the Loan Parties to enter into and/or to enforce the rights of each Loan
Document (including any Collateral Document governed by Spanish law) jointly
with the Administrative Agent. For the avoidance of doubt, this clause (d) does
not grant any right to the Loan Parties to enter into and/or to enforce the
rights. (e) Each of the Lenders: (i) appoints the Administrative Agent (acting
as the “collateral agent”) to act as agent (mandataire) pursuant to article 1984
of the French Code Civil for the purpose of executing any Collateral Documents
governed by French law (collectively, the “French Transaction Security
Documents”) in its name; (ii) confirms its approval of the French Transaction
Security Documents creating or expressed to create a Lien for its benefit and
any Lien created or to be created pursuant thereto; and (iii) irrevocably
authorizes, empowers and directs the Administrative Agent, acting as the
“collateral agent” (by itself or by such person(s) as it may nominate) on its
behalf, to perform the duties and to exercise the rights, powers, authorities
and discretions that are specifically delegated to it under or in connection
with the French Transaction Security Documents, and to take any action and
exercise any right, power, authority and discretion upon the terms and
conditions set out in this Agreement under or in connection with the French
Transaction Security Documents, in each case together with any other rights,
powers, authorities and discretions which are incidental thereto, it being
understood that each Lender shall issue special powers of attorney in all cases
where the exercise of powers granted under this Agreement requires the issuance
of any such special powers of attorney, and the Administrative Agent accepts
such appointment, it being agreed that notwithstanding any other provision of
this Agreement to the contrary, the provisions of this clause (e) are governed
by the laws of France. 116 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344133.jpg]
(f) Each of the Lenders: (i) appoints the Administrative Agent (acting as the
“collateral agent”) to act as security agent (agent des sûretés) pursuant to
articles 2488-6 et seq. of the French Code civil in respect of the French
Transaction Security Documents; (ii) irrevocably authorizes the Administrative
Agent acting in such capacity within the meaning of article 2488-6 of the French
Code civil without limitation and notwithstanding any other rights conferred
upon the Administrative Agent under this Agreement: (A) to negotiate, accept and
execute in its name and for the benefit of each Lender the French Transaction
Security Documents (and any ancillary document in connection therewith); (B) to
take, register, administer and enforce any Lien created or expressed to be
created pursuant to a French Transaction Security Document; (C) to perform the
duties and to exercise the rights, powers and discretions that are specifically
delegated to it under or in connection with the French Transaction Security
Documents, and more generally to take any action and exercise any right, power,
prerogative and discretion upon the terms and conditions set out in this
Agreement or under or in connection with the French Transaction Security
Documents and to protect the rights of the Lenders under or in connection with
any Lien created thereunder, in each case together with any other right, power,
prerogative and discretion which is incidental thereto; (D) to release the Liens
granted under the French Transaction Security Documents in accordance with the
provisions of this Agreement; and (E) to take any action and exercise any right,
power, authority and discretion in accordance with the Loan Documents. The
Administrative Agent accepts its appointment as “agent des sûretés” pursuant to
this clause (f) for so long as this Agreement is in force or any French
Transaction Security Document or claim in respect thereof exists, and declares
that it holds in its own name the Lien created or expressed to be created
pursuant to the French Transaction Security Documents in its capacity as
security Agent (agent des sûretés) pursuant to articles 2488-6 et seq. of the
French Code civil for the benefit of the Lenders on the terms contained in this
Agreement, and accordingly any action taken by the Administrative Agent in such
capacity in connection with or for the purposes of the Liens governed by French
law and the French Transaction Security Documents in accordance with this
Agreement and the French Transaction Security Documents shall be deemed to be
taken by the Administrative Agent acting as “agent des sûretés” in its own name
and for the benefit of the Lenders (other than where the Administrative Agent
specifies that it is acting in its capacity as creditor of the Parallel Debt).
(g) Each Lender acknowledges that (i) the Administrative Agent (acting in such
capacity) shall not be liable on its own estate (patrimoine propre) for the
payment of any soulte that would be payable to a Loan Party as a result of the
enforcement of a Lien created pursuant to 117 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344134.jpg]
a French Transaction Security Document and (ii) the payment of any sums in
respect of a soulte (if any) shall be borne by each Lender in accordance with
this Agreement. (h) To the fullest extent permitted by applicable Law, the
Administrative Agent appointed as agent des sûretés pursuant to this Section
10.01 shall be entitled to exercise all rights and benefit from all protections
conferred upon the Administrative Agent under this Agreement or any other Loan
Document. (i) Any change of the Administrative Agent acting as agent des sûretés
(remplacement conventionnel or remplacement judiciaire) appointed pursuant to
this Section 10.01 shall be made in accordance with Section 10.06 and article
2488-11 of the French Code civil. (j) Notwithstanding any other provision of
this Agreement to the contrary, clauses (f) through (i) of this Section 10.01,
insofar as they relate to the French Transaction Security Documents and the role
of the Administrative Agent acting as agent des sûretés in respect thereof,
shall be governed by French law. (k) Each of the Secured Parties (other than the
Administrative Agent): (i) appoints, with the express consent pursuant to
article 1395 of the Italian Civil Code, the Administrative Agent as mandatario
con rappresentanza (common representative) for the purposes of executing in its
name and on its behalf any Collateral Document which is expressed to be or
construed to be governed by Italian Law (the “Italian Law Security Documents”)
and security agent (the “Security Agent”) under and for the purposes of any
Italian Law Security Documents (ii) grants the Administrative Agent the power
to, in its name and on its behalf, enter into any and each Italian Law Security
Document (including any amendment or extension thereof), execute any other
agreement or instrument, give or receive any notice, to collect any and all
amounts due to the Secured Parties under each such Italian Law Security Document
and take any other action in relation to the creation, perfection, maintenance,
enforcement and release of the Lien created thereunder in the name and on behalf
of the Secured Parties, including (without limitation and for the avoidance of
doubt) any confirmation and extension of the Lien created thereunder; (iii)
authorizes the Administrative Agent to, in its name and on its behalf, exercise
such rights, powers and discretions as are specifically delegated to the
Administrative Agent by the terms hereof, the other Loan Documents and the
Italian Law Security Documents together with all rights, powers and discretions
as are reasonably incidental thereto or necessary to give effect to the
provisions contained herein; (iv) hereby confirms that, in the event that any
Lien created under the Italian Law Security Documents remains registered in the
name of a Secured Party after it has ceased to be a Secured Party, then the
Administrative Agent shall remain empowered under this paragraph to execute a
release of such Lien in its name and on its behalf; and (v) undertakes to ratify
and approve any such action taken in the name and on behalf of the Secured
Parties by the Administrative Agent acting in its appointed capacity. 118
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344135.jpg]
(l) Each Secured Party other than the Administrative Agent acknowledges and
agrees that the Administrative Agent may enter in its name and on its behalf as
direct representative into contractual arrangements pursuant to or in connection
with the Italian Law Security Documents to which the Security Agent is also a
party (in its capacity as common representative or otherwise) and expressly
authorizes the Administrative Agent, pursuant to article 1395 of the Italian
Civil Code. The Secured Parties expressly waive any right they may have under
article 1394 of the Italian Civil Code in respect of contractual arrangements
entered into by the Administrative Agent in their name and on their behalf
pursuant to or in connection with the Italian Law Security Documents. (m) The
above notwithstanding, the Administrative Agent in its quality as mandatario con
rappresentanza, acting at its discretion and to the extent reasonably possible,
may invite the other Secured Parties to enter into and/or to enforce the rights
of each Loan Document jointly with the Administrative Agent. For the avoidance
of doubt, the provision above does not grant any right to the other Secured
Parties to enter into and/or to enforce the rights under any Loan Document
jointly with the Administrative Agent. 10.02 Rights as a Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any Loan Party or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders. 10.03 Exculpatory Provisions. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent: (a) shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (b) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that,
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (c) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information 119 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344136.jpg]
relating to any Loan Party or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11.01 and Section
9.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and non- appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower or a Lender. The Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. 10.04
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. 10.05 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article X shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. 120 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344137.jpg]
10.06 Resignation of Administrative Agent. The Administrative Agent may resign
as Administrative Agent at any time by giving thirty (30) days advance notice
thereof to the Lenders and the Borrower and, thereafter, the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. Upon any such resignation, the Required Lenders shall have the right,
subject to the approval of the Borrower (so long as no Event of Default has
occurred and is continuing; such approval not to be unreasonably withheld), to
appoint a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, been approved (so long as
no Event of Default has occurred and is continuing) by the Borrower or have
accepted such appointment within thirty (30) days after the Administrative
Agent’s giving of notice of resignation, then the Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent reasonably
acceptable to the Borrower (so long as no Default or Event of Default has
occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all rights, powers, privileges and duties of the retiring Administrative Agent.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 10.06 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent. If no successor has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Required Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Any successor Administrative Agent and
each of the other parties hereto shall have the same rights and obligations
amongst themselves as they would have had if such successor Administrative Agent
had been an original party hereto, including the capacity to represent any Loan
Party for the purposes of raising any Loan Document to the status of a Spanish
Public Document. 10.07 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. 10.08
Administrative Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file 121 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344138.jpg]
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 11.04)
allowed in such judicial proceeding; and (b) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 11.04. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. 10.09 Collateral and Guaranty Matters. The
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion, (a) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of all unused
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted), (ii) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other Disposition permitted hereunder or under
any other Loan Document or any Involuntary Disposition or (iii) as approved in
accordance with Section 11.01; (b) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.01(i); and
(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty, pursuant to
this Section 10.09. The Administrative Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral. 122 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344139.jpg]
ARTICLE XI. MISCELLANEOUS 11.01 Amendments, Etc. No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
further, that: (a) no such amendment, waiver or consent shall: (i) extend or
increase the Commitment of a Lender (or reinstate any Commitment terminated
pursuant to Section 9.02) without the written consent of such Lender whose
Commitment is being extended or increased (it being understood and agreed that a
waiver of any condition precedent set forth in Section 5.03 or of any Default or
a mandatory reduction in Commitments is not considered an extension or increase
in Commitments of any Lender); (ii) postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal (excluding mandatory
prepayments), interest, prepayment premiums, fees or other amounts due to the
Lenders (or any of them) or any scheduled or mandatory reduction of the
Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced; (iii) reduce the principal of, the rate of interest specified
herein on or the prepayment premium specified herein on any Loan, or any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment of principal,
interest, fees or other amounts; provided, however, that, only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate; (iv) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby; (v) except in connection with a Disposition permitted under Section
8.05, release all or substantially all of the Collateral without the written
consent of each Lender directly affected thereby; (vi) release the Borrower or,
except in connection with a merger or consolidation permitted under Section 8.04
or a Disposition permitted under Section 8.05, all or substantially all of the
Guarantors without the written consent of each Lender directly affected thereby,
except to the extent the release of any Guarantor is permitted pursuant to
Section 10.09 (in which case such release may be made by the Administrative
Agent acting alone); and 123 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344140.jpg]
(b) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; provided, however, that, notwithstanding
anything to the contrary herein, (i) no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders. Notwithstanding anything to the contrary set forth herein,
in order to implement the Term C Facility, this Agreement may be amended for
such purpose by the Loan Parties, the Administrative Agent and the Term C
Lenders. It is understood and agreed that, following the Funding Date, subject
to the written consent of the Administrative Agent and the Required Lenders
(such consent not to be unreasonably withheld or delayed) effectuated in
accordance with this Section 11.01, the Loan Parties shall be permitted to
convey the Business IP Rights to a Qualified Loan Party in order to facilitate
the Borrower’s intellectual property strategy. Notwithstanding any provision
herein to the contrary, the Administrative Agent and the Borrower may make
amendments contemplated by Section 3.05. 11.02 Notices and Other Communications;
Facsimile Copies. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows: (i) if to the Borrower or any other Loan Party or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and (ii) if to any other
Lender, to the address, facsimile number, electronic mail address or telephone
number of its Lending Office (whether specified on Schedule 11.02 or separately
specified to the Borrower and the Administrative Agent). Notices and other
communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
and other communications sent by facsimile shall be deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and other 124 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344141.jpg]
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided, that, the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in their respective discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that, approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement) and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided, that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (c) Change of
Address, Etc. Each of the Borrower, the Lenders and the Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. (d) Reliance by Administrative Agent and Lenders.
The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Loan Notices) purportedly given
by or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording. 11.03 No Waiver;
Cumulative Remedies; Enforcement. No failure by any Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, 125 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344142.jpg]
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Secured Parties; provided, however, that, the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.11) or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that, if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.01
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. 11.04 Expenses; Indemnity; and Damage
Waiver. (a) Costs and Expenses. The Loan Parties shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
fees, charges and disbursements of one primary counsel and, as reasonably
necessary, one local counsel in each relevant jurisdiction for the
Administrative Agent and one specialty counsel in each relevant specialty for
the Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other
Investment Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) or the administration of this Agreement
and the other Investment Documents and (ii) all out-of-pocket expenses incurred
by the Administrative Agent or any Lender (including the fees, charges and
disbursements of one primary counsel for the Administrative Agent and the
Lenders and, as reasonably necessary, one local counsel for the Administrative
Agent and the Lenders in any relevant jurisdiction and one specialty counsel in
each relevant specialty for the Administrative Agent and the Lenders (and of
such other counsel as necessary in the event of a conflict), and shall pay all
fees and time charges for attorneys who may be employees of the Administrative
Agent or any Lender, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Investment Documents,
including its rights under this Section 11.04 or (B) in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans. (b)
Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any 126 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344143.jpg]
other Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Investment Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Investment Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to an allegation that the use, advertisement, display,
importation, manufacture, marketing, offering for sale, performance, preparation
of derivative works based upon, promotion, reproduction, sale, use and/or other
distribution of a Product by any Loan Party, any Subsidiary or any of their
respective licensees, or the conduct of the Businesses, constitutes the
infringement, violation or misappropriation of the rights of any Person or (v)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided, that,
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(y) arise solely from a dispute between or among Indemnitees and (1) do not
involve any action or inaction by any Loan Party or any of their respective
Affiliates or (2) do not relate to any action of such Indemnitee in its capacity
as the Administrative Agent as determined by a court of competent jurisdiction
in a final and nonappealable judgment. This Section 11.04(b) shall not apply
with respect to taxes other than any taxes that represent losses, claims,
damages, etc. arising from any non-tax claim. (c) Reimbursement by Lenders. To
the extent that the Loan Parties for any reason fail to indefeasibly pay any
amount required under subsection (a) or (b) of this Section 11.04 to be paid by
them to the Administrative Agent (or any sub-agent thereof) or any Related Party
thereof, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentages (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought); provided, further, that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub- agent), or
against any Related Party thereof acting for the Administrative Agent (or any
such sub- agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section
2.10(b). (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages) 127
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344144.jpg]
arising out of, in connection with, or as a result of, this Agreement, any other
Investment Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Investment Documents or the transactions contemplated hereby or thereby.
(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor. (f) Survival. The
agreements in this Section 11.04 and the indemnity provisions of Section
11.02(d) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations. 11.05 Payments Set
Aside. To the extent that any payment by or on behalf of any Loan Party is made
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement. 11.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of
their rights or obligations hereunder or thereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section
11.06, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 11.06 or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of subsection (e) of this
Section 11.06 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (e) of this Section 11.06 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement. 128 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344145.jpg]
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitments
under any Facility and the Loans at the time owing to it (in each case with
respect to any Facility)); provided, that, any such assignment shall be subject
to the following conditions: (i) Minimum Amounts. (A) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
with respect to any Facility and/or the Loans with respect to any Facility at
the time owing to it or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in subsection (b)(i)(B) of this Section
11.06 in the aggregate or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and (B) in
any case not described in subsection (b)(i)(A) of this Section 11.06, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans with respect to such
Facility of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); (ii) Proportionate
Amounts. Each partial assignment shall be made as an assignment of a
proportionate part of all of the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned. (iii)
Required Consents. No consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section 11.06 and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; (B) the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) shall be
required for assignments in respect of (i) any unfunded Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; 129 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344146.jpg]
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption. The assignee,
if it is not a Lender, shall deliver to the Administrative Agent such
information, including notice information, as the Administrative Agent shall
reasonably require. (v) No Assignment to Certain Persons. No such assignment
shall be made (A) to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B) or (C) to a natural Person. (vi)
Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. (vii) Spanish Public Documents. At the request of the Administrative
Agent or the assignee, the parties to an assignment shall promptly raise the
duly completed Assignment and Assumption to the status of Spanish Public
Document in the form of “escritura pública”. For this purpose, the assignee will
appoint the Administrative Agent as its Administrative Agent and representative
in connection with the ratification and raising such Assignment and Assumption
to the status of a Spanish Public Document. For the avoidance of doubt, any
costs arising from the notarization of the Assignment and Assumption shall be
paid, as applicable, by the assigning Lender and the assignee. (viii) French Law
Provisions. To the extent that an assignment of rights and obligations by a
Lender referred to in this clause (b) could be construed as a novation within
the meaning of articles 1329 et seq. of the French Code civil, each party hereto
agrees that for the purposes of articles 1334 et seq. of the French Code civil
and upon such an assignment, the Liens created under the French Security
Documents shall be preserved and maintained for the benefit of the Secured
Parties. An assignee may, in the case of an assignment of rights by an existing
Lender hereunder, if it considers it necessary to make the assignment effective
as against a French Loan Party, arrange for such assignment to be notified to or
acknowledged by such French Loan Party in accordance with article 1324 of the
French Code civil. 130 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344147.jpg]
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.02, 3.04 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 11.06. (c) Register. The Administrative Agent,
acting solely for this purpose as an agent of the Borrower (and such agency
being solely for tax purposes), shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. (d) Participations. Any Lender may at any
time, without the consent of, or notice to, the Borrower or the Administrative
Agent, sell participations to any Person (other than a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided, that, (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that, such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (i) through (vi) of
Section 11.01(a) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.02 and 3.04
(subject to the requirements and limitations therein (it being understood that
the documentation required under Section 3.01(c) shall be delivered to the
participating Lender)) to the same extent as if it were a 131 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344148.jpg]
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 11.06; provided, that, such Participant (A) agrees to be subject to
the provisions of Sections 3.03 and 11.13 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 3.01 or 3.02, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower's request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 11.13 with respect to any Participant. To the fullest
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.11 as though it were a Lender. (e) Certain
Pledges. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided, that, no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. 11.07
Treatment of Certain Information; Confidentiality. Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and will be instructed to keep such Information confidential), (b)
to the extent required or requested by any regulatory authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) as
may be reasonably necessary in connection with the exercise of any remedies
hereunder or under any other Investment Document or any action or proceeding
relating to this Agreement or any other Investment Document or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Loan Party and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower, (i)
to the members of its investment committee and its limited partners (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential) or (j) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 11.07 or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. For purposes of this Section 11.07, “Information” means all
information received from a Loan Party or any Subsidiary relating to the Loan
Parties or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender 132
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344149.jpg]
on a nonconfidential basis prior to disclosure by such Loan Party or any
Subsidiary; provided, that, in the case of information received from a Loan
Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 11.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
11.08 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender different from the branch office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section 11.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided, that, the failure to give such notice shall not affect the validity of
such setoff and application. 11.09 Interest Rate Limitation. Notwithstanding
anything to the contrary contained in any Investment Document, the interest
(actual or deemed) paid or agreed to be paid under the Investment Documents
shall not exceed the maximum rate of non-usurious interest permitted by
applicable Law (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest (including, without limitation, all charges, fees,
exactions or other sums which may at any time be deemed to be interest) in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. 133 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344150.jpg]
11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Investment
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Investment Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and shall continue
in full force and effect as long as any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied. 11.12 Severability. If any
provision of this Agreement or the other Investment Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Investment Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited. 11.13 Replacement of Lenders. If the Borrower
is entitled to replace a Lender pursuant to the provisions of Section 3.03, or
if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.02) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided, that: 134
CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344151.jpg]
(a) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of (x) the outstanding principal of its Loans, accrued interest
thereon and all other amounts payable to it hereunder and under the other Loan
Documents (other than prepayment premium) from the assignee (to the extent of
such outstanding principal and accrued interest) or the Borrower (in the case of
all other amounts) and (y) the prepayment premium required by Section 2.03(d)
from the Borrower, as if such assignment was a prepayment of one hundred percent
(100%) of the outstanding principal amount of such assignor’s Loans on the
effective date of such assignment; (b) in the case of any such assignment
resulting from a claim for compensation under Section 3.02 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; (c) such assignment does not
conflict with applicable Laws; and (d) in the case of any such assignment
resulting from a Non-Consenting Lender’s failure to consent to a proposed
change, waiver, discharge or termination with respect to any Loan Document, the
applicable replacement bank, financial institution or Fund consents to the
proposed change, waiver, discharge or termination; provided, that, the failure
by such Non- Consenting Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Non-Consenting
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans pursuant to this Section 11.13 shall nevertheless be
effective without the execution by such Non-Consenting Lender of an Assignment
and Assumption. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. 11.14 Governing Law; Jurisdiction; Etc. (a)
GOVERNING LAW. THIS AGREEMENT AND THE OTHER INVESTMENT DOCUMENTS (EXCEPT, AS TO
ANY OTHER INVESTMENT DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
INVESTMENT DOCUMENT (EXCEPT, AS TO ANY OTHER INVESTMENT DOCUMENT, AS EXPRESSLY
SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT OR THE TRANSACTIONS RELATING HERETO
OR THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
AND ANY UNITED STATES DISTRICT COURT IN THE STATE OF NEW YORK, IN EACH CASE
LOCATED IN NEW YORK 135 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344152.jpg]
COUNTY, NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER INVESTMENT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT AGAINST THE BORROWER
OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
NOTWITHSTANDING THE FOREGOING, THE PRECEDING SENTENCE SHALL NOT APPLY IN
RELATION TO ANY PROCEEDINGS RELATING TO THIS AGREEMENT COMMENCED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER AGAINST ANY FRENCH LOAN PARTY (INCLUDING
WHERE A FRENCH LOAN PARTY IS A JOINT DEFENDANT WITH ANY OTHER LOAN PARTY) AND
ANY SUCH PROCEEDINGS SHALL BE COMMENCED IN THE COURTS OF THE STATE OF NEW YORK
AND ANY UNITED STATES DISTRICT COURT IN THE STATE OF NEW YORK, IN EACH CASE
LOCATED IN NEW YORK COUNTY, NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF
PURSUANT TO THIS PARAGRAPH. (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT IN ANY COURT REFERRED TO IN
SUBSECTION (B) OF THIS SECTION 11.14. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. (e) EXECUTIVE
PROCEEDINGS SPAIN. (i) Upon enforcement, the sum payable by a Spanish Guarantor
shall be the aggregate amount of the balance of the accounts maintained by the
Administrative Agent (or the relevant Lender, as the case may be) pursuant to
Section 2.09. For the purposes of Articles 571 et seq. of the Spanish Civil
Procedural Law, the Parties agree that such balances shall be considered as due,
liquid and payable and may be claimed pursuant to that law. 136 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344153.jpg]
(ii) For the purposes of the provisions of Art. 571 et seq. of the Spanish Civil
Procedural Law, the parties hereto agree that the amount of debt to be claimed
through executive proceedings shall be determined by the Administrative Agent
(or a Lender, as the case may be) in a certificate evidencing the balances shown
in the relevant account(s) referred to in the foregoing clause (e)(i). For the
Administrative Agent or a Lender to exercise executive action it must present:
(A) an original notarial first or authentic copy of this Agreement; (B) the
notarial document (“acta notarial”) which (1) incorporates (I) the certificate
of amounts due by the Spanish Guarantor issued by the Administrative Agent (or
the relevant Lender, as the case may be) and (II) an excerpt of the credits and
debits, including the interest applied, which appears in the relevant account(s)
referred to in clause (e)(i), and (2) evidences that the amounts due and payable
by the Spanish Guarantor have been calculated in accordance with this Agreement
and that such amounts match the balance of the accounts; and (C) a notarial
document (“acta notarial”) or a confirmatory fax (“burofax”) evidencing that the
Spanish Guarantor has been served notice for the amount that is due and payable.
(iii) Clause (e)(ii) of this Section 11.14 is also applicable to any Lender with
regard to its Commitment. Such Lender may issue the appropriate certification of
the balances of the relevant account(s) referred to in clause (e)(i) of and the
certification of the balances of such accounts may be legalised by a notary.
(iv) The amount of the balances determined in accordance with this clause (e)
shall be notified to the relevant Spanish Guarantor in an attestable manner at
least three (3) days in advance of exercising any executive action. (v) The
Spanish Guarantor hereby authorises the Administrative Agent (and each Lender,
as appropriate) to request and obtain certificates and documents issued by the
notary which has formalised this Agreement in order to evidence its compliance
with the entries of his registry-book and the relevant entry date for the
purpose of number 4 of Article 517, of the Spanish Civil Procedural Law. The
cost of such certificate and documents will be for the account of the Spanish
Guarantor. (vi) This Agreement shall be raised to public by means of a Spanish
Public Document by the Spanish Guarantor for the purposes contemplated in
Article 517 et seq. of the Spanish Civil Procedural Law. 11.15 Waiver of Right
to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR 137 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344154.jpg]
OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER INVESTMENT
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15. 11.16 Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. 11.17 USA PATRIOT Act. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties, information concerning its direct and
indirect holders of Equity Interests and other Persons exercising Control over
it, and its and their respective directors and officers, and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Loan Parties in accordance with the Act. The Loan Parties shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering laws, rules and
regulations, including the Act. 11.18 No Advisory or Fiduciary Relationship. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Investment Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Lenders are arm’s-length commercial transactions between the Loan Parties and
their Affiliates, on the one hand, and the Administrative Agent, the Lenders and
their respective Affiliates on the other hand, (ii) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate and (iii) each Loan Party is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Investment Documents; (b)(i) the
Administrative Agent, each Lender and each of their respective Affiliates is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not and will not be acting as an
advisor, agent or fiduciary for any Loan Party or any Loan Party’s Affiliates or
any other Person and (ii) neither the Administrative Agent, any Lender nor any
of their respective Affiliates has any obligation to the Loan Parties or any of
their Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Investment
Documents; and (c) the Administrative Agent, the Lenders and their respective
Affiliates may 138 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344155.jpg]
be engaged in a broad range of transactions that involve interests that differ
from those of the Loan Parties and their Affiliates, and neither the
Administrative Agent nor any Lender nor any of their respective Affiliates has
any obligation to disclose any of such interests to the Loan Parties or their
Affiliates. To the fullest extent permitted by law, the Loan Parties hereby
waive and release any claims that they may have against the Administrative
Agent, any Lender or any of their respective Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby. 11.19 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions. Solely to the extent any Lender that
is an EEA Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Investment Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Investment Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Investment Document; or (iii) the variation of the
terms of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. 11.20 Funding Date. The
parties hereto agree that if the Funding Date does not occur on or before August
24, 2017, this Agreement and all other Loan Documents shall be automatically
terminated. 11.21 Parallel Debt. Each Loan Party hereby irrevocably and
unconditionally undertakes to pay to the Administrative Agent (acting in its
capacity as the “collateral agent”) amounts equal to any amounts owing from time
to time by such Loan Party to any Secured Party under any Loan Document as and
when such amounts are due. Each Loan Party and the Administrative Agent (acting
in its capacity as the “collateral agent”) acknowledge that the obligations of
each Loan Party under the preceding paragraph are several and are separate and
independent from, and shall not in any way limit or affect, the corresponding
obligations of such Loan Party to any Secured Party under any Loan Document (the
“Corresponding Debt”), nor shall 139 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344156.jpg]
the amounts for which each Loan Party is liable under the preceding paragraph
(the “Parallel Debt”) be limited or affected in any way by such Loan Party’s
Corresponding Debt; provided, that: (a) the Parallel Debt of each Loan Party
shall be decreased to the extent that such Loan Party’s Corresponding Debt has
been irrevocably paid or (in the case of guarantee obligations) discharged; (b)
the Corresponding Debt of each Loan Party shall be decreased to the extent that
such Loan Party’s Parallel Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged; and (c) the amount of the Parallel Debt of
each Loan Party shall at all times be equal to the amount of such Loan Party’s
Corresponding Debt. For the purpose of this Section 11.21, the Administrative
Agent (acting in its capacity as the “collateral agent”) acts in its own name
and not as a trustee, and its claims in respect of the Parallel Debt shall not
be held on trust. The Liens granted under the Loan Documents to the
Administrative Agent (acting in its capacity as the “collateral agent”) to
secure the Parallel Debt are granted to the Administrative Agent in its capacity
as creditor of the Parallel Debt and shall not be held on trust. All monies
received or recovered by the Administrative Agent (acting in its capacity as the
“collateral agent”) pursuant to this Section, and all amounts received or
recovered by the Administrative Agent acting in such capacity from or by the
enforcement of any Lien granted to secure the Parallel Debt, shall be applied in
accordance with Section 9.03. Without limiting or affecting the rights of the
Administrative Agent (acting in its capacity as the “collateral agent”) against
the Loan Parties (whether under this Section or under any other provision of the
Loan Documents), each Loan Party acknowledges that: (x) nothing in this Section
shall impose any obligation on the Administrative Agent (acting in its capacity
as the “collateral agent”) to advance any sum to any Loan Party or otherwise
under any Loan Document; and (y) for the purpose of any vote taken under any
Loan Document, the Administrative Agent (acting in its capacity as the
“collateral agent”) shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Lender. For
Spanish Law purposes, no obligation shall be deemed to be included nor shall it
be secured under any Collateral Document granted pursuant to Spanish Law if such
obligation constitutes or is included in the definition of Parallel Debt. 11.22
Enforcement Through Administrative Agent Only. The Secured Parties shall not
have any independent power to enforce, or have recourse to, any of the Liens or
to exercise any right, power, authority or discretion arising under the Loan
Documents except through the Administrative Agent. 140 CHAR1\1707916v5



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344157.jpg]
SCHEDULE 2 EXHIBIT E TO AMENDED CREDIT AGREEMENT See Attached. CHAR1\1707888v7



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344158.jpg]
SCHEDULE 2 EXHIBIT E FORM OF COMPLIANCE CERTIFICATE Financial Statement Date:[ ,
20__] To: Madryn Health Partners, LP, as Administrative Agent Re: Credit
Agreement dated as of August 24, 2017 (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”), among
Establishment Labs Holdings Inc., a BVI business company, limited by shares and
incorporated under the laws of the British Virgin Islands (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Madryn Health Partners, LP, as Administrative Agent. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement. Date:[__________, 20__] Ladies and Gentlemen: The undersigned
Responsible Officer hereby certifies as of the date hereof that [he/she] is the
[Chief Executive Officer, Chief Financial Officer, Treasurer or Controller] of
the Borrower, and that, in [his/her] capacity as such, [he/she] is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Borrower, and that: [Use following paragraph 1 for financial
statements delivered pursuant to Section 7.01(a) of the Credit Agreement:] [1.
[Attached hereto as Schedule 1 are the year-end audited financial statements of
the Borrower and its Subsidiaries, together with the report and opinion of an
independent certified public accountant in satisfaction of their requirements
under Section 7.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the Financial Statement Date.] [Use following paragraph 1
for financial statements delivered pursuant to Section 7.01(b) of the Credit
Agreement:] [1. [Attached hereto as Schedule 1 are the unaudited financial
statements of the Borrower and its Subsidiaries in satisfaction of their
requirements under Section 7.01(b) of the Credit Agreement for the fiscal
quarter of the Borrower ended as of the Financial Statement Date. Such financial
statements fairly present in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year end audit adjustments and the absence of footnotes.]
2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a reasonably detailed review
of the transactions and condition (financial or otherwise) of the Loan Parties
during the accounting period covered by such financial statements. 3. A review
of the activities of the Loan Parties and their respective Subsidiaries during
the accounting period covered by such financial statements has been made under
the supervision of the undersigned with a view to determining whether during
such fiscal period the Loan Parties and their CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344159.jpg]
respective Subsidiaries performed and observed all of their respective
obligations under the Loan Documents, and [select one:] [to the knowledge of the
undersigned during such fiscal period, the Loan Parties and their respective
Subsidiaries performed and observed each covenant and condition of the Loan
Documents applicable to them, and no Default has occurred and is continuing.]
[or:] [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:] 4.
The financial covenant analyses and calculation of (i) Product Revenues for the
four consecutive fiscal quarter period most recently ended on or prior to the
date of this Compliance Certificate and (ii) Liquidity, in each case, set forth
on Schedule 2 attached hereto are true and accurate on and as of the date of
this Compliance Certificate. 5. Attached hereto as Schedule 3 is a supplement
setting forth information regarding the amount and timing of all Dispositions,
Involuntary Dispositions, Debt Issuances, Extraordinary Receipts and
Acquisitions that occurred during the period covered by the attached financial
statements. 6. Attached hereto as Schedule 4 is a list of (i) all applications
by any Loan Party, if any, for Copyrights, Patents or Trademarks made since [the
Effective Date] [the date of the prior Compliance Certificate], (ii) all
issuances of registrations or letters on existing applications by any Loan Party
for Copyrights, Patents and Trademarks received since [the Effective Date] [the
date of the prior Compliance Certificate], (iii) licenses of any IP Rights
(other than non-exclusive licenses permitted by Section 8.05 of the Credit
Agreement granted in the ordinary course of business) entered into by any Loan
Party since [the Effective Date] [the date of the prior Compliance Certificate]
and (iv) such supplements to Schedules 6.17(a), 6.17(b), 6.17(d) and 6.17(e) of
the Disclosure Letter as are necessary to cause such schedules to be true and
complete in all material respects as of the date of this Compliance Certificate.
7. Attached hereto as Schedule 5 is the insurance binder or other evidence of
insurance for any insurance coverage of any Loan Party or any Subsidiary that
was renewed, replaced or modified during the period covered by the attached
financial statements. 8. Attached hereto as Schedule 6 is a copy of management’s
discussion and analysis with respect to such financial statements. 9. Attached
hereto as Schedule 7 is a list of all litigations, arbitrations or governmental
investigations or proceedings which were instituted during the period covered by
such financial statements or which, to the knowledge of any Loan Party, are
threatened (in writing) against any Loan Party or any Subsidiary which, in any
case, could reasonably be expected to result in losses and/or expenses (other
than, for the avoidance of doubt, legal and court fees, costs and expenses) in
excess of the Threshold Amount, together with a description setting forth the
details thereof and stating what action the applicable Loan Party or Subsidiary
has taken and proposes to take with respect thereto. 10. Attached hereto as
Schedule 8 is information regarding, in each case, to the extent occurring
during the period covered by such financial statements, (i) the termination of
any Material Contract, (ii) the receipt by any Loan Party or any of its
Subsidiaries of any notice under any Material Contract (and a CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344160.jpg]
copy thereof) as to the occurrence of any material breach or default under or
pursuant to such Material Contract that could result in termination thereof or a
material liability in respect thereof, (iii) the entering into of any new
Material Contract by a Loan Party or any of its Subsidiaries (and a copy
thereof) or (iv) any material amendment to a Material Contract (and a copy
thereof). 11. Attached hereto as Schedule 9 is a listing of all deposit accounts
and other bank accounts and securities accounts of the Loan Parties and their
Subsidiaries (including, for the avoidance of doubt, the Controlled Accounts) as
of the Financial Statement Date (which listing shall include the location of
each such account and the balance of each such account as of the Financial
Statement Date). 12. Attached hereto as Schedule 10 is a listing of all
Investments made by any Loan Party or any Subsidiary thereof pursuant to Section
8.02(c) of the Credit Agreement as of the Financial Statement Date. [SIGNATURE
PAGES FOLLOW] CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344161.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, 20__. ESTABLISHMENT LABS HOLDINGS INC., a BVI business company,
limited by shares and incorporated under the laws of the British Virgin Islands
By: Name: Title: CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344162.jpg]
Schedule 1 [Audited][Unaudited] Financial Statements of the Borrower and its
Subsidiaries CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344163.jpg]
Schedule 2 1. Product Revenues. A. For the four fiscal quarter period most
recently ended as of the date of this Compliance Certificate, all amounts paid
to and received by the Borrower and its Subsidiaries in the ordinary course of
business that, in accordance with GAAP, would be classified as net revenue,
excluding upfront payments, milestones, royalties and other similar one-time
payments received by the Borrower and its Subsidiaries that are not related to
the sale of products or services1: $ B. Minimum amount required by Section 8.16
of the Credit Agreement for such period: $ Compliance: [Yes] [No] 2. Liquidity.
A. Aggregate Unrestricted Cash maintained by the Loan Parties (without
duplication) for each day during the four fiscal quarter period most recently
ended as of the date of this Compliance Certificate: $ B. Minimum amount
required by Section 8.17(a) of the Credit Agreement: $10,000,000 Compliance:
[Yes] [No] C. Aggregate Unrestricted Cash maintained by the Loan Parties
(without duplication) for each day during the four fiscal quarter period most
recently ended as of the date of this Compliance Certificate and which is held
in a Controlled Account: $ D. Minimum amount required by Section 8.17(b) of the
Credit Agreement: $5,000,000 1 “Product Revenues” shall exclude the revenues
generated by any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of the income resulting
from such revenue is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that Subsidiary.
CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344164.jpg]
Compliance: [Yes] [No] CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344165.jpg]
Schedule 3 Dispositions, Involuntary Dispositions, Debt Issuances Extraordinary
Receipts and Acquisitions CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344166.jpg]
Schedule 4 IP Schedule Updates CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344167.jpg]
Schedule 5 Insurance Binders CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344168.jpg]
Schedule 6 Management’s Discussion and Analysis CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344169.jpg]
Schedule 7 Litigations, Arbitrations, or Governmental Investigations or
Proceedings CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344170.jpg]
Schedule 8 Material Contracts CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344171.jpg]
Schedule 9 Listing of Deposit Accounts, Other Bank Accounts and Securities
Accounts CHAR1\1741512v2



--------------------------------------------------------------------------------



 
[ex101executedmadrynfo344172.jpg]
Schedule 10 Listing of Investments in Loan Parties and Subsidiaries
CHAR1\1741512v2



--------------------------------------------------------------------------------



 